           Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 1 of 168




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                          ENTERED
                                                                                                                 06/02/2021
                                                            §
In re:                                                      § Chapter 11
                                                            §
OFS INTERNATIONAL LLC, et al.,                              § Case No. 21-31784 (DRJ)
                                                            §
                    Debtors.1                               § (Jointly Administered)
                                                            §

    INTERIM ORDER (I) APPROVING POSTPETITION FINANCING, (II) ALLOWING
        USE OF CASH COLLATERAL; (III) GRANTING LIENS AND PROVIDING
       SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (IV) GRANTING
           ADEQUATE PROTECTION, (V) MODIFYING AUTOMATIC STAY
                   AND (VI) SCHEDULING A FINAL HEARING    (Docket No. 19)
           Upon the emergency motion (the “Motion”),2 dated May 31, 2021, of OFS International

LLC (“OFSI”) and Threading and Precision Manufacturing LLC (“TPM”), each as a debtor and

debtor-in-possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”), for entry of interim and final orders pursuant to sections 105, 107(b), 361,

362, 363, 364 and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101¬1532 (as amended,

the “Bankruptcy Code”), rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (as amended, the “Bankruptcy Rules”), Rules 1075-1, 2002-1, 4001-1(b), 4002-1(i) and

9013-1 of the Bankruptcy Local Rules of the United States Bankruptcy Court for the Southern

District of Texas (as amended, the “Local Bankruptcy Rules”), and the Procedures for Complex

Chapter 11 Cases promulgated by the United States Bankruptcy Court for the Southern District of

Texas (the “Court”), seeking to:



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: OFS International LLC (3527); Threading and Precision Manufacturing LLC (3527); OFSI
    Holding, LLC (3419).
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion or the DIP
    Credit Agreement (as defined below), as applicable.


11088946v5
        Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 2 of 168




         (i) authorize the Debtors to obtain postpetition financing (the “Financing”) on a super-

priority basis consisting of a senior secured, super-priority credit facility of up to $16,500,000.00,

consisting of a $12,500,000 revolving loan facility (the “DIP ABL Facility,” and all amounts

extended under the DIP ABL Facility, the “DIP ABL Loans”) and a term loan facility in the

aggregate amount not to exceed $4,000,000 (the “DIP Term Loan Facility,” and all amounts

extended under the DIP Term Loan Facility, the “DIP Term Loans”),3 pursuant to the terms and

conditions of that certain Senior Secured, Priming and Super-Priority Debtor-In-Possession Credit

Agreement (as the same may be amended, restated, supplemented, or otherwise modified from

time to time, the “DIP Agreement”), dated as of June 2, 2021, by and among OFSI, as borrower

(the “Borrower”), TPM, as a Loan Guarantor (the “Guarantor”), and Sandton Capital Solutions

Master Fund V, LP, as lender (“Sandton” or the “DIP Lender”), a copy of which in substantially

final form is attached hereto as Exhibit A;

        (ii) authorize the Debtors to execute and deliver the DIP Agreement and any other

agreements, instruments, pledge agreements, guarantees, control agreements, and documents

related thereto (including any security agreements, intellectual property security agreements,

control agreements, or notes) (as amended, restated, supplemented, waived, and/or modified from

time to time, and collectively, with the DIP Agreement, the “DIP Documents”) and to perform

such other acts as may be necessary or desirable in connection with the DIP Documents;

        (iii) grant the DIP Facilities and all obligations owing thereunder and under, or secured by,

the DIP Documents or otherwise to the DIP Lender (collectively, and including all “Secured

Obligations” as described in the DIP Agreement, the “DIP Obligations”) allowed super-priority



3
 The DIP ABL Facility and the DIP Term Loan Facility shall be collectively referred to herein as the “DIP
Facilities,” and the DIP ABL Loans and the DIP Term Loans shall be collectively referred to herein as the “DIP
Loans.”

                                                        2
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 3 of 168




administrative expense claim status in each of the Chapter 11 Cases and any Successor Cases (as

defined herein);

        (iv) grant to the DIP Lender and each other Secured Party (as defined in the DIP

Agreement) under the applicable DIP Documents automatically perfected security interests in and

liens on all of the DIP Collateral (as defined herein), including, without limitation, all property

constituting “Cash Collateral” as defined in section 363(a) of the Bankruptcy Code (“Cash

Collateral”), which liens shall be subject to the priorities set forth herein;

        (v) authorize the Debtors to pay the principal, interest, fees, expenses and other amounts

payable under the DIP Documents as such become earned, due, and payable, including, without

limitation, all reasonable fees and expenses of the DIP Lender’s attorneys, advisors, accountants

and other consultants, all to the extent provided in, and in accordance with, the DIP Documents;

        (vi) authorize the Debtors to use, on the terms described herein, the Pre-Petition Collateral

(as defined herein), including the Cash Collateral of the Pre-Petition Lender under the Pre-Petition

Credit Agreement;

        (vii) provide adequate protection to the Pre-Petition Lender for any diminution in value of

its interests in the Pre-Petition Collateral, including Cash Collateral, for any reason provided for

under the Bankruptcy Code, including the imposition of the automatic stay, the Debtors’ use, sale,

or lease of the Pre-Petition Collateral, including Cash Collateral, and the priming of its interests in

the Pre-Petition Collateral, including Cash Collateral (including by the Carve Out) (“Diminution

in Value”);

        (viii) vacate and modify the automatic stay imposed by section 362 of the Bankruptcy Code

to the extent necessary to implement and effectuate the terms and provisions of the DIP Documents

and this Interim Order;



                                                   3
11088946v5
        Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 4 of 168




        (ix) schedule a final hearing (the “Final Hearing”) within twenty (20) days of the Petition

Date to consider the relief requested in the DIP Motion, on a final basis, and approving the form

of notice with respect to the Final Hearing;

        The Court having considered the Motion, the exhibits attached thereto, the Declaration of

Alexey Ratnikov in Support of Chapter 11 Petitions and First Day Pleadings, the DIP Documents,

and the evidence submitted and argument made by the Debtors at the interim hearing held on June

2, 2021 (the “Interim Hearing”); and notice of the Interim Hearing having been given in accordance

with Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local Bankruptcy Rules; and

the Interim Hearing having been held and concluded; and all objections, if any, to the interim relief

requested in the Motion having been withdrawn, resolved, or overruled by the Court; and it

appearing that approval of the interim relief requested in the Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estates pending the Final Hearing, and

otherwise is fair and reasonable in the best interests of the Debtors and their estates, and is essential

for the continued operation of the Debtors’ businesses and the maximization of the value of the

Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Agreement is a sound and

prudent exercise of the Debtors’ business judgment; and after due deliberation and consideration,

and good and sufficient cause appearing therefor;

        BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING,

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:4




4
 The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                         4
11088946v5
        Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 5 of 168




        A.     Petition Date. On May 31, 2021 (the “Petition Date”), the Debtors each filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code, commencing the Chapter

11 Cases.

        B.     Debtors in Possession. The Debtors are operating their businesses and managing

their affairs as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        C.     Jurisdiction and Venue. The Court has jurisdiction over the Chapter 11 Cases, the

Motion, and the parties and property affected hereby pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. §157(b)(2)(D). Venue of the Chapter 11 Cases and the

proceedings on the Motion are proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        D.     Committee Formation. As of the date hereof, the United States Trustee for the

Southern District of Texas (the “U.S. Trustee”) has not yet appointed an official committee of

unsecured creditors or any other statutory committee in these Chapter 11 Cases pursuant to section

1102 of the Bankruptcy Code (a “Committee”).

        E.     Notice. Notice of the Motion and the Interim Hearing have been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules,

and no other or further notice of the Motion with respect to the relief requested at the Interim

Hearing shall be required.

        F.     Stipulations. After consultation with their attorneys and financial advisors, and

without prejudice to the rights of parties-in-interest as set forth in paragraph 38 herein, the Debtors,

on their behalf and on behalf of their estates, admit, stipulate, acknowledge, and agree as follows




                                                   5
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 6 of 168




(paragraphs F(i) through F(vii) below are referred to herein, collectively, as the “Debtors’

Stipulations”):

                  (i)     Pre-Petition Credit Agreement. Pursuant to that certain Credit Agreement,

dated as of July 13, 2018 (as amended, restated, supplemented, or otherwise modified from time

to time, the “Pre-Petition Credit Agreement,” and collectively with the Loan Documents (as

defined in the Pre-Petition Credit Agreement) and any other agreements and documents executed

or delivered in connection therewith, each as may be amended, restated, supplemented, waived, or

otherwise modified from time to time, the “Pre-Petition Loan Documents”), originally among (a)

the Borrower, (b) the Guarantor, (c) the other Loan Parties thereto, and (d) JPMorgan Chase Bank,

N.A. (“JPM”), as lender, the lender provided revolving credit and other financial accommodations

to, and issued letters of credit for the account of, the Borrower pursuant to the Pre-Petition Loan

Documents (the “Pre-Petition Credit Facility”).

                  (ii)    Sale and Assignment Agreement.       Pursuant to that certain Sale and

Assignment Agreement, dated as of May 28, 2021 (as amended, restated, supplemented, or

otherwise modified from time to time, the “Assignment Agreement”), Sandton (the “Pre-Petition

Lender”) agreed to purchase, and did purchase, all of the Pre-Petition Loan Documents from JPM

in exchange for an assignment of all of JPM’s right, title, and interest in and to such Pre-Petition

Loan Documents.

                  (iii)   Pre-Petition Obligations. The Pre-Petition Credit Facility provided the

Borrower with, among other things, a Revolving Commitment (as defined in the Pre-Petition

Credit Agreement) up to $13,500,000 in the aggregate (as of May 17, 2021). As of the Petition

Date, the aggregate principal amount outstanding under the Pre-Petition Credit Facility was not

less than $12,500,000.00 (collectively, together with accrued and unpaid interest, any fees,


                                                  6
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 7 of 168




expenses, and disbursements (including, without limitation, attorneys’ fees, accountants’ fees,

auditor fees, appraisers’ fees, and financial advisors’ fees, and related expenses and

disbursements), treasury, cash management, bank product and derivative obligations,

indemnification obligations, guarantee obligations, and other charges, amounts, and costs of

whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,

owing, or chargeable in respect of any of the Borrower’s or the Guarantor’s obligations pursuant

to, or secured by, the Pre-Petition Loan Documents, including all “Secured Obligations” as defined

in the Pre-Petition Credit Agreement, and all interest, fees (including amendment fees),

prepayment premiums, costs, and other charges allowable under section 506(b) of the Bankruptcy

Code, the “Pre-Petition Obligations”).

               (iv)    Pre-Petition Liens and Pre-Petition Collateral. As more fully set forth in

the Pre-Petition Loan Documents and in the Motion, prior to the Petition Date, the Borrower and

the Guarantor granted to the Pre-Petition Lender, for the benefit of itself and the other Secured

Parties (as defined in the Pre-Petition Credit Agreement), a first priority security interest in and

continuing lien (the “Pre-Petition Liens”) on substantially all of their assets and property (except

for real property), and all proceeds, products, accessions, rents, and profits thereof, in each case

whether then owned or existing or thereafter acquired or arising (collectively, the “Pre-Petition

Collateral”), subject only to the Permitted Prior Liens (as defined herein).

               (v)     Validity, Perfection, and Priority of Pre-Petition Liens and Pre-Petition

Obligations. The Debtors acknowledge and agree that as of the Petition Date: (a) the Pre-Petition

Liens on the Pre-Petition Collateral were valid, binding, enforceable, non-avoidable, and properly

perfected and were granted to, or for the benefit of, the Pre-Petition Lender for fair consideration

and reasonably equivalent value; (b) the Pre-Petition Liens were senior in priority over any and all



                                                 7
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 8 of 168




other liens on the Pre-Petition Collateral, subject only to liens senior by operation of law (solely

to the extent any such liens were valid, properly perfected, non-avoidable, and senior in priority to

the Pre-Petition Liens as of the Petition Date or that are perfected subsequently to the Petition Date

as permitted by Section 546(b) of the Bankruptcy Code) or permitted by the Pre-Petition Loan

Documents (the “Permitted Prior Liens”); (c) the Pre-Petition Obligations constitute legal, valid,

binding, and non-avoidable obligations of the Debtors enforceable in accordance with the terms of

the applicable Pre-Petition Loan Documents; (d) no offsets, recoupments, challenges, objections,

defenses, claims, or counterclaims of any kind or nature to any of the Pre-Petition Liens or Pre-

Petition Obligations exist, and no portion of the Pre-Petition Liens or Pre-Petition Obligations is

subject to any challenge or defense including, without limitation, avoidance, disallowance,

disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors and their estates have no

claims, objections, challenges, causes of action, and/or choses in action, including, without

limitation, avoidance claims under chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions for recovery or disgorgement, against the Pre-Petition Lender or any of its

affiliates, agents, attorneys, advisors, professionals, officers, directors, and/or employees arising

out of, based upon, or related to the Pre-Petition Credit Facility; (f) the Debtors waive, discharge,

and release any right to challenge any of the Pre-Petition Obligations, the priority of the Debtors’

obligations thereunder, and the validity, extent, and priority of the liens securing the Pre-Petition

Obligations; and (g) the aggregate value of the Pre-Petition Collateral exceeds the amount of the

Pre-Petition Obligations and the claims of the Pre-Petition Lender arising under, or secured by, the

Pre-Petition Loan Documents constitute allowed, secured claims within the meaning of sections

502 and 506 of the Bankruptcy Code.



                                                  8
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 9 of 168




               (vi)    Cash Collateral. All of the Debtors’ cash, including any cash in deposit

accounts of the Debtors, wherever located, constitutes Cash Collateral of the Pre-Petition Lender.

               (vii)   Default by the Debtors. The Debtors acknowledge and stipulate that they

are in default of their obligations under the Pre-Petition Loan Documents, including as a result of

the commencement of these Chapter 11 Cases, and that an Event of Default has occurred under

the Pre-Petition Loan Documents.

       G.      Permitted Prior Liens. Nothing herein shall constitute a finding or ruling by the

Court that any alleged Permitted Prior Lien is valid, senior, enforceable, prior, perfected, or non-

avoidable. Moreover, nothing shall prejudice the rights of any party-in-interest, including but not

limited to the Debtors, the DIP Lender, the Pre-Petition Lender, or a Committee (if appointed), to

challenge the validity, priority, enforceability, seniority, avoidability, perfection, or extent of any

alleged Permitted Prior Lien and/or security interests. The right of a seller of goods to reclaim

such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien, rather, any

such alleged claim arising or asserted as a right of reclamation (whether asserted under section

546(c) of the Bankruptcy Code or otherwise) shall have the same rights and priority with respect

to the DIP Liens (as defined herein) as such claims had with respect to the Pre-Petition Liens.

       H.      Intercreditor Agreement. The Pre-Petition Lender and PAO TMK are parties to

that certain Intercreditor Agreement dated July 13, 2018 (the “Intercreditor Agreement”), a copy

of which is attached hereto as Exhibit B, and which is enforceable in accordance with its terms.

       I.      Findings Regarding Corporate Authority. Each Debtor has all requisite corporate

power and authority to execute and deliver the DIP Documents to which it is a party and to perform

its obligations thereunder.

       J.      Findings Regarding Post-Petition Financing.

                                                  9
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 10 of 168




               (i)     Request for Post-Petition Financing. The Debtors seek authority to (a) use

Cash Collateral on the terms described herein, and (b) enter into the DIP Facilities on the terms

described herein and in the DIP Documents, to administer their Chapter 11 Cases, and to fund the

Debtors’ operations. At the Final Hearing, the Debtors will seek final approval of the DIP

Facilities and use of Cash Collateral pursuant to a proposed final order (the “Final Order”), which

shall be in form and substance acceptable to the DIP Lender. Notice of the Final Hearing and Final

Order will be provided in accordance with this Interim Order.

               (ii)    Priming of the Pre-Petition Liens. The priming of the Pre-Petition Liens on

the Pre-Petition Collateral under section 364(d) of the Bankruptcy Code, as contemplated by the

DIP Facilities and as further described below, will enable the Debtors to obtain the DIP Facilities

and to continue to operate their businesses to the benefit of their estates and their creditors. The

Pre-Petition Lender is entitled to receive adequate protection as set forth in this Interim Order

pursuant to sections 361, 363, and 364 of the Bankruptcy Code, for any Diminution of Value of

its interests in the Pre-Petition Collateral (including Cash Collateral).

               (iii)   Need for Post-Petition Financing and Use of Cash Collateral. The Debtors

have an immediate and critical need to use Cash Collateral on an interim basis and to obtain credit

on an interim basis pursuant to the DIP Facilities in order to, among other things, enable the orderly

continuation of their operations and administer and preserve the value of their estates. The ability

of the Debtors to maintain business relationships with their vendors, suppliers, and customers, to

pay their employees, and otherwise finance their operations requires the availability of working

capital from the DIP Facilities and the use of Cash Collateral, the absence of either of which would

immediately and irreparably harm the Debtors, their estates, and parties-in-interest. The Debtors

do not have sufficient available sources of working capital and financing to operate their



                                                  10
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 11 of 168




businesses or maintain their properties in the ordinary course of business without the DIP Facilities

and use of Cash Collateral.

               (iv)    No Credit Available on More Favorable Terms. The Debtors are unable to

obtain adequate unsecured credit allowable as an administrative expense under section 503(b)(1)

of the Bankruptcy Code, or other financing under sections 364(c) or (d) of the Bankruptcy Code,

on equal or more favorable terms than those set forth in the DIP Documents. A loan facility in the

amount provided by the DIP Documents is not available to the Debtors without granting the DIP

Lender super-priority claims, priming liens and security interests, pursuant to sections 364(c)(1),

(2), (3), and 364(d) of the Bankruptcy Code, as provided in this Interim Order and the DIP

Documents. After considering all alternatives, the Debtors have concluded, in the exercise of their

prudent business judgment, that the DIP Facilities provided under the DIP Documents represents

the best and only working capital financing available to them at this time. Given their current

financial condition, the Debtors have been unsuccessful in their attempts to find any alternative

financing. Additionally, the terms of the Financing are fair and reasonable and reflect the Debtors’

exercise of prudent business judgment consistent with their fiduciary duties.

               (v)     Purpose of Financing. The Debtors require the Financing described in the

Motion and as expressly provided in the DIP Documents to: (i) pay costs, fees and expenses

associated with or payable under the Financing under the terms of this Interim Order; (ii) pay

Allowed Professional Fees (as defined below) subject to the Approved Budget (as defined below);

(iii) provide ongoing working capital requirements of the Debtors and to pay fees, costs, expenses

and other administrative expenses relating to the Chapter 11 Cases, in each case, subject to the

conditions set forth in the DIP Documents (including in respect to Availability under the

Borrowing Base), subject to any necessary Bankruptcy Court approvals, and consistent with the



                                                 11
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 12 of 168




Approved Budget subject to any Budget Variances (each as defined below); and (iv) make other

payments of post-petition payables as permitted under the DIP Documents, in each case subject to

the conditions as set forth herein and in the DIP Documents (including in respect to Availability

under the Borrowing Base) and consistent in all material respects with the Approved Budget and

any Budget Variances.

               (vi)    Application of Proceeds of Collateral. As a condition to entry into the DIP

Agreements, the extension of credit under the DIP Facilities, and authorization to use Cash

Collateral, the Debtors, DIP Lender and the Pre-Petition Lender have agreed that as of and

commencing on the date of the Interim Hearing, the Debtors shall apply the proceeds of DIP

Collateral in accordance with this Interim Order and the Approved Budget.

               (vii)   Roll-Up of Prepetition Obligations into DIP Obligations. Upon entry of

this Interim Order and the occurrence of the Effective Date (as defined in the DIP Agreement),

without any further action by the Debtors or any other party, all collections received by the Debtors

shall be applied to reduce, on a dollar-for-dollar basis, the Prepetition Obligations, with each post-

petition advance made by the DIP Lender constituting DIP Loans (the “DIP Roll Up Obligations”).

This conversion, or “roll up” shall be authorized as compensation for, in consideration for, and

solely on account of, the agreement of the Pre-Petition Lender to fund amounts and provide other

consideration to the Debtors under the DIP Facilities and not as payments under, adequate

protection for, or otherwise on account of, any Pre-Petition Obligations. The Pre-Petition Lender

would not otherwise consent to the use of its Cash Collateral or the subordination of its liens to the

DIP Liens, and the DIP Lender would not be willing to provide the DIP Facilities or extend credit

to the Debtors thereunder without the inclusion of the DIP Roll Up Obligations in the DIP

Obligations. Moreover, the reduction of the Pre-Petition Obligations will enable the Debtors to



                                                 12
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 13 of 168




obtain urgently needed financing that they need to administer these Chapter 11 Cases and fund

their operations. Because the DIP Roll Up Obligations are subject to the reservation of rights in

paragraph 38 below, they will not prejudice the right of any other party-in-interest. Moreover, the

“roll up” will create availability under the DIP ABL Facility and will result in interest savings to

the Debtors and their estates.

       K.      Adequate Protection. The Pre-Petition Lender is entitled to receive adequate

protection to the extent of any Diminution in Value of its interests in the Pre-Petition Collateral

(including Cash Collateral) pursuant to sections 361, 362, 363 and 364 of the Bankruptcy Code.

Pursuant to sections 361, 363 and 507(b) of the Bankruptcy Code, as adequate protection, the Pre-

Petition Lender shall receive post-petition replacement liens, super-priority adequate protection

claims, and reasonable professional fees allowed under § 506(b).

       L.      Approved Budget. Attached hereto as Exhibit C is a summary of the budget setting

forth the Debtors’ anticipated cash receipts and expenditures during the thirteen-week period

through August 29, 2021 (the “Approved Budget”). The Approved Budget shall be in form and

substance acceptable to the DIP Lender and shall reflect the Debtors’ good-faith projection of all

weekly cash receipts and disbursements in connection with the operation of the Debtors’ business

during such thirteen-week period, delivered pursuant to the terms of the DIP Agreement, delivered

by the Debtors to counsel for the DIP Lender.

       M.      Good Cause. Based upon the record presented to the Court by the Debtors, it

appears that the ability of the Debtors to obtain sufficient working capital and liquidity under the

DIP Documents is vital to the Debtors and the Debtors’ estates and creditors. The Debtors

reasonably believe that the liquidity to be provided under the DIP Documents will enable the




                                                13
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 14 of 168




Debtors to continue to operate their businesses in the ordinary course and preserve the value of

their businesses. Good cause has, therefore, been shown for the relief sought in the Motion.

       N.      Good Faith. The Financing and the DIP Documents have been negotiated in good

faith and at arm’s length among the Debtors and the DIP Lender, and all of the obligations and

indebtedness arising under, in respect of or in connection with the Financing and the DIP

Documents shall be deemed to have been extended by the DIP Lender in accordance with the DIP

Documents, in good faith, as that term is used in section 364(e) of the Bankruptcy Code and in

express reliance upon the protections offered by section 364(e) of the Bankruptcy Code, and the

DIP Lender’s claims, super-priority claims, security interests and liens and other protections

granted pursuant to this Interim Order and the DIP Documents shall be entitled to the full

protection of section 364(e) of the Bankruptcy Code and the terms, conditions, benefits, and

privileges of this Interim Order regardless of whether this Interim Order is subsequently reversed,

vacated, modified, or otherwise is no longer in full force and effect or the Chapter 11 Cases are

subsequently converted or dismissed.

       O.      Consideration. The Debtors will receive and have received fair consideration and

reasonably equivalent value in exchange for access to the Financing, and all other financial

accommodations provided under the Financing, the DIP Documents and this Interim Order.

       P.      Immediate Entry of Interim Order. The Debtors have requested immediate entry of

this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2). The permission granted

herein to enter into the DIP Documents and to obtain funds thereunder is necessary to avoid

immediate and irreparable harm to the Debtors. This Court concludes that entry of this Interim

Order is in the best interests of the Debtors and the Debtors’ estates and creditors as its

implementation will, among other things, allow for the continued flow of supplies and services to

                                                14
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 15 of 168




the Debtors necessary to sustain the operation of the Debtors’ existing businesses during the

pendency of these Chapter 11 Cases. Based upon the foregoing findings, acknowledgements, and

conclusions, and upon the record made before this Court at the Interim Hearing, and good and

sufficient cause appearing therefor;

                                  IT IS HEREBY ORDERED:

               1.      Disposition. The Motion is granted on an interim basis and on the terms set

forth herein. Any objections to the Motion that have not previously been withdrawn, waived,

settled, or resolved and all reservations of rights included therein are hereby denied and overruled

on their merits.

               2.      Effectiveness. Subject to the terms hereof, this Interim Order shall be

immediately effective and enforceable upon the date this order is signed and entered by the Court

on the docket in the Chapter 11 Cases (the “Interim Order Entry Date”).

               3.      Authorization of the Financing and DIP Documents

                       (a)    The Debtors are hereby authorized to execute and enter into the DIP

       Documents. The DIP Documents and this Interim Order shall govern the financial and

       credit accommodations to be provided to the Debtors by the DIP Lenders in connection

       with the Financing.

                       (b)    The Debtors are hereby authorized on an interim basis to borrow up

       to the principal amount of $800,000.00 under the DIP Term Loan Facility, all of which

       shall be used by the Debtors as expressly permitted by the DIP Documents, the Approved

       Budget and any Budget Variances. The Debtors are authorized to use proceeds of the

       Financing in accordance with the Approved Budget in an amount that would not cause net

       cash flows and total disbursements for the trailing four weeks to vary from the applicable

                                                15
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 16 of 168




       amounts in the Approved Budget by more than fifteen percent (15%) (a “Budget

       Variance”). The first variance report showing budget to actual and any variance shall be

       delivered by the Debtors to the DIP Lender on June 9, 2021.

                      (c)    In furtherance of the foregoing and without further approval of this

       Court, the Debtors are authorized to, and, if so required under the terms of the DIP

       Documents, perform all acts, to make, execute and deliver all instruments and documents

       (including, without limitation, the execution or recordation of security agreements,

       mortgages and financing statements), and to pay all related fees and expenses, that may be

       required or necessary for the Debtors’ performance of their obligations under the

       Financing, including, without limitation:

                             (i)     the execution, delivery, and performance of the DIP

                      Documents, including, without limitation, the DIP Agreement, any security

                      and pledge agreements, and any mortgages contemplated thereby;

                             (ii)    subject to paragraph 19 hereof, the execution, delivery and

                      performance of one or more amendments, waivers, consents, or other

                      modifications to and under the DIP Documents, in each case in such form

                      as agreed among the Debtors and the required other parties as set forth in

                      more detail in Paragraph 19 below;

                             (iii)   the non-refundable payment of the fees referred to in the DIP

                      Documents and described in more detail in the Motion, including the fees

                      of the DIP Lender, and, subject to paragraph 12, costs and expenses payable

                      under the DIP Documents; and




                                               16
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 17 of 168




                             (iv)    the performance of all other acts required under or in

                      connection with the DIP Documents.

                      (d)    All of the DIP Liens described herein shall be valid, enforceable,

       effective and perfected as of the Interim Order Entry Date and without the necessity of the

       execution of mortgages, security agreements, pledge agreements, financing statements, or

       other agreements.

                      (e)    The DIP Documents and DIP Obligations constitute valid, binding

       and non-avoidable obligations of the Debtors enforceable against each of their successors

       and assigns, and each person or entity party to the DIP Documents in accordance with their

       respective terms and the terms of this Interim Order and shall survive conversion of the

       Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code or the dismissal of the

       Chapter 11 Cases. No obligation, payment, transfer, or grant of security under the DIP

       Documents or this Interim Order shall be stayed, restrained, voidable, avoidable, or

       recoverable under the Bankruptcy Code or under any applicable law, or subject to any

       avoidance, reduction, setoff, recoupment, offset, recharacterization, subordination

       (whether equitable, contractual, or otherwise), counterclaims, cross-claims, defenses,

       disallowance (whether equitable or otherwise), impairment, or any other challenges under

       the Bankruptcy Code or any other applicable foreign or domestic law or regulation by any

       person or entity.

              4.      Carve Out. The Debtors’ obligations to the DIP Lender and the liens,

security interests and superpriority claims granted herein and/or under the DIP Documents,

including the DIP Liens, the DIP Superpriority Claims and the Adequate Protection Claims, shall

be subject and subordinate to the Carve Out. “Carve Out” shall mean the sum of (i) to the extent


                                               17
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 18 of 168




allowed by the Court, all unpaid fees and expenses (the “Allowed Professional Fees”) incurred by

persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy

Code (the “Debtor Professionals”) and the Committee (to the extent one is appointed) pursuant to

section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with

the Debtor Professionals, the “Professional Persons”) at any time before or on the first business

day following delivery by the DIP Lender of a Carve Out Trigger Notice (as defined below),

whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice, to the extent

provided for in the Approved Budget; (ii) Allowed Professional Fees of Professional Persons in

an aggregate amount not to exceed $200,000 incurred after the first business day following

delivery by the DIP Lender of the Carve Out Trigger Notice, to the extent allowed by the Court

(the amounts set forth in this clause (ii) being the “Post-Carve Out Trigger Notice Cap”); (iii) fees

owed pursuant to 28 U.S.C. §1930 plus interest at the statutory rate pursuant to 31 U.S.C. § 3717

(without regard to the notice set forth below) or fees owed the clerk of the Bankruptcy Court, and

(iv) all reasonable and documented fees and expenses, in an aggregate amount not to exceed

$50,000, incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the

notice set forth below). “Carve Out Trigger Notice” shall mean the written notice, including by

email, delivered by the DIP Lender to the Debtors, their counsel, the U.S. Trustee and counsel to

the Committee, if any, appointed in the Chapter 11 Case, which notice may be delivered following

the occurrence and continuation of an Event of Default or the Termination Date in accordance with

the terms of the DIP Documents, stating that the Post-Carve Out Trigger Cap has been invoked.

               5.      Limitations on Use of DIP Proceeds, Cash Collateral, and Carve Out. The

DIP Facilities, the DIP Collateral, the Pre-Petition Collateral, the Cash Collateral and the Carve

Out may not be used in connection with: (a) preventing, hindering, or delaying any of the DIP


                                                 18
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 19 of 168




Lender’s or the Pre-Petition Lender’s permitted enforcement or realization upon any of the DIP

Collateral or Pre-Petition Collateral; (b) using or seeking to use Cash Collateral or selling or

otherwise disposing of DIP Collateral without the consent of the DIP Lender or as permitted by

the DIP Documents; (c) using or seeking to use any insurance proceeds constituting DIP Collateral

without the consent of the DIP Lender; (d) incurring Indebtedness (as defined in the DIP

Agreement) without the prior consent of the DIP Lender, except to the extent permitted under the

DIP Agreement; (e) seeking to amend or modify any of the rights granted to the DIP Lender or the

Pre-Petition Lender under this Interim Order, the DIP Documents, or the Pre-Petition Loan

Documents, including seeking to use Cash Collateral and/or DIP Collateral on a contested basis;

(f) objecting to or challenging in any way the DIP Liens, DIP Obligations, Pre-Petition Liens, Pre-

Petition Obligations, DIP Collateral (including Cash Collateral) or, as the case may be, Pre-Petition

Collateral, or any other claims or liens, held by or on behalf of either of the DIP Lender or the Pre-

Petition Lender, respectively; (g) asserting, commencing or prosecuting any claims or causes of

action whatsoever, including, without limitation, any actions under chapter 5 of the Bankruptcy

Code or applicable state law equivalents or actions to recover or disgorge payments, against either

the DIP Lender or the Pre-Petition Lender, or any of their respective affiliates, agents, attorneys,

advisors, professionals, officers, directors and employees; (h) litigating, objecting to, challenging,

or contesting in any manner, or raising any defenses to, the validity, extent, amount, perfection,

priority, or enforceability of any of the DIP Obligations, the DIP Liens, the Pre-Petition Liens, the

Pre-Petition Obligations or any other rights or interests of the DIP Lender or the Pre-Petition

Lender; or (i) seeking to subordinate, recharacterize, disallow or avoid the DIP Obligations, the

DIP Liens, the Pre-Petition Obligations, or the Pre-Petition Liens; provided, however, that the

Carve Out and such collateral proceeds and loans under the DIP Documents may be used for



                                                 19
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 20 of 168




allowed fees and expenses, in an amount not to exceed $50,000 in the aggregate (the “Investigation

Budget Amount”), incurred solely by a Committee (if appointed), in investigating (but not

prosecuting or challenging) the Prepetition Lien and Claim Matters (as defined herein).

               6.      DIP Lender Superpriority Claim. Pursuant to section 364(c)(1) of the

Bankruptcy Code, all of the DIP Obligations shall constitute allowed senior administrative expense

claims against the Debtors with priority over any and all other administrative expenses, adequate

protection claims, diminution claims and all other claims against the Debtors, now existing or

hereafter arising, of any kind or nature whatsoever, including all administrative expenses of the

kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all other

administrative expenses or other claims arising under sections 105, 326, 328, 330, 331, 503(b),

506(c), 507(a), 507(b), 546, 726, 1113, or 1114 of the Bankruptcy Code (the “DIP Superpriority

Claims”), whether or not such expenses or claims may become secured by a judgment lien or other

non-consensual lien, levy or attachment, which allowed claims shall for purposes of section

1129(a)(9)(A) of the Bankruptcy Code be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code, and which shall be payable from and have recourse to all

pre- and postpetition property of the Debtors and their estates and all proceeds thereof, excluding

Avoidance Actions (as defined below) but including, subject to entry of the Final Order, solely to

the extent that all other DIP Collateral is insufficient to satisfy the DIP Claims secured by the DIP

Liens as set forth in this Interim Order, without limitation, all Avoidance Proceeds (as defined

below), subject only to the Carve Out.

               7.      No Obligation to Extend Credit. Except as may be required to fund the

Carve Out as set forth in this Interim Order (and subject to the occurrence of the Effective Date),

the DIP Lender shall have no obligation to make any loan or advance under the DIP Documents,


                                                 20
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 21 of 168




unless all of the conditions precedent to the making of such extension of credit under and subject

to the DIP Documents and this Interim Order have been satisfied in full or waived by the DIP

Lender in its sole discretion, and in accordance with the terms of the applicable DIP Documents.

               8.     Use of Proceeds of DIP Facilites. From and after the Petition Date, the

Debtors shall use advances made under the DIP Facilities, in accordance with the Approved

Budget (subject to such variances as permitted in the DIP Documents), only for the purposes

specifically set forth in this Interim Order, the DIP Documents, and the Approved Budget, and in

compliance with the terms and conditions in this Interim Order and the DIP Documents (including

with respect to Availability under the Borrowing Base).

               9.     Budget Compliance.      The Debtors shall at all times comply with the

Approved Budget, subject to the variances set forth in the DIP Agreement. The Debtors shall

provide all reports and other information as required in the DIP Agreement. The Debtors’ failure

to comply with the Budget (including the variances set forth in the DIP Agreement) or to provide

the reports and other information required in the DIP Agreement shall constitute an Event of

Default, following the expiration of any applicable cure period set forth in the DIP Agreement.

               10.    DIP Roll Up Obligations. Upon (a) entry of this Interim Order and the

occurrence of the Effective Date (as defined in the DIP Agreement), without any further action by

the Debtors or any other party, all collections received by the Debtors shall be applied to reduce,

on a dollar-for-dollar basis, the Prepetition Obligations. The authorization of the DIP Roll-Up

Obligations shall be subject to the reservation of rights set forth in paragraph 38 of this Interim

Order, and in the event of a successful Challenge or entry of a Final Order which does not approve

the roll-up, all DIP Roll-Up Obligations will be Pre-Petition Obligations.

               11.    DIP Liens.

                                                21
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 22 of 168




                      (a)     As security for the DIP Obligations, effective and perfected as of

       entry of this Interim Order and without the necessity of the execution by the Debtors (or

       recordation or other filing) of mortgages, security agreements, control agreements, pledge

       agreements, financing statements, or other similar documents, or the possession or control

       by the Debtors of, or over, any DIP Collateral, the following security interests and liens,

       hereby are granted by the Debtors to the DIP Lender (all property of the Debtor identified

       in clauses (i), (ii), and (iii) below being collectively referred to as the “DIP Collateral”),

       subject only to the Carve Out (all such liens on and security interests in the DIP Collateral

       granted to the DIP Lender, pursuant to this Final Order, the DIP Documents, the “DIP

       Liens”):

                              (i)     First Lien on Unencumbered Property. Pursuant to section

                      364(c)(2) of the Bankruptcy Code and subject to the Carve Out, a valid,

                      binding, continuing, enforceable, fully-perfected, first priority senior

                      security interest in and lien upon all prepetition and postpetition property of

                      the Debtors, whether existing on the Petition Date or thereafter acquired,

                      that, on or as of the Petition Date or the date acquired (if acquired after the

                      Petition Date) is not subject to valid, perfected, and non-avoidable liens, if

                      any    (collectively,   “Unencumbered      Property”),   including    (i)   any

                      unencumbered cash of the Debtors (wherever maintained) and any

                      investment of such cash, inventory, accounts receivable, other rights to

                      payment whether arising before or after the Petition Date, contracts,

                      properties, plants, equipment, general intangibles, documents, instruments,

                      interests in leaseholds, real properties, patents, copyrights, trademarks,



                                                22
11088946v5
        Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 23 of 168




                           trade names, other intellectual property, equity interests, and any claims and

                           causes of the Debtors; (ii) any claims and causes of action against any

                           directors or officers of the Debtors as well as including any proceeds of, or

                           property recovered in connection with, any successful claims and causes of

                           action against any directors or officers of the Debtors; and (iii) excluding

                           any claims and causes of action of the Debtors under sections 544, 545, 547,

                           548, 549, and 550 of the Bankruptcy Code, or any other avoidance actions

                           under the Bankruptcy Code or other applicable law (collectively, the

                           “Avoidance Actions”), but including, subject to Entry of the Final Order,

                           solely to the extent that all other DIP Collateral is insufficient to satisfy the

                           DIP Claims secured by the DIP Liens as set forth in this Interim Order, any

                           proceeds of, or property recovered in connection with, any successful

                           Avoidance Action (whether by judgment, settlement or otherwise, and

                           unencumbered or not, the “Avoidance Proceeds”)5;

                                     (ii)     Priming Liens Senior to the Pre-Petition Lender’s Liens.

                           Pursuant to section 364(d)(1) of the Bankruptcy Code and subject to the

                           Carve Out, a valid, binding, continuing, enforceable, fully-perfected, first

                           priority (subject to any Permitted Encumbrances, as defined in the DIP

                           Agreement) senior priming security interest in and lien upon all prepetition

                           and post-petition property of the Debtors (including any Cash Collateral),

                           whether now existing or hereafter acquired, excluding (i) any real property,




5
  For the avoidance of doubt, the DIP Lender is not taking a senior lien with respect to any real property interests of
the Debtors which are subject to the liens of PAO TMK.

                                                          23
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 24 of 168




                   and (ii) any Avoidance Actions but including, subject to entry of the Final

                   Order, solely to the extent that all other DIP Collateral is insufficient to

                   satisfy the DIP Claims secured by the DIP Liens as set forth in the Interim

                   Order, Avoidance Proceeds. Such security interests and liens shall be senior

                   in all respects to the interests in such property of the Pre-Petition Lender

                   arising from current and future liens of the Pre-Petition Lender and shall be

                   subject to the Carve Out in all respects;

                          (iii)   Liens Junior to Certain Other Liens. Pursuant to section

                   364(c)(3) of the Bankruptcy Code and subject to the Carve Out, a valid,

                   binding, continuing, enforceable, fully-perfected junior security interest in

                   and lien upon all pre-petition and post-petition property of the Debtors

                   (other than the property described in clauses (i) or (ii) of this paragraph 11,

                   as to which the liens and security interests in favor of the DIP Lender will

                   be as described in such clauses) excluding any Avoidance Actions but

                   including, subject to entry of the Final Order, solely to the extent that all

                   other DIP Collateral is insufficient to satisfy the DIP Claims secured by the

                   DIP Liens as set forth in this Interim Order, Avoidance Proceeds, whether

                   now existing or hereafter acquired, that is (i) subject to valid, perfected, and

                   unavoidable liens in existence immediately prior to the Petition Date or (ii)

                   subject to valid and unavoidable liens in existence immediately prior to the

                   Petition Date that are perfected subsequent to the Petition Date as permitted

                   by section 546(b) of the Bankruptcy Code, which valid, perfected and




                                             24
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 25 of 168




                      unavoidable liens are senior in priority to the security interests and liens of

                      the Pre-Petition Lender; and

                              (iv)    Liens Senior to Certain Other Liens. The DIP Liens shall not

                      be subject or subordinate to (a) any lien or security interest that is avoided

                      and preserved for the benefit of the Debtors and their estates under section

                      551 of the Bankruptcy Code or (b) any liens arising after the Petition Date

                      including, without limitation, any liens or security interests granted in favor

                      of any federal, state, municipal, or other governmental unit, commission,

                      board, or court for any liability of the Debtors. For the avoidance of doubt,

                      the DIP Liens shall be subject to the Carve Out in all respects.

                      (b)     The DIP Liens shall be effective immediately upon the Interim

       Order Entry Date.

                      (c)     The DIP Liens shall be and hereby are fully perfected liens and

       security interests, effective and perfected upon the Interim Order Entry Date without the

       necessity of execution by the Debtors of mortgages, security agreements, pledge

       agreements, financing agreements, financing statements, or other agreements or

       documents, such that no additional steps need be taken by the DIP Lender to perfect such

       liens and security interests. Subject to entry of the Final Order, and subject to applicable

       non-bankruptcy law, any provision of any lease, loan document, easement, use agreement,

       proffer, covenant, license, contract, organizational document, or other instrument or

       agreement that requires the consent or approval of one or more landlords, licensors, or

       other parties, or requires the payment of any fees or obligations to any governmental entity,

       non-governmental entity or any other person, in order for any of the Debtors to pledge,


                                                25
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 26 of 168




       grant, mortgage, sell, assign, or otherwise transfer any fee or leasehold interest or the

       proceeds thereof or other collateral, shall have no force or effect with respect to the

       transactions granting the DIP Lender a first-priority lien on and security interest in the

       Debtors’ interest in such fee, leasehold or other interest or other collateral or the proceeds

       of any assignment, sale or other transfer thereof, by the Debtors in favor of the DIP Lender

       in accordance with the terms of the DIP Agreement and the other DIP Documents.

                      (d)     The DIP Liens, DIP Superpriority Claims, and other rights, benefits,

       and remedies granted under this Interim Order to the DIP Lender shall continue in the

       Chapter 11 Cases, in any successor cases under the Bankruptcy Code resulting from

       conversion of the Chapter 11 Cases (“Successor Cases”) and following any dismissal of

       the Chapter 11 Cases, and such liens, security interests, and claims shall maintain their

       priority as provided in this Interim Order until all the DIP Obligations have been

       indefeasibly paid in full in cash and completely satisfied and all of the commitments

       thereunder have been terminated in accordance with the DIP Loan Documents.

               12.    Fees and Expenses of DIP Lender. The Debtors shall no later than ten (10)

days after the Debtors’ receipt of a summary statement setting forth the applicable timekeepers, as

well as the hours worked by and expenses incurred by such timekeepers, in connection with the

Chapter 11 Cases (with copies provided via electronic mail to the U.S. Trustee and counsel for the

Committee, if any, (collectively, the “Fee Notice Parties”)), indefeasibly pay or reimburse, as and

when due the DIP Lender for its reasonable fees and out-of-pocket costs, expenses and charges

(collectively, the “Lender Professional Fees”), including the reasonable pre-petition and post-

petition fees, costs, and expenses of McGuireWoods LLP as counsel to DIP Lender and any other

advisors or professionals retained by the DIP Lender. The Debtors and the Fee Notice Parties may



                                                26
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 27 of 168




object to the reasonableness of the fees, costs and expenses included in any such professional fee

invoice; provided that, any such objection shall be barred and deemed waived unless filed with the

Court and served on the applicable professional by 11:59 p.m., prevailing Central Time, on the

date that is no later than ten (10) days after the objecting party’s receipt of the applicable

professional fee invoice. If such objection is timely received, the Debtors shall promptly pay the

portion of such invoice not subject to such objection, and this Court shall determine any such

objection unless otherwise resolved by the applicable parties. Any hearing on an objection to

payment of any fees, costs, and expenses of the DIP Lender set forth in a professional fee invoice

shall be limited to the reasonableness of the particular items or categories of the fees, costs, and

expenses which are the subject of such objection and whether the DIP Lender is entitled to such

fees, costs and expenses under this Interim Order. For the avoidance of doubt, none of the fees,

costs, and expenses of the DIP Lender shall be subject to Bankruptcy Court approval or U.S.

Trustee guidelines, and no recipient of any such payment shall be required to file with respect

thereto any interim or final fee application with this Court. All fees, costs and expenses payable

under the DIP Documents to the DIP Lender shall be included and constitute part of the DIP

Obligations and be secured by the DIP Liens. Notwithstanding anything to the contrary herein, the

fees, costs, and expenses of the DIP Lender under and in connection with negotiation and

preparation of the DIP Documents, whether incurred prior to or after the Petition Date, including,

without limitation, the legal fees and expenses of any professionals retained by the DIP Lender in

accordance with the DIP Documents, shall be deemed fully earned, indefeasibly paid, non-

refundable, irrevocable, and non-avoidable on the date due and payable pursuant to the terms of

the DIP Documents and, irrespective of any subsequent order approving or denying the Financing




                                                27
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 28 of 168




or any other financing pursuant to section 364 of the Bankruptcy Code, fully entitled to all

protections of section 364(e) of the Bankruptcy Code.

               13.     Authorization to Use Cash Collateral. Subject to the terms and conditions

of this Interim Order, the DIP Facilities and the DIP Documents and in accordance with the

Approved Budget (subject to such variances as permitted in the DIP Documents), the Debtors are

authorized to use Cash Collateral until the Maturity Date (as defined in the Credit Agreement) (the

“DIP Termination Date”); provided, however, that nothing in this Interim Order shall authorize

the disposition of any assets of the Debtors or their estates outside the ordinary course of business,

or any Debtor’s use of any Cash Collateral or other proceeds resulting therefrom, except as

permitted in this Interim Order (including the Carve Out), the DIP Facilities, the DIP Documents,

and in accordance with the Approved Budget (subject to such variances as permitted in the DIP

Documents).

               14.     Adequate Protection.

                       (a)     Adequate Protection Liens. Pursuant to sections 361, 363(e), and

       364(d) of the Bankruptcy Code, as adequate protection of the interests of the Pre-Petition

       Lender in the Pre-Petition Collateral against any Diminution in Value, the Debtors hereby

       grant to the Pre-Petition Lender continuing, valid, binding, enforceable, and perfected post-

       petition security interests in and liens on all DIP Collateral (the “Adequate Protection

       Liens”).

               15.     Priority of Adequate Protection Liens.

                       (a)     The Adequate Protection Liens shall be subject to the Carve Out and

       shall otherwise be junior (in order of priority) only to: (i) the Permitted Prior Liens; (2) the



                                                 28
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 29 of 168




       DIP Liens; and (3) the Pre-Petition Liens. The Adequate Protection Liens shall otherwise

       be senior to all other security interests in or liens on any of the Debtors’ assets.

                       (b)     Except as provided herein, the Adequate Protection Liens shall not

       be made subject to or pari passu with any lien or security interest heretofore or hereinafter

       in the Chapter 11 Cases or any Successor Cases, and shall be valid and enforceable against

       any trustee appointed in any of the Chapter 11 Cases or any Successor Cases, or upon the

       dismissal of any of the Chapter 11 Cases or Successor Cases. The Adequate Protection

       Liens shall not be subject to sections 510, 549, or 550 of the Bankruptcy Code. No lien or

       interest avoided and preserved for the benefit of the estates pursuant to section 551 of the

       Bankruptcy Code shall be pari passu with or senior to the Pre-Petition Liens or the

       Adequate Protection Liens.

               16.     Adequate Protection Super-Priority Claim. Subject and subordinate to the

Carve Out as set forth in this Interim Order, as further adequate protection of the interests of the

Pre-Petition Lender in the Pre-Petition Collateral against any Diminution in Value, the Pre-Petition

Lender is hereby granted as and to the extent provided by section 507(b) of the Bankruptcy Code

an allowed super-priority administrative expense claim in each of the Chapter 11 Cases and any

Successor Cases (the “Adequate Protection Superpriority Claim”).

               17.     Priority of the Adequate Protection Superpriority Claim. Except as set forth

herein, the Adequate Protection Superpriority Claim shall have priority, to the extent provided by

section 507(b) of the Bankruptcy Code, over all administrative expense claims and unsecured

claims against the Debtors or their estates, now existing or hereafter arising, of any kind or nature

whatsoever, including, without limitation, administrative expenses of the kinds specified in or

ordered pursuant to sections 105, 328, 330, 331, 503(a), 503(b), 507(a) (other than 507(a)(1)),


                                                 29
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 30 of 168




506(c) (subject to entry of a Final Order granting such relief), 507(b), 546(c), 726 (to the extent

permitted by law), 1113 and 1114 of the Bankruptcy Code; provided, however, that the Adequate

Protection Superpriority Claim shall be subject to the Carve Out as set forth in this Interim Order

and junior to the DIP Superpriority Claim, and subject the lien priorities set forth herein.

               18.     Adequate Protection Payments. As further adequate protection, the Debtors

are authorized and directed to provide adequate protection to the Pre-Petition Lender in the form

of payment in cash of the reasonable and documented fees, out-of-pocket expenses, and

disbursements (including the reasonable and documented fees, out-of-pocket expenses, and

disbursements of counsel, financial advisors, auditors, third-party consultants, and other vendors)

incurred by the Pre-Petition Lender arising prior to the Petition Date, including reasonable and

documented fees and expenses of McGuireWoods LLP, without the need for the filing of a formal

fee application.

               19.     Amendments, Consents, Waivers, and Modifications. The Debtors, with the

express written consent of the DIP Lender and, to the extent required by the DIP Agreement, may

enter into any amendments, consents, waivers, or modifications to the DIP Documents that are not

materially adverse to the Debtors without the need for further notice and hearing or any order of

this Court; provided, however, that, without the consent of this Court on notice and a hearing, no

such amendments, consents, waivers or modifications shall (i) shorten the maturity of the

Financing, (ii) increase the commitments thereunder or the rate of interest payable under the DIP

Documents, (iii) require the payment of any new or additional fees, or (iv) amend the Events of

Default or covenants in the DIP Documents to be materially more restrictive to the Debtors. No

consent shall be implied by any other action, inaction, or acquiescence of the DIP Lender.

               20.     Perfection of DIP Liens.

                                                  30
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 31 of 168




                      (a)     The DIP Lender is hereby authorized, but not required, to file or

       record financing statements, trademark filings, copyright filings, mortgages, notices of lien

       or similar instruments in any jurisdiction, or take possession of or control over, or take any

       other action in order to validate and perfect the liens and security interests granted to it

       hereunder, in each case, without the necessity to pay any mortgage recording fee or similar

       fee or tax. Whether or not the DIP Lender in its sole discretion, chooses to file such

       financing statements, trademark filings, copyright filings, mortgages, notices of lien or

       similar instruments, or take possession of or control over, or otherwise confirm perfection

       of the liens and security interests granted to it hereunder, such liens and security interests

       shall be deemed valid, perfected, allowed, enforceable, non-avoidable, and not subject to

       challenge, dispute or subordination. The Debtors shall, if requested, execute and deliver to

       the DIP Lender all such agreements, financing statements, instruments and other

       documents as the DIP Lender may reasonably request to more fully evidence, confirm,

       validate, perfect, preserve, and enforce the DIP Liens and all such documents will be

       deemed to have been recorded and filed as of the Petition Date.

                      (b)     A certified copy of the Interim Order may be filed by the DIP Lender

       with or recorded in filing or recording offices in addition to or in lieu of such financing

       statements, mortgages, notices of lien, or similar instruments, and all filing offices are

       hereby directed to accept such certified copy of this Interim Order for filing and recording.

               21.    Access to Collateral. Notwithstanding anything contained herein to the

contrary, and without limiting any other rights or remedies of the DIP Lender contained in this

Interim Order or the DIP Documents (including the Intercreditor Agreement), or otherwise

available at law or in equity, upon written notice to the Debtors, the U.S. Trustee, any statutory



                                                31
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 32 of 168




committee appointed in the Chapter 11 Cases, and to any landlord, lienholder, licensor (including,

but not limited to, Fermata Technologies, LLC), or other third party owner of any leased or

licensed premises or intellectual property that an Event of Default under the DIP Documents or a

default by the Debtors of any of their obligations under this Interim Order has occurred and is

continuing, the DIP Lender (i) may enter upon any leased or licensed premises of the Debtors for

the purpose of exercising any remedy with respect to DIP Collateral located thereon, including but

not limited to marketing, selling or reselling any inventory of the Debtors, whether now owned or

hereinafter acquired, which contains or is protected by any brand name or trademark owned or

held by any licensor, and (ii) subject to applicable law, shall be entitled to all of the Debtors’ rights

and privileges as lessee or licensee under the applicable license and to use any and all trademarks,

trade-names, copyrights, licenses, patents or any other similar assets of the Debtors, which are

owned by or subject to a lien or license of any third party and which are used by the Debtors in

their businesses, in either the case of subparagraph (i) or (ii) of this paragraph without interference

from lienholders or licensors thereunder. The DIP Lender’s ability to exercise rights under this

paragraph shall be subject to the DIP Lender obtaining authorization from the Bankruptcy Court

to do so, which the Debtors agree may be sought on an expedited basis on five (5) business days’

notice from the date the Event of Default is noticed in accordance with this paragraph (subject to

Court availability). Nothing herein shall require the Debtors or the DIP Lender to assume or assign

any lease or license under section 365(a) of the Bankruptcy Code as a precondition to the rights

afforded to the DIP Lender in this paragraph.

                22.     Automatic Stay Modified. The automatic stay provisions of section 362 of

the Bankruptcy Code hereby are vacated and modified without the need for any further order of

this Bankruptcy Court to allow the DIP Lender, at its sole discretion, to:


                                                   32
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 33 of 168




                      (a)     whether or not an Event of Default under the DIP Documents has

       occurred, (i) require proceeds from Collateral and other collections received by the Debtors

       to be deposited in accordance with the requirements of the DIP Documents, and to apply

       any amounts so deposited and other amounts paid to or received by the DIP Lender under

       the DIP Documents in accordance with any requirements of the DIP Documents, and (ii)

       require mandatory prepayments in accordance with the requirements of the DIP

       Documents, in each case, without further order of this Court; and

                      (b)     immediately upon the occurrence and during the continuation of an

       Event of Default (as defined in DIP Documents), allow the DIP Lender to deliver a written

       notice of its intention to declare a termination of the Debtors’ ability and rights to access

       or use proceeds of the Financing (any such declaration, a “Termination Declaration”). The

       Termination Declaration shall be given by written notice (including electronic mail) to the

       Debtors, the U.S. Trustee and counsel to the Committee, if any.

                      (c)     If a Termination Declaration is delivered as provided above, the

       Debtors hereby consent to a hearing being held before this Court on an expedited basis and

       a motion shall be filed with the Court by the DIP Lender on at least five (5) business days’

       notice (subject to the Court’s availability) to cause the automatic stay to be lifted to enable

       the DIP Lender to exercise rights and remedies against the DIP Collateral in accordance

       with this Interim Order, the DIP Documents, or applicable law. The Court may fashion any

       appropriate remedy at the hearing. The Debtors hereby waive their right to and shall not

       be entitled to seek relief, including under section 105 of the Bankruptcy Code or otherwise,

       to the extent that such relief would in any way impair or restrict the express rights and

       remedies granted to the DIP Lender under this paragraph.



                                                 33
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 34 of 168




                23.     Subsequent Reversal or Modification. This Interim Order is entered

pursuant to, inter alia, section 364 of the Bankruptcy Code, and Bankruptcy Rules 4001(b) and

(c), granting the DIP Lender all protections afforded by section 364(e) of the Bankruptcy Code. If

any or all of the provisions of this Interim Order are hereafter reversed, modified, vacated or

stayed, that action will not affect (i) the validity of any obligation, indebtedness or liability incurred

hereunder by the Debtors to the DIP Lender prior to the date of receipt by the DIP Lender of

written notice of the effective date of such action, (ii) the payment of any fees required under this

Interim Order or the DIP Documents, and/or (iii) the validity and enforceability of any lien, claim,

obligation, right, remedy or priority authorized or created under this Interim Order or pursuant to

the DIP Documents as of such date. Notwithstanding any such reversal, stay, modification, or

vacatur, any postpetition indebtedness, obligation or liability incurred by the Debtors to the DIP

Lender, prior to written notice being delivered to the DIP Lender of the effective date of such

action, shall be governed in all respects by the original provisions of this Interim Order unless the

Final Order has been entered, in which case the Final Order shall govern, and the DIP Lender shall

be entitled to all the rights, remedies, privileges, and benefits granted herein and in the DIP

Documents with respect to all such indebtedness, obligations or liability.

                24.     Restriction on Use of Lenders’ Funds. Notwithstanding anything herein to

the contrary, no Collateral, proceeds thereof, proceeds of the Financing, or any portion of the Carve

Out may be used by the Debtors, the Debtors’ estates, any Committee, any trustee or examiner

appointed in the Chapter 11 Cases or any chapter 7 trustee, or any other person, party or entity to,

in any jurisdiction anywhere in the world, directly or indirectly to (a) request authorization to

obtain post-petition financing (whether equity or debt) or other financial accommodations pursuant

to section 364(c) or (d) of the Bankruptcy Code, or otherwise, other than (i) from the DIP Lender


                                                   34
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 35 of 168




or (ii) if such financing is sufficient to indefeasibly pay all Obligations in full in cash and such

financing is immediately so used; (b) assert, join, commence, support, investigate, or prosecute

any action for any claim, counter-claim, action, cause of action, proceeding, application, motion,

objection, defense, or other contested matter seeking any order, judgment, determination, or

similar relief against, or adverse to the interests of, in any capacity, the DIP Lender and/or each of

its former, current, or future officers, employees, directors, agents, representatives, owners,

members, partners, financial advisors, legal advisors, shareholders, managers, consultants,

accountants, attorneys, affiliates, and predecessors in interest (collectively, the “Releasees”), with

respect to any transaction, occurrence, omission, or action, including, without limitation, (i) any

action arising under the Bankruptcy Code against a Releasee; (ii) any so-called “lender liability”

claims and causes of action against a Releasee; (iii) any action with respect to the legality,

enforceability, validity, extent, perfection, and priority of the DIP Obligations, the DIP

Superpriority Claims, the DIP Documents, or the legality, enforceability, validity, extent,

perfection, and priority of the DIP Liens; (iv) any action seeking to invalidate, set aside, avoid,

reduce, set off, offset, recharacterize, subordinate (whether equitable, contractual, or otherwise),

recoup against, disallow, impair, raise any defenses, cross-claims, or counter claims or raise any

other challenges under the Bankruptcy Code or any other applicable domestic or foreign law or

regulation against or with respect to the DIP Liens, DIP Obligations, or the DIP Superpriority

Claims, in whole or in part; (v) appeal or otherwise challenge this Interim Order, the DIP

Documents, or any of the transactions contemplated herein or therein; and/or (vi) any action that

has the effect of preventing, hindering, or delaying (whether directly or indirectly) the DIP

Lender’s rights in respect of its liens on and security interests in the Collateral or any of its rights,

powers, or benefits hereunder or in the DIP Documents anywhere in the world; (c) seek to modify



                                                   35
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 36 of 168




any of the rights granted to the DIP Lender hereunder or under the DIP Documents and/or (d) pay

any claim of a pre-petition creditor except as permitted under the DIP Documents and applicable

Order of this Court in accordance with the Approved Budget.

               25.     Collateral Rights. Except as expressly permitted in this Interim Order or the

DIP Documents, in the event that any person or entity that holds a lien on or security interest in

Collateral of the Debtors’ estate, that is junior and/or subordinate to the DIP Liens receives or is

paid the proceeds of such Collateral, prior to indefeasible payment in full in cash and the complete

satisfaction of all DIP Obligations under the DIP Documents, and termination of the commitments

under the DIP Documents, such junior or subordinate lienholder shall be deemed to have received,

and shall hold, the proceeds of any such Collateral of the Debtors’ estate, in trust for the DIP

Lender, and shall immediately turnover such proceeds to the DIP Lender for application in

accordance with the DIP Documents and this Interim Order.

               26.     Prohibition on Additional Liens. Except as provided in the DIP Documents

or this Interim Order, the Debtors shall be enjoined and prohibited from, at any time during the

Chapter 11 Cases until such time as the DIP Obligations have been indefeasibly paid in full,

granting liens on or security interests in the Collateral or any portion thereof to any other entities,

pursuant to section 364(d) of the Bankruptcy Code or otherwise, which liens are junior to, senior

to, or pari passu with the DIP Liens.

               27.     No Waiver. This Interim Order shall not be construed in any way as a waiver

or relinquishment of any rights that the DIP Lender may have to bring or be heard on any matter

brought before this Bankruptcy Court.

               28.     Sale/Conversion/Dismissal/Plan.



                                                  36
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 37 of 168




                       (a)     No order providing for either the sale of the ownership of the stock

       of the Debtors or the sale of all or substantially all of the assets of the Debtors under section

       363 of the Bankruptcy Code shall be sought by the Debtors unless, in connection and

       concurrently with any such event, (i) the proceeds of such sale shall be used to indefeasibly

       pay in full in cash and completely satisfy the DIP Obligations and the commitments under

       the DIP Documents are terminated; (ii) such sale is expressly permitted under the DIP

       Documents; or (iii) the DIP Lender otherwise consents.

                       (b)     If an order dismissing or converting the Chapter 11 Cases or an order

       appointing a chapter 11 trustee or an examiner with expanded powers is at any time entered,

       and unless otherwise agreed to by the DIP Lender, such order shall provide that, in each

       case subject to the Carve Out, (i) the DIP Liens, the DIP Lender Superpriority Claim, the

       DIP Obligations and the DIP Documents shall continue in full force and effect, remain

       binding on all parties-in-interest, and maintain their priorities as provided in this Interim

       Order until all DIP Obligations hereunder are indefeasibly paid in full in cash and

       completely satisfied and the commitments under the DIP Documents are terminated in

       accordance with the DIP Documents, (ii) to the extent permitted by applicable law, this

       Court shall retain jurisdiction, notwithstanding such dismissal, for purposes of enforcing

       the DIP Liens and the DIP Superpriority Claims, and (iii) all postpetition indebtedness,

       obligations or liability incurred by the Debtors to the DIP Lender prior to the date of such

       order, including, without limitation, the DIP Obligations, shall be governed in all respects

       by the original provisions of this Interim Order unless the Final Order has been entered, in

       which case the Final Order shall govern, and the DIP Lender shall be entitled to all the




                                                  37
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 38 of 168




       rights, remedies, privileges, and benefits granted herein and in the DIP Documents with

       respect to all such indebtedness, obligation or liability.

               29.        Priority of Terms. To the extent of any conflict between or among (a) the

express terms or provisions of any of the DIP Documents, the Motion, any other order of this

Court, or any other agreements, on the one hand, and (b) the terms and provisions of this Interim

Order, on the other hand, unless such term or provision herein is phrased in terms of “as defined

in” or “as more fully described in” the DIP Documents or words of similar import, the terms and

provisions of this Interim Order shall govern.

               30.        No Third Party Beneficiary. Except as explicitly set forth herein, no rights

are created hereunder for the benefit of any third party, any creditor or any direct, indirect or

incidental beneficiary.

               31.        Rights Under Sections 363(k) and 1129(b). In connection with any sale

process authorized by the Court, (i) the DIP Lender and (ii) subject to entry of a Final Order

granting such relief and to the rights preserved in Paragraph 38, the Pre-Petition Lender, or any

assignee or designee of any of the foregoing, shall be authorized to credit bid some or all of their

claims for their respective collateral (each, a “Credit Bid”) to the extent permitted by section 363(k)

of the Bankruptcy Code, subject in each case to the provision of consideration sufficient to

indefeasibly pay in full in cash any senior liens on the collateral that is subject to the Credit Bid

except to the extent otherwise agreed by the holder of such senior lien in their sole and absolute

discretion. Subject to entry of a Final Order granting such relief, the Pre-Petition Lender and the

DIP Lender shall be deemed a “Qualified Bidder” with respect to their rights to acquire all or any

of the assets by Credit Bid.




                                                   38
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 39 of 168




                32.    Preservation of Pre-petition Priorities. Nothing in this Order is intended to

change or otherwise modify the pre-petition priorities among pre-petition secured creditors of the

Debtors, including (i) any operators’ or nonoperators’ lien or recoupment rights to the extent their

liens or rights are valid, enforceable, nonavoidable and perfected, and (ii) any claims of the

lienholders or any other mechanic or materialmen or mineral lien claimants to the extent their liens

are valid, enforceable, non-avoidable and perfected, including as permitted by section 546(b) of

the Bankruptcy Code, and nothing in this Order, including the granting of adequate protection

liens, shall be deemed to have changed or modified such prepetition priorities, all of which are

hereby expressly preserved.

                33.    Lienholders. Notwithstanding anything to the contrary in this Order, to the

extent that any lienholder has a valid prepetition lien on any collateral, such interest shall be

entitled to adequate protection, to secure payment of an amount equal to the diminution in value

of such lienholder’s interest in such collateral, subject and subordinate to the DIP Liens and Carve

Out in all respects, post-petition replacement liens against such collateral (and the proceeds

thereof) on which such lienholder holds a valid pre-petition lien in the same priority of such valid

pre-petition lien.

                34.    Proofs of Claim. Notwithstanding anything to the contrary contained in any

prior or subsequent order of the Bankruptcy Court, the DIP Lender shall not be required to file

proofs of claim in the Chapter 11 Cases for any claim allowed herein in relation to the DIP Credit

Agreement and DIP Loan Documents. Notwithstanding any order entered by the Court in relation

to the establishment of a bar date to the contrary, the DIP Lender is hereby authorized and entitled,

in its sole discretion, but not required to file (and amend and/or supplement, as it sees fit) a proof

of claim in the Chapter 11 Cases for any claim allowed herein in relation to the DIP Documents.


                                                 39
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 40 of 168




               35.     Headings. Section headings used herein are for convenience only and are

not to affect the construction of or to be taken into consideration in interpreting this Interim Order.

               36.     No Consent. No action, inaction or acquiescence by the DIP Lender,

including funding the Debtors’ ongoing operations under this Interim Order, shall be deemed to

be or shall be considered as evidence of any alleged consent by the DIP Lender to a charge against

the Collateral pursuant to sections 506(c), 552(b) or 105(a) of the Bankruptcy Code.

               37.     Sections 506(c) and 552(b). Upon entry of a Final Order, the DIP Lender

shall not be subject in any way whatsoever to the equitable doctrine of “marshaling” or any similar

doctrine with respect to the Collateral. The “equities of the case” exception of section 552(b) of

the Bankruptcy Code shall not apply to the DIP Lender with respect to the DIP Documents and/or

the Collateral. Upon entry of a Final Order, no person or entity shall be entitled, directly or

indirectly, to, except as expressly provided by paragraph 4 of this Interim Order with respect to

the Carve Out, charge or recover from the Collateral, whether by operation of section 506(c) of

Bankruptcy Code, sections 105 or 552(b) of the Bankruptcy Code, or otherwise, or direct the

exercise of remedies or seek (whether by order of this Bankruptcy Court or otherwise) to marshal

or otherwise control the disposition of Collateral or Property after an Event of Default under the

DIP Documents, or termination or breach under the DIP Documents or this Interim Order.

               38.     Effect of Stipulations on Third Parties.

                       (a)     Generally. The admissions, stipulations, agreements, releases, and

waivers set forth in paragraph F of this Interim Order (collectively, the “Pre-Petition Lien and

Claim Matters”) are and shall be binding on the Debtors, any subsequent trustee, responsible

person, examiner with expanded powers, any other estate representative, and all creditors and

parties-in-interest and all of their successors-in-interest and assigns, including, without limitation,

                                                  40
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 41 of 168




a Committee (if appointed), unless, and solely to the extent that, a party-in-interest with Requisite

Standing (other than the Debtors, as to which any Challenge is irrevocably waived and

relinquished) (i) has timely filed the pleadings, and timely commenced the proceeding required

under the Bankruptcy Code and Bankruptcy Rules, including, without limitation, as required

pursuant to Part VII of the Bankruptcy Rules (in each case subject to the limitations set forth in

this paragraph 38 of this Interim Order) challenging the Pre-Petition Lien and Claim Matters (each

such proceeding or pleading commencing a proceeding or other contested matter, a “Challenge”)

by no later than (A) for a Committee, (if appointed), sixty (60) days from the date of formation of

a Committee (if appointed), or (B) seventy-five (75) days following the entry of the Interim Order

for any other party in interest with Requisite Standing (each, as applicable, the “Challenge

Deadline”), as such applicable date may be extended in writing from time to time in the sole

discretion of the Pre-Petition Lender (with respect to the Pre-Petition Loan Documents), or by this

Court for good cause shown pursuant to an application filed by a party in interest prior to the

expiration of the Challenge Deadline, and (ii) this Court enters judgment in favor of the plaintiff

or movant in any such timely commenced Challenge proceeding and any such judgment has

become a final judgment that is not subject to any further review or appeal. Notwithstanding the

foregoing, if a chapter 11 trustee is appointed or the Chapter 11 Cases are converted to chapter 7

prior to the expiration of the Challenge Deadline, (1) the chapter 11 trustee or chapter 7 trustee, as

applicable, shall have until the later of the Challenge Deadline or the sixtieth (60th) day after the

appointment of the chapter 11 trustee or the conversion of the Case to chapter 7, as applicable, to

commence a Challenge, subject to any further extension by order of the Court for cause, and (2) if

the Committee has asserted a Challenge prior to the Challenge Deadline, the chapter 11 trustee or

chapter 7 trustee will stand in the shoes of the Committee in such Challenge.



                                                 41
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 42 of 168




                       (b)     Binding Effect. To the extent no Challenge is timely commenced by

the Challenge Deadline, or to the extent such proceeding does not result in a final and non-

appealable judgment or order of this Court that is inconsistent with the Pre-Petition Lien and Claim

Matters, then, without further notice, motion, or application to, order of, or hearing before, this

Court and without the need or requirement to file any proof of claim, the Pre-Petition Lien and

Claim Matters shall, pursuant to this Interim Order, become binding, conclusive, and final on any

person, entity, or party in interest in the Chapter 11 Cases, and their successors and assigns, and in

any Successor Case for all purposes and shall not be subject to challenge or objection by any party

in interest, including, without limitation, a trustee, responsible individual, examiner with expanded

powers, or other representative of the Debtors’ estates. Notwithstanding anything to the contrary

herein, if any such proceeding is timely commenced, the Pre-Petition Lien and Claim Matters shall

nonetheless remain binding on all other parties in interest and preclusive as provided in

subparagraph (a) above except to the extent that any of such Pre-Petition Lien and Claim Matters

is expressly the subject of a timely filed Challenge, which Challenge is successful as set forth in a

final judgment as provided in subparagraph (a) above. To the extent any such Challenge

proceeding is timely commenced, the Pre-Petition Lender shall be entitled to payment of the

reasonable and documented related costs and expenses, including, but not limited to reasonable

and documented attorneys’ fees, incurred under the Pre-Petition Loan Documents in defending

itself in any such proceeding as adequate protection, unless such Challenge is successful. Upon a

successful Challenge brought pursuant to this paragraph, the Court may fashion any appropriate

remedy. The filing of a motion seeking standing to file a Challenge before the Challenge Deadline,

which attaches a proposed complaint, shall extend the Challenge Deadline with respect to that

party until two (2) business days after the Court approved the standing motion, provided that such



                                                 42
11088946v5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 43 of 168




extension shall not be greater than thirty (30) days after the filing of such motion, or such other

time period ordered by the Court.

                39.     Adequate Notice. The notice given by the Debtors of the Interim Hearing

was given in accordance with Bankruptcy Rules 2002 and 4001(c)(2) and the Local Bankruptcy

Rules. Under the circumstances, no further notice of the request for the relief granted at the Interim

Hearing is required.

                40.     Final Hearing Date. The Final Hearing to consider the entry of the Final

Order approving the relief sought in the Motion shall be held on June 21, 2021 at 3:30 p.m. (CT)

before the Honorable David R. Jones in the United States Bankruptcy Court for the Southern

District of Texas. On or before June 3, 2021, the Debtors shall serve, by United States mail,

first-class postage prepaid, notice of the entry of this Interim Order and of the Final Hearing (the

“Final Hearing Notice”), together with copies of this Interim Order and the Motion, on: (a) the

parties having been given notice of the Interim Hearing; (b) any party which has filed prior to

such date a request for notices with the Court; (c) counsel for any appointed Committee; (d) the

Internal Revenue Service; (e) all state taxing authorities in the states in which the Debtors have

tax liabilities; (f) all parties known to the Debtors to be asserting liens against or security interests

in any of the collateral addressed by this Interim Order; (g) the U.S. Attorney’s Office; (h) the

Texas Attorney General’s office; and (i) the U.S. Trustee. The Final Hearing Notice shall state

that any party-in-interest objecting to entry of the Final Order shall file written objections with

the Clerk of the Court no later than June 14, 2021 at 4:00 p.m. (prevailing Central Time),

which objections shall be served on or before such date on: (i) counsel to the Debtors, Porter

Hedges LLP, 1000 Main Street, 36th Floor, Houston, TX 77002, Attn: Aaron Power

(apower@porterhedges.com); (ii) counsel to the DIP Lender and the Pre-Petition Lender,


                                                  43
11088946v5
         Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 44 of 168




McGuireWoods LLP, Tower Two-Sixty, 260 Forbes Avenue, Suite 1800, Pittsburgh, PA 15222,

Attn: Mark E. Freedlander (mfreedlander@mcguirewoods.com); counsel to the Committee (if

appointed); and (iii) the U.S. Trustee. Any objection to the relief sought at the Final Hearing shall

be made in writing setting forth with particularity the grounds thereof, and filed with the

Bankruptcy Court.

                 41.    General Authorization. The Debtors, DIP Lender, and Pre-Petition Lender

are authorized to take any and all actions necessary to effectuate the relief granted in this Interim

Order.

                 42.    Retention of Jurisdiction. This Bankruptcy Court has and will retain

jurisdiction to enforce this Interim Order according to its terms.


Dated:           Houston, Texas
                  June[__],
         Signed: June   02, 2021.
                            2021
                                                   ____________________________________
                                                _______________________________________
                                                   DAVID R. JONES
                                                     HONORABLE DAVID R. JONES
                                                   UNITED STATES BANKRUPTCY JUDGE
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 44
11088946v5
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 45 of 168




                          EXHIBIT A
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 46 of 168
                                                               MW DRAFT – 6/1/21




                  SENIOR SECURED, PRIMING AND SUPER-PRIORITY
                    DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                                    dated as of

                                  June [__], 2021

                                      among

                            OFS INTERNATIONAL LLC,
                                  as the Borrower,

                     THE OTHER LOAN PARTIES PARTY HERETO,

                                       and

                 SANDTON CAPITAL SOLUTIONS MASTER FUND V, LP,
                                  as the Lender




145527108_8
         Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 47 of 168


                                                       TABLE OF CONTENTS

                                                                                                                                        Page

ARTICLE I DEFINITIONS ........................................................................................................................ 2
     SECTION 1.01. Defined Terms...................................................................................................... 2
     SECTION 1.02. [Reserved] ............................................................................................................ 2
     SECTION 1.03. Terms Generally ................................................................................................... 2
     SECTION 1.04. Accounting Terms; GAAP ................................................................................... 2
ARTICLE II THE CREDITS....................................................................................................................... 3
     SECTION 2.01. Revolving Commitment ....................................................................................... 3
     SECTION 2.02. Term Loans. ......................................................................................................... 3
     SECTION 2.03. Borrowing Procedures; Requests for Borrowings. ............................................... 4
     SECTION 2.04. Protective Advances ............................................................................................. 4
     SECTION 2.05. [Reserved]. ........................................................................................................... 4
     SECTION 2.06. Funding of Borrowings ........................................................................................ 4
     SECTION 2.07. [Reserved] ............................................................................................................ 4
     SECTION 2.08. Termination of Commitment................................................................................ 4
     SECTION 2.09. Repayment and Amortization of Loans; Collection and Application of
             Collateral Proceeds; Evidence of Debt. ............................................................................. 5
     SECTION 2.10. Prepayment of Loans ........................................................................................... 6
     SECTION 2.11. Fees ...................................................................................................................... 7
     SECTION 2.12. Interest.................................................................................................................. 7
     SECTION 2.13. [Reserved]. ........................................................................................................... 8
     SECTION 2.14. Increased Costs .................................................................................................... 8
     SECTION 2.15. [Reserved] ............................................................................................................ 9
     SECTION 2.16. Taxes .................................................................................................................... 9
     SECTION 2.17. Payments Generally; Allocation of Proceeds ..................................................... 10
     SECTION 2.18. Indemnity for Returned Payments ..................................................................... 11
     SECTION 2.19. Super-Priority. .................................................................................................... 11
ARTICLE III REPRESENTATIONS AND WARRANTIES ................................................................... 11
     SECTION 3.01. Organization; Powers ......................................................................................... 11
     SECTION 3.02. Authorization ..................................................................................................... 11
     SECTION 3.03. Governmental Approvals; No Conflicts............................................................. 12
     SECTION 3.04. Financial Condition; No Material Adverse Change ........................................... 12
     SECTION 3.05. Properties ........................................................................................................... 12
     SECTION 3.06. Litigation and Environmental Matters ............................................................... 12
     SECTION 3.07. Compliance with Laws and Agreements; No Default ........................................ 13
     SECTION 3.08. Investment Company Status............................................................................... 13
     SECTION 3.09. Taxes .................................................................................................................. 13
     SECTION 3.10. ERISA ................................................................................................................ 13
     SECTION 3.11. Disclosure........................................................................................................... 13
     SECTION 3.12. Material Agreements .......................................................................................... 14
     SECTION 3.13. Accounts, Chattel Paper and Inventory .............................................................. 14
     SECTION 3.14. Insurance ............................................................................................................ 15
     SECTION 3.15. Capitalization and Subsidiaries .......................................................................... 15
     SECTION 3.16. Security Interest in Collateral............................................................................. 15
     SECTION 3.17. Employment Matters .......................................................................................... 16
     SECTION 3.18. Margin Regulations ............................................................................................ 16
     SECTION 3.19. Use of Proceeds .................................................................................................. 16
     SECTION 3.20. No Burdensome Restrictions.............................................................................. 16

                                                                      -i-
         Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 48 of 168



           SECTION 3.21. Anti-Corruption Laws and Sanctions ................................................................. 16
           SECTION 3.22. Affiliate Transactions ......................................................................................... 17
           SECTION 3.23. Common Enterprise ........................................................................................... 17
           SECTION 3.24. Plan Assets; Prohibited Transactions ................................................................. 17
           SECTION 3.25. PAO TMK Indebtedness Documents ................................................................. 17
           SECTION 3.26. Approved Budget ............................................................................................... 17
           SECTION 3.27. Chapter 11 Cases ................................................................................................ 17
ARTICLE IV CONDITIONS .................................................................................................................... 18
     SECTION 4.01. Effective Date .................................................................................................... 18
     SECTION 4.02. Each Credit Event .............................................................................................. 19
ARTICLE V AFFIRMATIVE COVENANTS .......................................................................................... 20
     SECTION 5.01. Financial Statements; Borrowing Base and Other Information ......................... 20
     SECTION 5.02. Notices of Material Events ................................................................................. 20
     SECTION 5.03. Existence; Conduct of Business ......................................................................... 21
     SECTION 5.04. Payment of Obligations ...................................................................................... 21
     SECTION 5.05. Maintenance of Properties.................................................................................. 22
     SECTION 5.06. Books and Records; Inspection Rights .............................................................. 22
     SECTION 5.07. Compliance with Laws and Material Contractual Obligations .......................... 22
     SECTION 5.08. Use of Proceeds .................................................................................................. 22
     SECTION 5.09. Accuracy of Information .................................................................................... 23
     SECTION 5.10. Insurance ............................................................................................................ 23
     SECTION 5.11. Casualty and Condemnation .............................................................................. 23
     SECTION 5.12. Appraisals........................................................................................................... 24
     SECTION 5.13. Collection and Application of Collateral Proceeds; Deposit Accounts ............. 24
     SECTION 5.14. Additional Collateral; Further Assurances ......................................................... 25
     SECTION 5.15. Receivables ........................................................................................................ 26
     SECTION 5.16. Inventory and Equipment ................................................................................... 26
     SECTION 5.17. Amendments of PAO TMK Indebtedness Documents ...................................... 27
     SECTION 5.18. Approved Budget ............................................................................................... 27
     SECTION 5.19. Loan Party Advisors........................................................................................... 28
     SECTION 5.20. Lender Advisors ................................................................................................. 28
     SECTION 5.21. Debtor-In-Possession Obligations ...................................................................... 29
     SECTION 5.22. Required Milestone ............................................................................................ 29
     SECTION 5.23. Additional Covenants ......................................................................................... 29
ARTICLE VI NEGATIVE COVENANTS ............................................................................................... 29
     SECTION 6.01. Indebtedness ....................................................................................................... 29
     SECTION 6.02. Liens ................................................................................................................... 31
     SECTION 6.03. Fundamental Changes ........................................................................................ 32
     SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions ........................... 32
     SECTION 6.05. Asset Sales ......................................................................................................... 33
     SECTION 6.06. Sale and Leaseback Transactions ....................................................................... 34
     SECTION 6.07. Swap Agreements............................................................................................... 34
     SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness................................... 34
     SECTION 6.09. Transactions with Affiliates ............................................................................... 35
     SECTION 6.10. Restrictive Agreements ...................................................................................... 35
     SECTION 6.11. Amendment of Material Documents .................................................................. 36
     SECTION 6.12. Amendments to Fermata License; Payments to Fermata ................................... 36
     SECTION 6.13. Amendment of PAO TMK Indebtedness Documents ........................................ 36
     SECTION 6.14. Subsidiaries ........................................................................................................ 36


                                                                     -ii-
         Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 49 of 168



           SECTION 6.15. Orders ................................................................................................................. 36
           SECTION 6.16. Prepayments of Other Debt ................................................................................ 36
           SECTION 6.17. Repayment of Indebtedness ............................................................................... 36
           SECTION 6.18. Reclamation Claims ........................................................................................... 37
           SECTION 6.19. Chapter 11 Claims .............................................................................................. 37
ARTICLE VII EVENTS OF DEFAULT................................................................................................... 37
ARTICLE VIII MISCELLANEOUS......................................................................................................... 43
     SECTION 8.01. Notices ............................................................................................................... 43
     SECTION 8.02. Waivers; Amendments ....................................................................................... 44
     SECTION 8.03. Expenses; Indemnity; Damage Waiver .............................................................. 44
     SECTION 8.04. Successors and Assigns ...................................................................................... 45
     SECTION 8.05. Survival .............................................................................................................. 47
     SECTION 8.06. Counterparts; Integration; Effectiveness; Electronic Execution ........................ 47
     SECTION 8.07. Severability ........................................................................................................ 48
     SECTION 8.08. Right of Setoff .................................................................................................... 48
     SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process ............................ 48
     SECTION 8.10. WAIVER OF JURY TRIAL .............................................................................. 49
     SECTION 8.11. Headings............................................................................................................. 49
     SECTION 8.12. Confidentiality ................................................................................................... 49
     SECTION 8.13. Nonreliance; Violation of Law........................................................................... 50
     SECTION 8.14. USA PATRIOT Act ........................................................................................... 50
     SECTION 8.15. Disclosure........................................................................................................... 50
     SECTION 8.16. Interest Rate Limitation...................................................................................... 50
     SECTION 8.17. Marketing Consent ............................................................................................. 50
     SECTION 8.18. No Fiduciary Duty, etc ....................................................................................... 50
ARTICLE IX LOAN GUARANTY .......................................................................................................... 51
     SECTION 9.01. Guaranty ............................................................................................................. 51
     SECTION 9.02. Guaranty of Payment.......................................................................................... 51
     SECTION 9.03. No Discharge or Diminishment of Loan Guaranty ............................................ 51
     SECTION 9.04. Defenses Waived................................................................................................ 52
     SECTION 9.05. Rights of Subrogation ........................................................................................ 52
     SECTION 9.06. Reinstatement; Stay of Acceleration .................................................................. 52
     SECTION 9.07. Information......................................................................................................... 53
     SECTION 9.08. Termination ........................................................................................................ 53
     SECTION 9.09. Taxes .................................................................................................................. 53
     SECTION 9.10. Maximum Liability ............................................................................................ 53
     SECTION 9.11. Contribution ....................................................................................................... 53
     SECTION 9.12. Liability Joint and Several ................................................................................. 54
     SECTION 9.13. Keepwell ............................................................................................................ 54

SCHEDULES AND ANNEXES:
Definitions Schedule
Borrowing Base Schedule
Terms Schedule
Reporting Schedule
Closing Conditions Schedule
Annex A – Initial Approved Budget
Annex B – Eligible Equipment


                                                                       -iii-
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 50 of 168



                      SENIOR SECURED, PRIMING AND SUPER-PRIORITY
                        DEBTOR-IN-POSSESSION CREDIT AGREEMENT

        This SENIOR SECURED, PRIMING AND SUPER-PRIORITY, DEBTOR-IN-POSSESSION
CREDIT AGREEMENT dated as of June [__], 2021 (as it may be amended or modified from time to time,
together with all Exhibits, Schedules, Annexes and Riders annexed hereto from time to time, each of which
is hereby incorporated herein and made a part hereof, this “Agreement”), by and between OFS
INTERNATIONAL LLC, a Delaware limited liability company (the “Borrower”), the undersigned Loan
Guarantors, the other Loan Parties party hereto (if any), and SANDTON CAPITAL SOLUTIONS
MASTER FUND V, LP, an exempted limited partnership registered in the Cayman Islands (the “Lender”).

                                                RECITALS

         WHEREAS, on May 31, 2021 (the “Petition Date”), the Borrower and the other Loan Parties
commenced Chapter 11 case numbers 21-31784, 21-31786, and 21-31787, jointly administered as
Chapter 11 case number 21-31784 (each a “Chapter 11 Case” and collectively, the “Chapter 11 Cases”) by
filing separate voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the United States
Bankruptcy Court for the Southern District of Texas (the “Court”). The Borrower and the other Loan
Parties continue to operate their businesses and manage their properties as debtors and debtors in possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code;

         WHEREAS, prior to the Petition Date, the Lender provided financing to the Borrower pursuant to
that certain Credit Agreement, dated as of July 13, 2018, among the Lender (as assignee of JPMorgan Chase
Bank, N.A.), the Borrower, and Threading and Precision Manufacturing LLC (as amended, modified or
supplemented through the Petition Date, the “Pre-Petition Credit Agreement”);

         WHEREAS, the Loan Parties stipulate that the Obligations, under and as defined in the Pre-Petition
Credit Agreement, are secured by a security interest in certain existing and after-acquired assets of the Loan
Parties as more fully set forth in the Pre-Petition Loan Documents and such security interest is perfected
and, with certain exceptions, as described in the Pre-Petition Loan Documents, has priority over other
security interests;

         WHEREAS, the Borrower has requested, and, upon the terms and conditions set forth in this
Agreement, the Lender has agreed to make available to the Borrower, a senior secured, super-priority credit
facility of up to $16,500,000 in the aggregate to fund the working capital requirements of the Borrower and
other transactions more fully set forth in Sections 3.19 and 5.08 herein during the pendency of the Chapter
11 Cases; and

        WHEREAS, each Loan Party has agreed to secure all of the Secured Obligations under the Loan
Documents by granting to the Lender, a security interest in and lien upon substantially all of their existing
and after-acquired personal and real property (subject to the limitations and priorities contained in the Loan
Documents and the Orders).

         NOW THEREFORE, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged (these recitals being an integral
part of this Agreement), the parties hereto hereby agree as follows:
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 51 of 168



                                                 ARTICLE I
                                                 Definitions

       SECTION 1.01. Defined Terms. As used in this Agreement, the capitalized terms shall have the
meanings specified in the Definitions Schedule attached hereto.

        SECTION 1.02. [Reserved].

         SECTION 1.03. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected Persons customarily comply) and
all judgments, orders and decrees of all Governmental Authorities. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this Agreement in its entirety and
not to any particular provision hereof, (e) all references herein to Articles, Sections, Exhibits, Schedules,
Annexes and Riders shall be construed to refer to Articles and Sections of, and Exhibits, Schedules,
Annexes and Riders to, this Agreement, (f) any reference in any definition to the phrase “at any time” or
“for any period” shall refer to the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties, including cash, securities, accounts
and contract rights.

         SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, notwithstanding the occurrence of any change after the date hereof in GAAP
or in the application thereof on the operation of any provision hereof, such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change shall have become effective
unless and until such provision is amended in accordance herewith.

                  (b)      Notwithstanding anything to the contrary contained in Section 1.04(a) or in the
definition of “Capital Lease Obligations,” in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute capital leases in conformity with GAAP on the date hereof shall be considered
capital leases, and all calculations and deliverables under this Agreement or any other Loan Document shall
be made or delivered, as applicable, in accordance therewith.




                                                       2
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 52 of 168



                                                ARTICLE II
                                                The Credits

        SECTION 2.01. Revolving Commitment. Subject to the terms and conditions set forth herein, the
Lender agrees to make Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in Availability being less than zero, subject to the
Lender’s authority, in its sole discretion, to make Protective Advances pursuant to the terms of Section 2.04.
Within the foregoing limits and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans. Notwithstanding the foregoing, except with respect to the
payment of the Closing Fee on the Effective Date, the Borrower shall not request (and the Lender shall
have no obligation to make) any other Revolving Loan on the Effective Date.

        SECTION 2.02. Term Loans..

                (a)     Subject to the terms and conditions set forth herein, on and after the Effective Date,
the Lender agrees to make one or more term loans (each a “Term Loan”) to the Borrower from time to time
in an aggregate amount not to exceed $4,000,000 (the “Term Loan Commitment”). The Term Loan
Commitment shall be made available in multiple draws subject to the following conditions (in addition to
those conditions elsewhere in this Agreement):

                       (i)      a Term Loan in the amount of $800,000 (the “Initial Term Loan”) to be
        made upon the entry of the Interim Order by the Court, which portion of the Term Loan
        Commitment shall terminate upon the earlier of (A) the making of such Term Loan and (B) the first
        Business Day after the entry of the Interim Order by the Court;

                         (ii)    a Term Loan in the amount of $700,000 to be made upon the entry of the
        Final Order by the Court, which portion of the Term Loan Commitment shall terminate upon the
        earlier of (A) the making of such Term Loan and (B) the third Business Day after the entry of the
        Final Order by the Court; and

                        (iii)    one or more Term Loans (each, a “Specified Term Loan”) in an aggregate
        amount not to exceed $2,500,000, so long as, with respect to each such Term Loan the Specified
        Term Loan Draw Conditions are satisfied, which portion of the Term Loan Commitment shall
        terminate upon the earlier of (A) the making of such Term Loans in an aggregate principal amount
        of $2,500,000 and (B) the Business Day immediately prior to the Maturity Date.

                  (b)     The Borrower hereby authorizes the making of the Initial Term Loan upon the
entry of the Interim Order by the Court and acknowledges and agrees that no further act by the Borrower
to request such Term Loan shall be required hereunder, which the Lender agrees to make so long as the
conditions in Article IV are satisfied; provided, that if the Interim Order is entered after 2:00 p.m., New
York time, on any Business Day, the Lender shall make the Initial Term Loan on the next succeeding
Business Day. To request a Borrowing of a Term Loan other than the Initial Term Loan, the Borrower
shall notify the Lender of such request either in writing (delivered by hand or fax) by delivering a Borrowing
Request signed by a Responsible Officer of the Borrower or through an Electronic System if arrangements
for doing so have been approved by the Lender not later than 12:00 noon, New York time, two Business
Day prior to the proposed Borrowing. Each such Borrowing Request shall be irrevocable. Each such
Borrowing Request shall (i) specify the amount of the requested Borrowing, (ii) specify the date of such
Borrowing, which shall be a Business Day, and (iii) with respect to any Borrowing of a Specified Term
Loan, contain a certification of a Financial Officer of the Borrower that all Specified Term Loan Draw
Conditions and the conditions set forth in Article IV have been satisfied.




                                                      3
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 53 of 168



        SECTION 2.03. Borrowing Procedures; Requests for Borrowings.

                (a)      [Reserved].

                (b)       Request for Borrowings. To request a Borrowing of a Revolving Loan, the
Borrower shall notify the Lender of such request either in writing (delivered by hand or fax) by delivering
a Borrowing Request signed by a Responsible Officer of the Borrower or through an Electronic System if
arrangements for doing so have been approved by the Lender (or if an Extenuating Circumstance shall exist,
by telephone) not later than 12:00 noon, New York time, two Business Days prior to the date of the proposed
Borrowing; provided, that the Borrower shall not request Borrowings of Revolving Loans on more than
one occasion each week unless the Lender otherwise agrees in its sole discretion. Each such Borrowing
Request shall be irrevocable and each such telephonic Borrowing Request, if permitted, shall be confirmed
immediately upon cessation of the Extenuating Circumstance by hand delivery, facsimile, or a
communication through Electronic System to the Lender of a written Borrowing Request in a form
approved by the Lender and signed by a Responsible Officer of the Borrower. Each such written (or if
permitted, telephonic) Borrowing Request shall specify the following information in compliance with
Section 2.01:

                        (i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing; and

                         (ii)    the date of such Borrowing, which shall be a Business Day.

        SECTION 2.04. Protective Advances. Subject to the limitations set forth below, the Lender is
authorized by the Borrower, from time to time in the Lender’s sole discretion (but shall have absolutely no
obligation to), to make Loans to the Borrower, which the Lender, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other Obligations or (iii) to pay any
other amount chargeable to or required to be paid by the Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses as described in
Section 8.03) and other sums payable under the Loan Documents (any of such Loans are herein referred to
as “Protective Advances”). Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. The Protective Advances shall be secured by the Liens in favor of the
Lender in and to the Collateral and shall constitute Obligations hereunder. The making of a Protective
Advance on any one occasion shall not obligate the Lender to make any Protective Advance on any other
occasion.

        SECTION 2.05. [Reserved].

        SECTION 2.06. Funding of Borrowings. The Lender shall make each Loan to be made by it
hereunder on the proposed date thereof available to the Borrower by promptly crediting the amounts in
immediately available funds, to the Funding Account; provided that deemed requests for Borrowings under
Section 2.17(c), and Protective Advances shall be retained by the Lender.

        SECTION 2.07. [Reserved].

      SECTION 2.08. Termination of Commitment. (a) Unless previously terminated, the Revolving
Commitment shall terminate on the Maturity Date.

                (b)     The Borrower may at any time terminate the Revolving Commitment upon the
Payment in Full of the Secured Obligations and the Pre-Petition Obligations.



                                                     4
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 54 of 168



                 (c)      The Borrower shall notify the Lender of any election to terminate the Revolving
Commitment under paragraph (b) of this Section at least five Business Days prior to the effective date of
such termination, specifying such election and the effective date thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitment delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be revoked by the Borrower (by notice
to the Lender on or prior to the specified effective date) if such condition is not satisfied. Any termination
of the Revolving Commitment shall be permanent.

       SECTION 2.09. Repayment and Amortization of Loans; Collection and Application of Collateral
Proceeds; Evidence of Debt.

                  (a)     The Borrower hereby unconditionally promises to pay to the Lender (i) the then
unpaid principal amount of each Revolving Loan on the Maturity Date, (ii) the then unpaid principal amount
of each Term Loan on the Maturity Date, and (iii) the then unpaid amount of each Protective Advance on
the earlier of the Maturity Date and demand by the Lender.

                (b)      All funds deposited into any Lock Box subject to a Lock Box Agreement or into a
Collateral Deposit Account will be swept on a daily basis into a collection account maintained by the
Borrower with the Lender or a depository bank approved by the Lender (the “Collection Account”). The
Lender shall hold (or shall cause any such depository bank to hold) and shall apply funds received into the
Collection Account as provided in Section 2.09(c).

                 (c)     All amounts deposited in the Collection Account shall be deemed received by the
Lender in accordance with Section 2.17. On each Business Day, the Lender shall apply all immediately
available funds credited to the Collection Account, first, to prepay the Pre-Petition Loans that may be
outstanding in the order and manner provided in the Pre-Petition Credit Agreement, second, to prepay any
Protective Advances that may be outstanding, and third, to prepay the Revolving Loans; provided, that the
order of payments set forth in this paragraph (c) notwithstanding, the Borrower may request that such
amounts deposited in the Collection Account be used to repay any Protective Advances that may be
outstanding solely in order to satisfy the requirements of Section 4.02(b) in respect of a request for a new
Borrowing.

                 (d)       The Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to the Lender resulting from each Loan made by the
Lender, in which the Lender shall record (i) the amount of each Loan made hereunder, (ii) the amount of
any principal or interest due and payable or to become due and payable from the Borrower to the Lender
hereunder and (iii) the amount of any sum received by the Lender hereunder. The entries made in such
accounts shall be prima facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of the Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans and other Obligations in accordance with the terms
of this Agreement.

                  (e)     The Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrower shall execute and deliver to the Lender a promissory note
payable to the order of the Lender (or, if requested by the Lender, to the Lender and its registered assigns)
and in a form prepared by the Lender. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 8.04) be represented by one or
more promissory notes in such form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).




                                                      5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 55 of 168



        SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any time and from
time to time to prepay any Loan or any Pre-Petition Loan in whole or in part, subject to prior notice in
accordance with paragraph (g) of this Section, without the payment of any premium, penalty, costs, or fees
of any kind; provided, that any such prepayments shall be applied first, to the Pre-Petition Loans (in the
order and manner provided in the Pre-Petition Credit Agreement) and second, to the Loans.

                 (b)    In the event and on such occasion that Availability is less than zero, the Borrower
shall prepay the Revolving Loans in an amount equal to such excess.

                (c)     In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in connection with any Prepayment Event, the Borrower shall, promptly after such
Net Proceeds are received by any Loan Party, be applied as set forth in Section 2.10(f) in an aggregate
amount equal to 100% of such Net Proceeds.

                (d)      The Borrower shall prepay the Revolving Loans on the first Business Day of each
week in an amount equal to the Excess Cash Amount calculated as of the last Business Day of the
immediately preceding week, if any. As used herein, “Excess Cash Amount” means, for any week, an
amount equal to (a) the aggregate amount of cash on deposit in all Deposit Accounts of the Loan Parties on
the last Business Day of such week, minus (b) an amount equal to 115% of the Budgeted Disbursement
Amount for the immediately succeeding week.

                (e)     In the event and on such occasion that a Change in Control occurs, the Borrower
shall, on the date of such Change in Control, Pay in Full the Secured Obligations and the Pre-Petition
Obligations.

                  (f)     Notwithstanding anything to the contrary in this Agreement, during the period
between the Effective Date and payment in full of all Pre-Petition Obligations, (i) funds credited to the
Collection Account shall be applied in accordance with Section 2.09(c) and (ii) all other amounts not
constituting a payment of a specific item (including all such amounts pursuant to Section 2.10(c) or (d))
shall be applied first, during the period between the Effective Date and payment in full of all Pre-Petition
Obligations, to the Pre-Petition Obligations then outstanding in a manner satisfactory to the Lender, second,
to prepay any Protective Advances that may be outstanding, third, to prepay the Term Loans (beginning
with the first draw of the Term Loan made hereunder until repaid in full, and then each subsequent draw)
in inverse order of maturing installments until such Term Loans, until repaid in full, and fourth to prepay
the Revolving Loans without a corresponding reduction in the Revolving Commitment.

                  (g)     The order of payments required by Sections 2.10(a), 2.10(f) and 2.17(b)
notwithstanding, the Borrower may first prepay any Protective Advances that may be outstanding solely in
order to satisfy the requirements of Section 4.02(b) in respect of a request for a new Borrowing.

                (h)      The Borrower shall notify the Lender by telephone (confirmed by facsimile) or
through Electronic System, if arrangements for doing so have been approved by the Lender, of any
prepayment hereunder not later than 10:00 a.m., New York time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid; provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Revolving Commitment as contemplated by Section 2.08,
then such notice of prepayment may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Prepayments shall be accompanied by accrued interest to the extent required by Section 2.12.




                                                     6
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 56 of 168



        SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Lender the Closing Fee. The entire
Closing Fee shall be deemed fully earned by the Lender and shall be due and payable in full on the Effective
Date.

                  (b)     The Borrower agrees to pay to the Lender, upon the earlier of (i) payment in full
of the Obligations (whether through a voluntary prepayment, mandatory prepayment, or as a result of
acceleration of the Obligations) and (ii) the Maturity Date, an exit fee (the “Exit Fee”) in the amount of
$100,000. Such fee shall be deemed fully earned by the Lender and shall be due and payable in full on the
first of the foregoing events to occur.

                  (c)     The Borrower agrees to pay to the Lender the Extension Fee (i) in connection with
any Extension Request that is accepted in writing by the Lender, or (ii) in the event that the Obligations are
not paid in full on or before the Maturity Date. Such fee shall be deemed fully earned and due and payable
(A) in the case of clause (i), on the first Business Day after the Lender accepts in writing the Extension
Request, and (B) in the case of clause (ii), on the first day after the Maturity Date.

                 (d)     [Reserved].

                 (e)    All fees payable hereunder shall be paid on the dates due, in immediately available
funds, to the Lender. Fees paid shall not be refundable under any circumstances.

         SECTION 2.12. Interest. (a) The Loans and other Borrowings shall bear interest at the aggregate
rate of 11% per annum (the “Interest Rate”) as set forth in clauses (i) and (ii) below.

                        (i)      Cash Interest. The Loans and other Borrowings shall bear interest at a
        cash rate (“Cash Interest”) of six percent (6%) per annum.

                        (ii)    PIK Interest. In addition to the Cash Interest in accordance with clause (i)
        above, the Loans and other Borrowings shall bear interest to be paid in kind (“PIK Interest”) at a
        rate equal to 5% per annum, in each case by the automatic increase of the principal amount of the
        Loans on each Interest Payment Date by the applicable PIK Amount. As used herein, “PIK
        Amount” shall mean with respect to the Loans and other Borrowings, as of any Interest Payment
        Date, an amount equal to the accrued but unpaid PIK Interest on the principal amount of such Loans
        and Borrowings as of such Interest Payment Date.

                 (b)     [Reserved].

                 (c)     [Reserved].

                  (d)     Notwithstanding the foregoing, during the occurrence and continuance of a Default
or Event of Default, the Lender may, at its option, by notice to the Borrower, declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided in Section 2.12(a) or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to such fee or other obligation as provided hereunder.

                 (e)    Accrued interest on each Loan shall be payable in arrears on each Interest Payment
Date for such Loan (either as Cash Interest or PIK Interest, as provided in Section 2.12(a)) and upon
termination of the Commitment (in cash, notwithstanding Section 2.12(a)); provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on each Interest Payment Date, and then upon
demand after the Maturity Date, and (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Revolving Loan prior to the end of the Availability Period), accrued interest on the



                                                      7
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 57 of 168



principal amount repaid or prepaid shall be payable on the date of such repayment or prepayment; and
provided further, that all PIK Interest not otherwise added to the principal balance of the Loans, in
accordance with Section 2.12(a)(ii), shall be payable in cash on the Maturity Date and in connection with
the payment of any Loan after the Maturity Date.

                 (f)      All interest hereunder shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

        SECTION 2.13. [Reserved].

        SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

                          (i)     impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance charge or other assessment)
against assets of, deposits with or for the account of, or credit extended by, the Lender;

                        (ii)    impose on the Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans hereunder; or

                            (iii)    subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clause (b) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the Lender of making or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to the Lender such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

                 (b)     If the Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on the Lender’s capital or on the
capital of the Lender’s holding company, if any, as a consequence of this Agreement or the Loans made
by, the Commitments of the Lender to a level below that which the Lender or the Lender’s holding company
could have achieved but for such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

                 (c)      A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay the Lender the amount shown as due on any such certificate within 10 days after receipt thereof.

                 (d)     Failure or delay on the part of the Lender to demand compensation pursuant to this
Section shall not constitute a waiver of the Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate the Lender pursuant to this Section for any increased costs
or reductions incurred more than 270 days prior to the date that the Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise to such increased costs or



                                                     8
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 58 of 168



reductions is retroactive, then the 270-day period referred to above shall be extended to include the period
of retroactive effect thereof.

        SECTION 2.15. [Reserved].

        SECTION 2.16. Taxes. (a) Withholding of Taxes; Gross Up. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the deduction or withholding of any
Tax from any such payment by a withholding agent, then the applicable withholding agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such Tax is an Indemnified Tax,
then the sum payable by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and withholdings applicable to
additional sums payable under this Section 2.16) the Lender receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

               (b)       Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the option of the Lender
timely reimburse it for, Other Taxes.

                  (c)    Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.16, such Loan Party shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

                 (d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and severally
indemnify the Lender, within 10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by the Lender or required to be withheld or deducted from a payment to the Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Loan Party by the Lender shall be conclusive absent
manifest error.

                  (e)     Treatment of Certain Refunds. If the Lender determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.16 (including by the payment of additional amounts pursuant to this Section 2.16),
it shall promptly pay to the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of the Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such indemnifying party, upon
the request of the Lender, shall repay to the Lender the amount paid over pursuant to this Section 2.16(e)
(plus any penalties, interest or other charges imposed by the relevant Governmental Authority) in the event
that the Lender is required to repay such refund to such Governmental Authority. Notwithstanding anything
to the contrary in this Section 2.16(e), in no event will the Lender be required to pay any amount to an
indemnifying party pursuant to this Section 2.16 the payment of which would place the Lender in a less
favorable net after-Tax position than the Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had never been paid. This


                                                     9
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 59 of 168



Section 2.16(e) shall not be construed to require the Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the indemnifying party or any other Person.

                 (f)  Survival. Each party’s obligations under this Section 2.16 shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of all obligations under any
Loan Document (including the Payment in Full of the Secured Obligations).

              (g)        Defined Terms. For purposes of this Section 2.16, the term “applicable law”
includes FATCA.

         SECTION 2.17. Payments Generally; Allocation of Proceeds. (a) The Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest, fees, or of amounts payable
under Section 2.14, or 2.16, or otherwise) prior to 3:00 p.m., New York time, on the date when due, in
immediately available funds, without setoff, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Lender, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such payments shall be made to
the Lender at its offices at 16 W. 46th Street, 11th Floor, New York, New York. Unless otherwise provided
for herein, if any payment hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments hereunder shall be made
in dollars.

                 (b)     Any payments received by the Lender (including from proceeds of Collateral) (i)
not constituting either (A) a specific payment of principal, interest, fees or other sums payable under the
Loan Documents (which shall be applied as specified by the Borrower), (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.10), or (C) amounts to be applied from the Collection
Account (which shall be applied in accordance with Section 2.09(c)), shall be applied by the Lender first,
to repay the Pre-Petition Obligations in a manner satisfactory to the Lender until paid in full, and second,
to the payment of the Secured Obligations in such order as the Lender may elect in its sole discretion.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be applied to any Excluded
Swap Obligation of such Loan Party. The Lender shall have the continuing and exclusive right to apply
and reverse and reapply any and all such proceeds and payments to any portion of the Secured Obligations.

                 (c)       At the election of the Lender, all payments of principal, interest, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 8.03), and other sums chargeable to or required to be paid by the Borrower under the
Loan Documents, may be paid from the proceeds of Borrowings made hereunder whether made following
a request by the Borrower pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the Lender or a depository bank
approved by the Lender. The Borrower hereby irrevocably authorizes (i) the Lender, even if the conditions
precedent set forth in Section 4.02 have not been satisfied, to make a Borrowing for the purpose of paying
each payment of principal, interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Revolving Loans (but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs, fees and expenses as
described in Section 8.03) and that all such Borrowings shall be deemed to have been requested pursuant
to Sections 2.03 or 2.04, as applicable and (ii) the Lender to charge any deposit account of the Borrower
maintained with the Lender or a depository bank approved by the Lender for each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the Loan Documents.

               (d)    The Lender shall, on or about the first Business Day of each calendar month,
provide the Borrower with account statements together with invoices with respect to any of the Secured


                                                     10
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 60 of 168



Obligations (the “Statements”). Statements may contain estimates of the amounts owed during the relevant
billing period, whether of principal, interest, fees or other Secured Obligations. If the Borrower pays the
full amount indicated on a Statement on or before the due date indicated on such Statement, the Borrower
shall not be in default of payment with respect to the billing period indicated on such Statement; provided,
that acceptance by the Lender of any payment that is less than the total amount actually due at that time
(including but not limited to any past due amounts) shall not constitute a waiver of the Lender’s right to
receive payment in full at another time.

         SECTION 2.18. Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a payment effected through exercise
of a right of setoff), the Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a diversion of trust funds, or for
any other reason (including pursuant to any settlement entered into by the Lender in its discretion), then the
Obligations or part thereof intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by the Lender. The provisions
of this Section 2.18 shall be and remain effective notwithstanding any contrary action which may have been
taken by the Lender in reliance upon such payment or application of proceeds. The provisions of this
Section 2.18 shall survive the termination of this Agreement.

        SECTION 2.19.Super-Priority.

                  (a)      The priority of Lender’s Liens on the Collateral, claims and other interests shall be
as set forth in the Interim Order and Final Order.

                 (b)     Upon the maturity (whether by acceleration or otherwise) of any of the Secured
Obligations, the Lender shall be entitled to immediate payment of such Secured Obligations without further
application to or order of the Court.

                                               ARTICLE III
                                       Representations and Warranties

        Each Loan Party represents and warrants to the Lender that:

         SECTION 3.01. Organization; Powers. Each Loan Party and each Subsidiary is duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to, subject to the entry of the Interim Order (and Final Order, when applicable)
and to the further approval of the Court for transactions outside the ordinary course of business, carry on
its business as now conducted and is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

        SECTION 3.02. Authorization. Upon the entry of the Interim Order (and Final Order, when
applicable), the Transactions will be within each Loan Party’s organizational powers and have been duly
authorized by all necessary organizational actions and, if required, actions by equity holders. Each Loan
Document to which each Loan Party is a party has been duly executed and delivered by such Loan Party
and, upon the entry of the Interim Order (and Final Order, when applicable), will constitute a legal, valid
and biding obligation of such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, and other laws affecting creditors’ rights generally and subject to
general principles of equity.




                                                      11
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 61 of 168



        SECTION 3.03. Governmental Approvals; No Conflicts. Except for the entry of, and pursuant to
the terms of, the Interim Order (and Final Order, when applicable), the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party or any Subsidiary or the
assets of any Loan Party or any Subsidiary, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any Subsidiary, and (d) will not result in the creation or imposition of, or the
requirement to create, any Lien on any asset of any Loan Party or any Subsidiary, except Liens created
pursuant to the Loan Documents.

        SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower has
heretofore furnished to the Lender its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the Reference Fiscal Year, reported on by the Borrower’s
Accountants, and (ii) as of and for the Interim Fiscal Period certified by its Financial Officer. Such financial
statements present fairly, in all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments (all of which, when taken as a whole, would not be
materially adverse) and the absence of footnotes in the case of the statements referred to in clause (ii) above.

               (b)     No event, change or condition has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect, since the Petition Date, other than those events or
circumstances customarily resulting from the commencement of the Chapter 11 Cases.

        SECTION 3.05. Properties. (a) As of the date of this Agreement, Section 3.05 of the Disclosure
Certificate sets forth the address of each parcel of real property that is owned or leased by any Loan Party.
To the actual knowledge of the Loan Parties, each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no material default by any Loan Party to any
such lease or sublease exists other than defaults arising solely as a result of the commencement of the
Chapter 11 Cases. Each of the Loan Parties and each of its Subsidiaries has good and indefeasible title to,
or valid leasehold interests in, all of its real and personal property, free of all Liens other than those
permitted by Section 6.02, including without limitation, those current and future Liens on real property
securing the PAO TMK Indebtedness and any extensions, renewals, refinancings and replacements of the
PAO TMK Indebtedness made in accordance with the requirements of Section 6.01(f) hereof.

                 (b)     Each Loan Party and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property used in connection with its business as
currently conducted, a correct and complete list of which, as of the date of this Agreement, is set forth in
Section 3.05 of the Disclosure Certificate, and the use thereof by each Loan Party and each Subsidiary does
not infringe in any material respect upon the rights of any other Person, and each Loan Party’s and each
Subsidiary’s rights thereto are not subject to any licensing agreement or similar arrangement.

                  (c)    All tangible items of Collateral, other than inventory in transit and motor vehicles
that are temporarily relocated in the ordinary course of business, are and will be located at the business
locations set forth on Section 3.05 of the Disclosure Certificate.

        SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Chapter 11 Cases and
the foreclosure actions in respect of the PAO TMK Indebtedness, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or threatened against or affecting
any Loan Party or any Subsidiary (i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or in the aggregate, to result


                                                      12
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 62 of 168



in a Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve any Loan Document or
the Transactions.

                 (b)     Except for the Disclosed Matters (i) no Loan Party nor any Subsidiary has received
notice of any claim with respect to any Environmental Liability or knows of any basis for any
Environmental Liability and (ii) except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse Effect, no Loan Party or any
Subsidiary (A) has failed to comply with any Environmental Law or to obtain, maintain or comply with
any permit, license or other approval required under any Environmental Law, (B) has become subject to
any Environmental Liability, (C) has received notice of any claim with respect to any Environmental
Liability or (D) knows of any basis for any Environmental Liability.

                 (c)     Since the date of this Agreement, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

         SECTION 3.07. Compliance with Laws and Agreements; No Default. Except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and other than non-compliance arising solely as a result of the commencement of the Chapter 11
Cases, each Loan Party and each Subsidiary is in compliance with (i) all material Requirements of Law
applicable to it or its property and (ii) all indentures, agreements and other instruments binding upon it or
its property. Except for any defaults or events of default arising solely as a result of the commencement of
the Chapter 11 Cases, the foreclosure actions in respect of the PAO TMK Indebtedness, and any defaults
or events of default arising under the Pre-Petition Credit Agreement to the extent the Pre-Petition
Obligations have not been converted to Obligations under (and in accordance with) this Agreement, no
Default or Event of Default has occurred and is continuing.

      SECTION 3.08. Investment Company Status. No Loan Party or any Subsidiary is an investment
company as defined in, or subject to regulation under, the Investment Company Act of 1940.

         SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith by appropriate proceedings
and for which such Loan Party or such Subsidiary, as applicable, has set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not be expected to result in a Material Adverse Effect. No
Liens have been filed and no claims are being asserted with respect to any such Taxes.

        SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $50,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87 or subsequent recodification thereof, as
applicable) did not, as of the date of the most recent financial statements reflecting such amounts, exceed
by more than $50,000 the fair market value of the assets of all such underfunded Plans.

         SECTION 3.11. Disclosure. (a) The Loan Parties have disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which any Loan Party or any Subsidiary is subject, and
all other matters known to it, that, individually or in the aggregate, could reasonably be expected to result


                                                      13
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 63 of 168



in a Material Adverse Effect. None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party or any Subsidiary to the Lender in connection with this
Agreement or any other Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Loan Parties represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at the time delivered and, if
such projected financial information was delivered prior to the Effective Date, as of the Effective Date.

                 (b)     As of the Effective Date, to the best knowledge of the Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the Effective Date to the Lender
in connection with this Agreement is true and correct in all respects.

         SECTION 3.12. Material Agreements. All Material Agreements and contracts to which any Loan
Party is a party or is bound as of the date of this Agreement are listed in Section 3.12 of the Disclosure
Certificate. Except for any defaults or events of default arising solely as a result of the commencement of
the Chapter 11 Cases, the foreclosure actions in respect of the PAO TMK Indebtedness, and any defaults
or events of default arising under the Pre-Petition Credit Agreement to the extent the Pre-Petition
Obligations have not been converted to the Obligations under (and in accordance with) this Agreement, no
Loan Party is in default in the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in (i) any Material Agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Indebtedness.

        SECTION 3.13. Accounts, Chattel Paper and Inventory.

                (a)      Accounts.

                         (i)     The names of the obligors, amounts owing, due dates and other
        information with respect to its Accounts and Chattel Paper are and will be correctly stated in all
        records of such Loan Party relating thereto and in all invoices and Borrowing Base Certificates and
        other reporting furnished to the Lender from time to time by the Borrower or any other Loan Parties
        from time to time. As of the time when each Account or each item of Chattel Paper arises, such
        Loan Party shall be deemed to have represented and warranted that such Account or Chattel Paper,
        as the case may be, and all records relating thereto, are genuine and in all respects what they purport
        to be.

                          (ii)    With respect to its Accounts (except as specifically disclosed on the most
        recent Borrowing Base Certificate), and, with respect to clauses (C) and (D) below, issues that
        occur in the ordinary course of business which are not material either individually or in the
        aggregate), (A) all Accounts are Eligible Accounts; (B) all Accounts represent bona fide sales of
        Inventory or rendering of services to Account Debtors in the ordinary course of such Loan Party’s
        business and are not evidenced by a judgment, Instrument or Chattel Paper; (C) there are no setoffs,
        claims or disputes existing or asserted with respect thereto and such Loan Party has not made any
        agreement with any Account Debtor for any extension of time for the payment thereof, any
        compromise or settlement for less than the full amount thereof, any release of any Account Debtor
        from liability therefor, or any deduction therefrom except a discount or allowance allowed by such
        Loan Party in the ordinary course of its business for prompt payment and disclosed to the Lender;
        (D) to such Loan Party’s knowledge, there are no facts, events or occurrences which in any way
        impair the validity or enforceability thereof or could reasonably be expected to reduce the amount
        payable thereunder as shown on such Loan Party’s books and records and any invoices, statements
        and reports with respect thereto; (E) such Loan Party has not received any notice of proceedings or


                                                     14
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 64 of 168



        actions which are threatened or pending against any Account Debtor which might result in any
        adverse change in such Account Debtor’s financial condition; and (F) such Loan Party has no
        knowledge that any Account Debtor has become insolvent or is generally unable to pay its debts as
        they become due. The amounts shown on all invoices, statements and Borrowing Base Certificates
        and other reports delivered to Lender hereunder with respect thereto are actually and absolutely
        owing to such Loan Party as indicated thereon and are not in any way contingent.

                  (b)     Inventory. With respect to any of its Inventory scheduled or listed on the most
recent Borrowing Base Certificate, (i) such Inventory (other than Inventory in transit) is located at one of
such Loan Party’s locations set forth in Section 3.05 of the Disclosure Certificate, (ii) no Inventory (other
than Inventory in transit) is now, or shall at any time or times hereafter be stored at any other location other
than as set forth in Section 3.05 of the Disclosure Certificate, (iii) such Loan Party has good, indefeasible
and merchantable title to such Inventory and such Inventory is not subject to any Lien or security interest
or document whatsoever except for Liens permitted hereunder, (iv) except as specifically disclosed in the
most recent Borrowing Base Certificate, such Inventory is Eligible Inventory of good and merchantable
quality, free from any defects, (v) such Inventory that is reflected as Eligible Inventory on the most recent
Borrowing Base Certificate is not subject to any licensing, patent, royalty, trademark, trade name or
copyright agreements with any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party upon such sale or other
disposition, (vi) to such Loan Party’s knowledge, such Inventory has been produced in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all rules, regulations and orders thereunder,
and (vii) the completion of manufacture, sale or other disposition of such Inventory by the Lender following
an Event of Default shall not require the consent of any Person and shall not constitute a breach or default
under any contract or agreement to which such Loan Party is a party or to which such property is subject.

         SECTION 3.14. Insurance. Section 3.14 of the Disclosure Certificate sets forth a description of
all insurance maintained by or on behalf of the Loan Parties and their Subsidiaries as of the Effective Date.
As of the Effective Date, all premiums then due in respect of such insurance have been paid. The Borrower
maintains, and has caused each Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts, subject to such deductibles
and self-insurance retentions and covering such properties and risks as are adequate and customarily
maintained by companies engaged in the same or similar businesses operating in the same or similar
locations.

         SECTION 3.15. Capitalization and Subsidiaries. Section 3.15 of the Disclosure Certificate sets
forth (a) a correct and complete list of the name and relationship to the Borrower of each Subsidiary, (b) a
true and complete listing of each class of each of the Borrower’s authorized Equity Interests, all of which
issued Equity Interests are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified in Section 3.15 of the Disclosure Certificate, and (c)
the type of entity of the Borrower and each Subsidiary. All of the issued and outstanding Equity Interests
owned by any Loan Party have been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable. There are no outstanding
commitments or other obligations of any Loan Party to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity interests of any Loan Party.

         SECTION 3.16. Security Interest in Collateral. Subject to the entry of the Interim Order, the
provisions of this Agreement and the other Loan Documents shall be effective to create legal and valid first
priority liens over all other Liens on the Collateral except in the case of (a) Permitted Encumbrances, to the
extent any such Permitted Encumbrances would have priority over the Liens in favor of the Lender pursuant
to any applicable law or agreement or Liens permitted by the Orders, to the extent such Liens would have
priority over the Liens in favor of the Lender pursuant to the terms thereof, and (b) Liens perfected only by


                                                      15
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 65 of 168



possession (including possession of any certificate of title) to the extent the Lender has not obtained or does
not maintain possession of such Collateral. Specifically, and subject to the foregoing and the terms of the
Interim Order, upon entry of the Interim Order, Lender shall receive: (i) pursuant to section 364(c)(2) of
the Bankruptcy Code, a first priority senior security interest in all unencumbered property of the Loan
Parties, whether now owned or hereinafter acquired, excluding causes of action under chapter 5 of the
Bankruptcy Code or analogous state law (“Avoidance Actions”) but including, subject to entry of the Final
Order, proceeds of Avoidance Actions solely to the extent that all other Collateral is insufficient to satisfy
the Secured Obligations hereunder; (ii) pursuant to section 364(d)(1) of the Bankruptcy Code, a senior
secured priming lien upon all property of the Loan Parties subject to liens held by the Pre-Petition Lender
pursuant to the Pre-Petition Loan Documents, whether now existing or hereinafter acquired; and (iii)
pursuant to section 364(c)(3) of the Bankruptcy Code, a junior security interest upon all other property of
the Loan Parties not otherwise referenced in sections (i) or (ii) above and which is subject to valid, perfected,
and unavoidable liens in existence immediately prior to the Petition Date, or subject to valid and
unavoidable liens in existence immediately prior to the Petition Date that are subsequently perfected as
permitted by section 546(b) of the Bankruptcy Code, which valid, perfected, and unavoidable liens are
senior in priority to the security interests and liens of the Lender. For the avoidance of doubt, the security
interests and liens granted to the Lender in this Section 3.16 shall be subject to the Carve Out in all respects
and shall not apply to and shall not attach to any real property of the Loan Parties.

         SECTION 3.17. Employment Matters. As of the Effective Date, there are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened. The hours worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters. All payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Loan Party or such Subsidiary.

         SECTION 3.18. Margin Regulations. No Loan Party is engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock, and no part of the proceeds of any Borrowing
hereunder will be used to buy or carry any Margin Stock.

       SECTION 3.19. Use of Proceeds. The proceeds of the Loans have been used and will be used,
whether directly or indirectly, as set forth in Section 5.08.

         SECTION 3.20. No Burdensome Restrictions. No Loan Party is subject to any Burdensome
Restriction except Burdensome Restrictions permitted under Section 6.10.

         SECTION 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Loan Party, its Subsidiaries and their respective officers and employees and,
to the knowledge of such Loan Party, its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a Sanctioned Person. None of (a)
any Loan Party, any Subsidiary or any of their respective directors, officers or, to the knowledge of any
such Loan Party or Subsidiary, any of their respective employees, or (b) to the knowledge of any such Loan
Party or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a Sanctioned Person. No



                                                       16
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 66 of 168



Borrowing, use of proceeds, Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

         SECTION 3.22. Affiliate Transactions. Except as set forth on Section 3.22 of the Disclosure
Certificate, as of the date of this Agreement, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers, members, managers,
directors, stockholders, parents, holders of other Equity Interests, employees, or Affiliates (other than
Subsidiaries) of any Loan Party or any members of their respective immediate families, and none of the
foregoing Persons are directly or indirectly indebted to or have any direct or indirect ownership, partnership,
or voting interest in any Affiliate of any Loan Party or any Person with which any Loan Party has a business
relationship or which competes with any Loan Party (except that any such Persons may own Equity Interests
in (but not exceeding 2.0%) of the outstanding Equity Interests of) any publicly traded company that may
compete with a Loan Party.

         SECTION 3.23. Common Enterprise. The successful operation and condition of each of the Loan
Parties is dependent on the continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party. Each Loan Party expects to derive benefit (and its
board of directors or other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the other Loan Parties and (ii) the
credit extended by the Lender to the Borrower hereunder, both in their separate capacities and as members
of the group of companies. Each Loan Party has determined that execution, delivery, and performance of
this Agreement and any other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct and indirect benefit to such Loan
Party, and is in its best interest.

        SECTION 3.24. Plan Assets; Prohibited Transactions. No Loan Party or any of its Subsidiaries is
an entity deemed to hold “plan assets” (within the meaning of Section 3(42) of ERISA or otherwise, and
neither the execution, delivery or performance of the transactions contemplated under this Agreement,
including the making of any Loan hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

        SECTION 3.25. PAO TMK Indebtedness Documents. As of the Effective Date, the PAO TMK
Indebtedness Documents, copies of all of which have been delivered to the Lender, are true and correct
copies thereof and together comprise full and complete copies of all agreements among the parties thereto,
with respect to the transactions contemplated by such PAO TMK Indebtedness Documents. There are no
oral agreements or understandings not contained therein relating to or modifying the substance thereof as
of the Effective Date. As of the Effective Date, the PAO TMK Indebtedness Documents are in full force
and effect and have not been amended, terminated, rescinded or withdrawn in any material respect, except
as shown on the true and correct copies delivered to the Lender.

        SECTION 3.26. Approved Budget. Each of the initial Approved Budget, attached hereto as
Annex A, which was delivered to the Lender on or prior to the Effective Date, and the then-applicable
Approved Budget, was prepared in good faith upon assumptions the Borrower believed to be reasonable
assumptions on the date of delivery of the then-applicable Approved Budget or update thereto. To the
knowledge of the Borrower, no facts exist that (individually or in the aggregate) would result in any material
change in the then-applicable Approved Budget.

        SECTION 3.27. Chapter 11 Cases.




                                                       17
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 67 of 168



                  (a)      The Chapter 11 Cases were commenced on the Petition Date in accordance with
applicable law and proper notice thereof was given for (i) the motion seeking approval of the Loan
Documents and the Interim Order and Final Order, (ii) the hearing for the entry of the Interim Order, and
(iii) the hearing for the entry of the Final Order. The Loan Parties shall give, on a timely basis as specified
in the Interim Order or the Final Order, as applicable, all notices required to be given to all parties specified
in the Interim Order or Final Order, as applicable.

                 (b)     After the entry of the Interim Order, and pursuant to and to the extent permitted in
the Interim Order and the Final Order, the Obligations will constitute allowed administrative expense claims
in the Chapter 11 Cases having priority over all administrative expense claims and unsecured claims against
the Loan Parties now existing or hereafter arising, of any kind whatsoever, including all administrative
expense claims of the kind specified in Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c),
726, 1114 or any other provision of the Bankruptcy Code or otherwise, as provided under Section 364(c)(l)
of the Bankruptcy Code, subject to (i) the Carve-Out and (ii) the priorities set forth in the Interim Order or
Final Order, as applicable.

                 (c)     After the entry of the Interim Order and pursuant to and to the extent provided in
the Interim Order and the Final Order, the Obligations will be secured by a valid and perfected first priority
Lien on all of the Collateral subject, as to priority, only to (i) the Carve-Out, and (ii) to the extent set forth
in the Interim Order or the Final Order.

                 (d)      The Interim Order (with respect to the period on and after entry of the Interim
Order and prior to entry of the Final Order) or the Final Order (with respect to the period on and after entry
of the Final Order), as the case may be, is in full force and effect and has not been reversed, stayed (whether
by statutory stay or otherwise), vacated, or, without the Lender’s consent, modified or amended. The Loan
Parties are in compliance in all material respects with the applicable Order.

                 (e)     Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Interim Order or the Final Order, as the case may be, upon the
Maturity Date (whether by acceleration or otherwise) of any of the Secured Obligations, the Lender shall
be entitled to immediate payment of such Secured Obligations and to enforce the remedies provided for
hereunder or under applicable law.

                                                 ARTICLE IV
                                                  Conditions

        SECTION 4.01. Effective Date. The obligations of the Lender to make Loans shall not become
effective until the date on which each of the following conditions is satisfied (or waived in accordance with
Section 8.02):

                 (a)      Credit Agreement and Loan Documents. The Lender (or its counsel) shall have
received (i) a counterpart of this Agreement signed on behalf of each party hereto or written evidence
satisfactory to the Lender (which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that each such party has signed a counterpart of this Agreement, (ii) a
counterpart of each other Loan Document (each in form and substance reasonably satisfactory to Lender)
signed on behalf of each party thereto or written evidence satisfactory to the Lender (which may include
facsimile or other electronic transmission of a signed signature page thereof) that each such party has signed
a counterpart of such Loan Document, (iii) such other certificates, documents, instruments and agreements
as the Lender shall reasonably request in connection with the Transactions, including all those documents
and requirements listed in the Closing Conditions Schedule attached hereto, in each case in form and
substance satisfactory to the Lender, and (iv) evidence satisfactory to the Lender as to the satisfaction of


                                                       18
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 68 of 168



each of the items and requirements set forth in such Closing Conditions Schedule in a manner satisfactory
to the Lender.

                (b)     Other Documents. The Lender shall have received such other documents as the
Lender or its counsel may have reasonably requested.

The Lender shall notify the Borrower of the Effective Date, and such notice shall be conclusive and binding.

        SECTION 4.02. Each Credit Event. The obligation of the Lender to make a Loan on the occasion
of any Borrowing is subject to the satisfaction of the following conditions:

                  (a)     The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (except that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) with the same effect as though made
on and as of the date of such Borrowing (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true and correct only as of such
specified date).

                 (b)     At the time of and immediately after giving effect to such Borrowing, (i) no Default
or Event of Default shall have occurred and be continuing, except for any defaults or events of default
arising solely as a result of the commencement of the Chapter 11 Cases to the extent the Pre-Petition
Obligations have not been converted to the Obligations under (and in accordance with) this Agreement and
(ii) no Protective Advance shall be outstanding.

               (c)       the Actual Net Paydown Amount for the most recently ended Cumulative Four-
Week Period is not less than the Budgeted Net Paydown Amount for such Cumulative Four-Week Period.

                 (d)     After giving effect to any Borrowing of a Revolving Loan, Availability shall not
be less than zero.

                  (e)    (i) The Final Order shall have been entered following the expiration of the Interim
Order, (ii) the Interim Order or Final Order, as applicable, shall not have been vacated, stayed, reversed,
modified or amended without the Lender’s consent and shall otherwise be in full force and effect, and
(iii) no motion for reconsideration of the Interim Order or Final Order, as applicable, shall have been filed
by any Loan Party.

                (f)      The Lender shall have received a Borrowing Request in accordance with the
requirements hereof, and the Borrowing requested therein (other than a Borrowing consisting of (i) the
Initial Term Loan or (ii) a Specified Term Loan which shall otherwise comply with the Specified Term
Loan Draw Conditions) shall be not more than the amount set forth for the Budgeted Disbursement Amount
for such week (less the amount of any other Borrowings previously made during such week).

                (g)      The Lender shall have received (i) a Borrowing Request in accordance with the
requirements hereof, (ii) a certificate of a Responsible Borrower of the Borrower certifying as to the matters
described in clauses (a), (b) and (f) of this Section, (iii) with respect to the week in which such Loan is to
be made, a Budget Compliance Certificate for such week required to be delivered to the Lender pursuant
to Section 5.18(c) (attaching the Approved Budget Variance Report for the Prior Week) and (B) the 13-
week cash flow forecast for such week required to be delivered to the Lender pursuant to Section 5.18(e).

Each Borrowing shall be deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a), (b), (c), (d), (e) and (f) of this Section.



                                                      19
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 69 of 168



                                                 ARTICLE V
                                            Affirmative Covenants

      Until all of the Secured Obligations have been Paid in Full, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan Parties, with the Lender
that:

        SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The Borrower will
furnish to the Lender the information required under the Reporting Schedule attached hereto within the
applicable time periods set forth therein.

        SECTION 5.02. Notices of Material Events. The Borrower will furnish to the Lender prompt (but
in any event within any time period that may be specified below) written notice of the following:

                (a)     the occurrence of any Default, Event of Default, or any “Default” or “Event of
Default” under the Pre-Petition Credit Agreement;

                  (b)      receipt of any notice of any investigation by a Governmental Authority or any
litigation or proceeding commenced or threatened against any Loan Party or any Subsidiary that (i) seeks
damages in excess of $200,000, (ii) seeks injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or any Subsidiary, (v) alleges
the violation of, or seeks to impose remedies under, any Environmental Law or related Requirement of
Law, or seeks to impose Environmental Liability, (vi) asserts liability on the part of any Loan Party or any
Subsidiary in excess of $200,000, in respect of any tax, fee, assessment, or other governmental charge, or
(vii) involves any product recall;

                (c)       any Lien (other than Permitted Encumbrances) or claim made or asserted against
any of the Collateral;

               (d)     any loss, damage, or destruction to the Collateral in the amount of $200,000 or
more, whether or not covered by insurance;

                (e)      within two Business Days of receipt thereof, any and all default notices received
under or with respect to any leased location or public warehouse where Collateral is located;

             (f)          all material amendments to any Material Agreement, together with a copy of each
such amendment;

                (g)       any material change in accounting or financial reporting practices by the Borrower
or any Subsidiary;

                 (h)    the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability of the Loan Parties and their
Subsidiaries in an aggregate amount exceeding $100,000;

                 (i)     any amendment, modification, supplementation, waiver or other change, in any
manner that is less favorable to any Loan Party, to the Loan Parties as a whole, or to the Lender, (A) of the
terms (including, without limitation, payment terms) of any account payable by any Loan Party to PAO
TMK, any parent entity of the Borrower and/or any of their respective non-Loan Party Affiliates, (whether
arising out of an Inventory purchase and sale transaction or otherwise), or (B) the terms (including, without




                                                       20
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 70 of 168



limitation, amounts and payment terms) of any intercompany receivable payable to any Loan Party by PAO
TMK, any parent entity of the Borrower and/or any of their respective Affiliates;

               (j)     any other development that results in, or could reasonably be expected to result in,
a Material Adverse Effect;

                  (k)     any change in the information provided in the Beneficial Ownership Certification
delivered to the Lender that would result in (i) a change in the beneficial ownership, directly or indirectly,
of a majority of the issued and outstanding Equity Interests in the Borrower, or (ii) any other change to the
list of beneficial owners identified in such certification; and

                 (l)     (i) as soon as practicable in advance of filing with the Court or delivering to the
Committee appointed in a Chapter 11 Case, if any, or to the U.S. Trustee, as the case may be, the Final
Order, all other material proposed orders and pleadings related to (x) the Chapter 11 Cases (all of which
must be in form and substance reasonably satisfactory to the Lender) and (y) the Pre-Petition Credit
Agreement, this Agreement and the credit facilities contemplated thereby, and/or any sale contemplated in
accordance with any plan of reorganization and/or any disclosure statement related thereto (all of which
must be in form and substance reasonably satisfactory to the Lender), and (ii) substantially simultaneously
with the filing with the Court or delivering to the Committee appointed in any Chapter 11 Case, if any, or
to the U.S. Trustee, as the case may be, monthly operating reports and all other notices, filings, motions,
pleadings or other information concerning the financial condition of the Loan Parties or their Subsidiaries
or the Chapter 11 Cases that may be filed with the Court or delivered to the Committee appointed in any
Chapter 11 Case, if any, or to the U.S. Trustee.

Each notice delivered under this Section shall be accompanied by a statement of a Financial Officer or other
executive officer of the Borrower setting forth the details of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

         SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will cause each
Subsidiary to, (a) do or cause to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to the conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, and (b) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently conducted.

        SECTION 5.04. Payment of Obligations. Subject to the Orders, each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all other material liabilities and
obligations, including Taxes incurred after the Petition Date (but for the avoidance of doubt, Taxes incurred
before the Petition Date which are required to be paid in accordance with the Orders or any other order of
the Court shall be permitted to be paid), before the same shall become delinquent or in default, but subject
to the Approved Budget (and the permitted variances provided for therein with respect to amounts included
in the Actual Disbursement Amount for any period) except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material Adverse Effect; provided,
however, each Loan Party will, and will cause each Subsidiary to, remit withholding taxes and other payroll
taxes to appropriate Governmental Authorities as and when claimed to be due, notwithstanding the
foregoing exceptions.




                                                      21
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 71 of 168



        SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause each Subsidiary
to, keep and maintain all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

          SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and will cause each
Subsidiary to, (a) keep proper books of record and account in which full, true and correct entries are made
of all dealings and transactions in relation to its business and activities and (b) permit any representatives
designated by the Lender (including employees of the Lender, or any consultants, accountants, lawyers,
agents and appraisers retained by the Lender), upon reasonable prior notice (unless an Event of Default
exists, in which case no prior notice shall be required), to visit and inspect its properties during normal
business hours, to conduct at such Loan Party’s premises field examinations of such Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable times and as often as
reasonably requested. Each Loan Party acknowledges that the Lender, after exercising its rights of
inspection, may prepare certain Reports pertaining to the Loan Parties’ assets for internal use by the Lender.
After the occurrence and during the continuance of any Event of Default, each Loan Party shall provide the
Lender with access to its suppliers for purposes of obtaining information to verify the status of each Loan
Party’s accounts payable owing to any applicable suppliers.

         SECTION 5.07. Compliance with Laws and Material Contractual Obligations. Each Loan Party
will, and will cause each Subsidiary to, (i) comply with (A) each Requirement of Law applicable to it or its
property (including without limitation Environmental Laws), except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect
or such compliance is stayed by the Chapter 11 Cases and (B) the Bankruptcy Code, the Bankruptcy Rules,
the Orders and any other order of the Court in all material respects, and (ii) subject to the foregoing
clause (i)(B), perform in all material respects its obligations under Material Agreements to which it is a
party. Each Loan Party will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

        SECTION 5.08. Use of Proceeds. (a) The proceeds of the Loans will be used by the Borrower
solely on or after the Effective Date (i) to fund the Chapter 11 Cases in accordance with the Approved
Budget (subject to variances permitted under Section 5.18), and (ii) for the financing of the Borrower’s and
its Subsidiaries’ ordinary working capital and other general corporate needs, including certain fees and
expenses of professionals retained by the Loan Parties, subject to the Carve-Out, in each case to the extent
permitted under this Agreement and in accordance with the Approved Budget, (iii) for certain other pre-
petition and pre-filing expenses and payments that are approved by the Court and permitted by the
Approved Budget, and (iv) to pay the Pre-Petition Obligations, including as provided in Section 2.01. The
Loan Parties shall not be permitted to use the proceeds of the Loans in contravention of the provisions of
the applicable Order or the Bankruptcy Code, including any restrictions or limitations on the use of proceeds
contained therein. The Post-Petition payment of Pre-Petition Obligations, including principal, interest, fees,
penalties or recoverable costs, due and payable in connection with the Pre-Petition Credit Agreement with
the proceeds of the Collateral (as defined herein) or Collateral (as defined in the Pre-Petition Credit
Agreement) shall be made in accordance herewith. No part of the proceeds of any Loan will be used,
whether directly or indirectly (i) for any purpose that entails a violation of any of the regulations of the
Federal Reserve Board, including Regulations T, U and X or (ii) to make any Acquisition.

                 (b)      The Borrower will not request any Borrowing, and the Borrower shall not use, and
shall procure that its Subsidiaries and its and their respective directors, officers, employees and agents shall
not use, the proceeds of any Borrowing (i) in furtherance of an offer, payment, promise to pay, or


                                                      22
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 72 of 168



authorization of the payment or giving of money, or anything else of value, to any Person in violation of
any Anti-Corruption Laws to the extent such activity, businesses or transactions would be prohibited by
Sanctions, if conducted by a corporation incorporated in the United States or the European Union, (ii) for
the purpose of funding, financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions, or (iii) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

         SECTION 5.09. Accuracy of Information. The Loan Parties will ensure that any information,
including financial statements or other documents, furnished to the Lender in connection with this
Agreement or any other Loan Document contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the circumstances under which they
were made, not misleading, and the furnishing of such information shall be deemed to be a representation
and warranty by the Borrower on the date thereof as to the matters specified in this Section 5.09; provided
that, with respect to projected financial information, the Loan Parties will only ensure that such information
was prepared in good faith based upon assumptions believed to be reasonable at the time.

        SECTION 5.10. Insurance. (a) Each Loan Party will, and will cause each Subsidiary to, maintain
with financially sound and reputable carriers having a financial strength rating of at least A- by A.M. Best
Company (a) insurance in such amounts (with no greater risk retention) and against such risks (including,
without limitation, loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement and other criminal activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance required pursuant to the Collateral
Documents. The Borrower will furnish to the Lender, upon request of the Lender, but no less frequently
than annually, information in reasonable detail as to the insurance so maintained.

                (b)      In the event any Collateral is located in any area that has been designated by the
Federal Emergency Management Agency as a “Special Flood Hazard Area”, the applicable Loan Party shall
purchase and maintain flood insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard Area”). The amount of
flood insurance required by this Section shall be in an amount equal to the lesser of the Commitment or the
total replacement cost value of the improvements.

                 (c)      All insurance policies covering any Collateral and required under this Section 5.10
shall name the Lender as an additional insured or as lender loss payee, as applicable, and shall contain
lender loss payable clauses, through endorsements in form and substance satisfactory to the Lender, which
provide that: (i) all proceeds thereunder with respect to any Collateral shall be payable to the Lender
(provided that the Lender’s application of such proceeds shall be subject to the applicable Order); (ii) no
such insurance shall be affected by any act or neglect of the insured or owner of the property described in
such policy; and (iii) such policy and lender loss payable clauses may be canceled, amended, or terminated
only upon at least 30 days prior written notice given to the Lender.

                 (d)     All premiums on such insurance shall be paid when due, and copies of the policies
delivered to the Lender. If a Loan Party fails to obtain any insurance as required by this Section, the Lender
may obtain such insurance at the Borrower’s expense. By purchasing such insurance, the Lender shall not
be deemed to have waived any Default or Event of Default arising from the applicable Loan Party’s failure
to maintain such insurance or pay any premiums therefor.

        SECTION 5.11. Casualty and Condemnation. The Borrower will (a) furnish to the Lender prompt
written notice of any casualty or other insured damage to any material portion of the Collateral or the


                                                      23
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 73 of 168



commencement of any action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar proceeding and (b) ensure
that the Net Proceeds of any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with any applicable provisions of this Agreement and
the Collateral Documents.

        SECTION 5.12. Appraisals. At any time that the Lender requests, the Borrower and each
Subsidiary that is a Loan Party will provide the Lender with appraisals or updates thereof of its Inventory
from an appraiser selected and engaged by the Lender, and prepared on a basis satisfactory to the Lender,
such appraisals and updates to include, without limitation, information required by any applicable
Requirement of Law; provided, however, that the Borrower and any other Loan Parties shall not be
obligated to reimburse the Lender for the costs of more than the number of Inventory appraisals set forth
on the Terms Schedule attached hereto during any calendar year, unless a Default or Event of Default has
occurred or exists at the time any additional Inventory appraisals are ordered or commissioned.

        SECTION 5.13. Collection and Application of Collateral Proceeds; Deposit Accounts.

                  (a)     Each Loan Party will provide (or will have provided) to the Lender a Control
Agreement (in each case in form and substance satisfactory to the Lender), duly executed on behalf of each
financial institution or securities intermediary holding a Deposit Account or Securities Account of such
Loan Party, other than Deposit Accounts used exclusively for payroll or employee benefits.

                 (b)     Without limiting the generality of the foregoing, each Loan Party shall (i) execute
and deliver (or shall have executed and delivered) to the Lender Control Agreements for each Deposit
Account maintained by such Loan Party into which all cash, checks or other similar payments relating to
or constituting payments made in respect of Receivables will be deposited (each a “Collateral Deposit
Account”), which Collateral Deposit Accounts are identified on Section 5.13 of the Disclosure Certificate,
and (ii) establish lock box service (the “Lock Boxes”) with the bank(s) set forth on Section 5.13 of the
Disclosure Certificate, which Lock Boxes shall be subject to irrevocable lockbox agreements in form and
substance acceptable to the Lender and shall be accompanied by an acknowledgment by the bank where
the Lock Box is located of the Lien of the Lender granted hereunder and of irrevocable instructions to wire
all amounts collected therein to the Collection Account (each, a “Lock Box Agreement”). After the
Effective Date, each Loan Party will comply with the terms of Section 5.13(d).

                 (c)       Each Loan Party shall direct all of its Account Debtors to forward payments
directly to the Collateral Deposit Accounts or Lock Boxes associated therewith. The Lender shall have sole
access to the Collateral Deposit Accounts and Lock Boxes at all times and each Loan Party shall take all
actions necessary to grant the Lender such sole access. At no time shall any Loan Party remove any item
from a Lock Box or a Collateral Deposit Account without the Lender’s prior written consent. If any Loan
Party should refuse or neglect to notify any Account Debtor to forward payments directly to a Collateral
Deposit Account or associated Lock Box after notice from the Lender, the Lender shall be entitled to make
such notification directly to such Account Debtor. If notwithstanding the foregoing instructions, any Loan
Party receives any proceeds of any Receivables, such Loan Party shall receive such payments as the
Lender’s trustee, and shall immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it to a Collateral Deposit Account.

                (d)     Before opening or replacing any Collateral Deposit Account or other Deposit
Account, or establishing a new Lock Box, each Loan Party shall (a) obtain the Lender’s consent in writing
to the opening of such Collateral Deposit Account or other Deposit Account or establishing of such Lock
Box, and (b) cause each bank or financial institution in which it seeks to open (i) a Collateral Deposit
Account or other Deposit Account, to enter into a Control Agreement with the Lender in order to give the


                                                    24
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 74 of 168



Lender Control of such Collateral Deposit Account or other Deposit Account and provide for a daily sweep
into the Collection Account, or (ii) a Lock Box, to enter into a Lock Box Agreement with the Lender in
order to give the Lender Control of the Lock Box and provide for a daily sweep into the Collection Account.

                 (e)     The Lender shall require all other cash proceeds of the Collateral, which are not
required to be applied to the Secured Obligations or Pre-Petition Obligations pursuant to Section 2.09, to
be deposited in a special non-interest bearing cash collateral account with the Lender or a depository bank
approved by the Lender and held there as security for the Secured Obligations. No Loan Party shall have
any control whatsoever over said cash collateral account. Any such proceeds of the Collateral shall be
applied in the order set forth in Section 2.17, unless the Court or another court of competent jurisdiction
shall otherwise direct. The Loan Parties shall remain liable, jointly and severally, for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay all Secured Obligations and Pre-
Petition Obligations, including any attorneys’ fees and other expenses incurred by the Lender to collect
such deficiency.

        SECTION 5.14. Additional Collateral; Further Assurances.

                 (a)      [Reserved].

                 (b)      Borrower will cause 100% of the issued and outstanding Equity Interests of each
of its Domestic Subsidiaries to be subject at all times to a first priority, perfected Lien in favor of the Lender,
for the benefit of the Secured Parties, pursuant to the terms and conditions of the Loan Documents or other
security documents as the Lender shall reasonably request. Notwithstanding the terms of this Agreement
or any of the other Loan Documents to the contrary, in no event shall Lender have or be granted any security
interest, Lien, encumbrance, or any other interest in or right to any of the Equity Interests or ownership
interests of Borrower.

                  (c)      Without limiting the foregoing, Borrower will, and will cause each Domestic
Subsidiary to, execute and deliver, or cause to be executed and delivered, to the Lender such documents,
agreements and instruments, and will take or cause to be taken such further actions (including the filing of
financing statements, and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the Lender may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all in form and substance reasonably satisfactory to the Lender and all at the expense
of the Loan Parties. In furtherance of the foregoing, each Loan Party hereby authorizes the Lender to file,
and if requested will deliver to the Lender, all financing statements and other documents and take such
other actions as may from time to time be requested by the Lender in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral owned by such Loan Party. Any financing
statement filed by the Lender may be filed in any filing office in any UCC jurisdiction and may (i) indicate
such Loan Party’s Collateral (A) as all assets of such Loan Party or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope of Article 9 of the UCC of
such jurisdiction, or (B) by any other description which reasonably approximates the description contained
in any Collateral Document, and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement or amendment. Each Loan
Party ratifies its authorization for the Lender to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

                (d)      If any material assets (but specifically excluding any real property or
improvements thereto or any interest therein) are acquired by any Loan Party after the Effective Date (other
than assets constituting Collateral that become subject to the Lien in favor of the Lender or in accordance


                                                        25
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 75 of 168



with the Orders or the Security Agreement upon acquisition thereof), the Borrower will (i) notify the
Lender, and, if requested by the Lender, cause such assets to be subjected to a Lien securing the Secured
Obligations and (ii) take, and cause each applicable Loan Party to take, such actions as shall be necessary
or reasonably requested by the Lender to grant and perfect such Liens, including actions described in
paragraph (c) of this Section, all at the expense of the Loan Parties. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Lender have any interest or Lien or interest in any of the real
property of any of the Loan Parties.

        SECTION 5.15. Receivables. (a) Certain Agreements on Receivables. No Loan Party will make
or agree to make any discount, credit, rebate or other reduction in the original amount owing on a Receivable
or accept in satisfaction of a Receivable less than the original amount thereof, except that, when no Event
of Default exists, the Loan Parties may reduce the amount of Accounts arising from the sale of Inventory
in accordance with their present policies and in the ordinary course of business.

                 (b)     Collection of Receivables. Except as otherwise provided in this Agreement or the
Security Agreement, each Loan Party will collect and enforce, at the Loan Party’s sole expense, all amounts
due or hereafter due to such Loan Party under the Receivables.

                 (c)     Delivery of Invoices. The Borrower will deliver to the Lender promptly upon its
request after the occurrence and during the continuation of an Event of Default duplicate invoices with
respect to each Account of the Loan Parties bearing such language of assignment as the Lender shall specify.

                (d)      Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on a Receivable exists or (ii) if, to the
knowledge of any Loan Party, any dispute, setoff, claim, counterclaim or defense exists or has been asserted
or threatened with respect to a Receivable in an amount equal to or greater than $100,000, the Borrower
will promptly disclose such fact to the Lender in writing. The Borrower shall send the Lender a copy of
each credit memorandum at Lender’s request, and the Borrower shall promptly report each credit memo
and each of the facts required to be disclosed to the Lender in accordance with this Section 5.15(d) on the
Borrowing Base Certificates submitted by it.

         SECTION 5.16. Inventory and Equipment. (a) Maintenance of Goods. Each Loan Party will do
all things necessary to maintain, preserve, protect and keep its Inventory and Equipment in good repair and
working and saleable condition, except for damaged or defective goods arising in the ordinary course of
the Loan Party’s business and except for ordinary wear and tear in respect of its Equipment.

                  (b)     Returned Inventory. If an Account Debtor returns any Inventory to a Loan Party
when no Event of Default exists, then such Loan Party shall promptly determine the reason for such return
and shall issue a credit memorandum to the Account Debtor in the appropriate amount. The Borrower shall
immediately report to the Lender any return involving an amount in excess of the $100,000. Each such
report shall indicate the reasons for the returns and the locations and condition of the returned Inventory.
In the event any Account Debtor returns Inventory to a Loan Party when an Event of Default exists, such
Loan Party, upon the request of the Lender, shall: (i) hold the returned Inventory in trust for the Lender;
(ii) segregate all returned Inventory from all of its other property; (iii) dispose of the returned Inventory
solely according to the Lender’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Lender’s prior written consent. All returned Inventory shall be subject to the
Lender’s Liens thereon. Whenever any Inventory is returned, the related Account shall be deemed
ineligible to the extent of the amount owing by the Account Debtor with respect to such returned Inventory
and such returned Inventory shall not be Eligible Inventory.




                                                     26
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 76 of 168



                (c)     Inventory Count; Perpetual Inventory System. Each Loan Party will conduct a
physical count of the Inventory at least once per fiscal year, and after and during the continuation of an
Event of Default, at such other times as the Lender requests. Each Loan Party, at its own expense, shall
deliver to the Lender the results of each physical verification, which such Loan Party has made, or has
caused any other Person to make on its behalf, of all or any portion of its Inventory. Unless waived by the
Lender, each Loan Party will maintain a perpetual Inventory reporting system at all times.

        SECTION 5.17. Amendments of PAO TMK Indebtedness Documents. The Borrower will provide
the Lender with fully executed copies of any and all amendments or modifications of any of the PAO TMK
Indebtedness Documents promptly after the same become effective.

         SECTION 5.18. Approved Budget. (a) The use of Loans and other extensions of credit by the
Loan Parties under this Loan Agreement and the other Loan Documents shall be limited in accordance with
the Approved Budget (subject to variances permitted under this Section 5.18) and the terms hereof. The
initial Approved Budget shall depict, on a weekly basis, cash receipts, expenses, and disbursements, net
cash flows, inventory receipts, Budgeted 503(b)(9) Payments, the projected Borrowing Base, Availability
and the other items set forth therein, for the first thirteen (13) week period from the Effective Date and such
initial Approved Budget shall be approved by, and in form and substance satisfactory to, the Lender in its
discretion (it being acknowledged and agreed that the initial Approved Budget attached hereto as Annex A
is approved by and satisfactory to the Lender). The Approved Budget shall be updated, modified or
supplemented by the Borrower with the written consent of the Lender, and upon the request of the Lender
from time to time, but in any event the Approved Budget shall be updated by the Borrower not less than
one time in each four (4) consecutive week period, and each such updated, modified or supplemented budget
shall be approved in writing (including by email) by, and shall be in form and substance satisfactory to, the
Lender in its sole discretion and no such updated, modified or supplemented budget shall be effective until
so approved and once so approved shall be deemed an Approved Budget; provided, however, that in the
event the Lender, on the one hand, and the Borrower, on the other hand, cannot agree acting reasonably as
to an updated, modified or supplemented budget, such disagreement shall give rise to an Event of Default
once the period covered by the prior Approved Budget has terminated. Each Approved Budget delivered
to the Lender shall be accompanied by such supporting documentation as reasonably requested by the
Lender. Each Approved Budget shall be prepared in good faith based upon assumptions which the
Borrower believes to be reasonable.

                (b)     Commencing following the third full calendar week following the Petition Date
and for each calendar week thereafter, the Borrower shall not permit:

                      (i)     Actual Cash Receipts for any Cumulative Four-Week Period to be less
        than 85% of Budgeted Cash Receipts for any such Cumulative Four-Week Period;

                         (ii)   the Actual Disbursement Amount for any Cumulative Four-Week Period
        to be greater than 115% of Budgeted Disbursement Amount for any such Cumulative Four-Week
        Period;

                      (iii)   Actual Net Cash Flow for any Cumulative Four-Week Period to be less
        than 85% of Budgeted Net Cash Flow for any such Cumulative Four-Week Period; or

                         (iv)   the Actual Net Paydown Amount for any Cumulative Four-Week Period
        to be less than 85% of the Budgeted Net Paydown Amount for any such Cumulative Four-Week
        Period.




                                                      27
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 77 of 168



In addition, the Borrower shall not permit the sum of the Actual 503(b)(9) Payments and other critical
vendor payments to exceed $325,000 in the aggregate during the term of this Agreement.

                (c)      The Borrower shall deliver to the Lender on or before 5:00 p.m., New York time
on Wednesday of each week a certificate of the Financial Officer of the Borrower (each, a “Budget
Compliance Certificate”) in form and detail acceptable to the Lender, (i) certifying that the Borrower is in
compliance with the covenants contained in Section 5.18(b), (ii) certifying that no Default or Event of
Default has occurred or, if such a Default or Event of Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect thereto, and (iii) attaching an
Approved Budget Variance Report.

                 (d)     The Lender (i) may assume that the Loan Parties will comply with the Approved
Budget, (ii) shall have no duty to monitor such compliance and (iii) shall not be obligated to pay (directly
or indirectly from the Collateral) any unpaid expenses incurred or authorized to be incurred pursuant to any
Approved Budget. The line items in the Approved Budget for payment of interest, expenses and other
amounts to the Lender are estimates only, and the Loan Parties remain obligated to pay any and all
Obligations in accordance with the terms of the Loan Documents and the applicable Order regardless of
whether such amounts exceed such estimates. Nothing in any Approved Budget (including any estimates
of a loan balance in excess of borrowing base restrictions) shall constitute an amendment or other
modification of any Loan Document or any of the borrowing base restrictions or other lending limits set
forth therein.

                 (e)     The Borrower shall deliver by no later than Wednesday after the end of each
calendar week (commencing on the Wednesday following the Petition Date), a rolling 13-week cash flow
forecast for the Borrower and its consolidated Subsidiaries, commencing with such week, all in form and
substance satisfactory to the Lender.

                (f)     For all purposes of this Section 5.18, for any periods after those reflected in the
Approved Budget, all amounts shall be based on the monthly DIP forecast delivered pursuant to item (b)
of the Closing Conditions Schedule attached hereto, modified in a manner reasonably satisfactory to Lender
on a weekly basis.

        SECTION 5.19. Loan Party Advisors. The Loan Parties shall continue to engage a Restructuring
Advisor to provide operation advice, perform cash flow modeling and otherwise provide advisory services
pursuant to such terms of engagement (including such other duties and responsibilities) and at a rate for
services as are acceptable to the Lender. The Loan Parties and their representatives will fully cooperate
with any such advisors and consultants (including the Restructuring Advisor) and grant them full and
complete access to the books and records of the Loan Parties. The Loan Parties hereby (i) authorize the
Lender (or its agents or advisors) to communicate directly with the Restructuring Advisor regarding any
and all matters related to the Loan Parties and their Affiliates, including, without limitation, all financial
reports and projections developed, reviewed or verified by the Restructuring Advisor and all additional
information, reports and statements reasonably requested by the Lender, and (ii) authorize and direct the
Restructuring Advisor to provide the Lender (or its agents or advisors) with copies of reports and other
information or materials prepared or reviewed by the Restructuring Advisor as the Lender may reasonably
request (in each case, subject to protection as necessary in respect of bona fide attorney-client privilege).

         SECTION 5.20. Lender Advisors. The Lender shall be entitled to retain or to continue to retain
(either directly or through counsel) any Lender’s Advisors to provide advice, analysis and reporting for the
benefit of the Lender, including, among other items, the monitoring of the Collateral. The Loan Parties
shall pay all fees and expenses of each Lender’s Advisor and all such fees and expenses shall constitute
Obligations and be secured by the Collateral. The Loan Parties and their advisors shall grant access to, and


                                                     28
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 78 of 168



cooperate in all respects with, the Lender, the Lender’s Advisors, and any other representatives of the
foregoing, including access to each premises of the Loan Parties during normal business hours, and provide
all information that such parties may request in a timely manner.

       SECTION 5.21. Debtor-In-Possession Obligations. The Loan Parties will comply in a timely
manner with its obligations and responsibilities as a debtor-in-possession under the Bankruptcy Code, the
Bankruptcy Rules, and any other order of the Court.

         SECTION 5.22. Required Milestone. The Loan Parties shall have filed a plan of reorganization
or liquidation in form and substance acceptable to the Lender on or before 90 days after the Petition Date.

       SECTION 5.23. Additional Covenants.          The Loan Parties shall comply with the following
covenants:

                   (a)    On or before the entry by the Court of the Final Order, the Loan Parties shall use
best efforts to deliver to the Lender a Collateral Access Agreement with respect to each location of any
Loan Party leased by a Loan Party and at which any material Collateral is located (including, for the
avoidance of doubt, the location at 555 Cannelton Rd, Darlington, Pennsylvania), in form and substance
acceptable to the Lender. In the event the Loan Parties do not provide the Lender a Collateral Access
Agreement with respect to any such location, the Loan Parties acknowledge that the Lender may, (i) not
include Inventory or Equipment at such location as Eligible Inventory or Eligible Equipment, as applicable,
or (ii) establish a Reserve for such location.

                (b)     On or before the entry by the Court of the Final Order, the Loan Parties shall have
delivered to the Lender an amendment to that certain letter agreement dated as of November 20, 2020,
among the Lender, the Borrower, and Fermata, regarding “Forbearance under Fermata Licenses and
Manufacture or Sale of Fermata Branded Inventory”, in form and substance acceptable to the Lender.

                 (c)    On or before the entry by the Court of the Final Order, the Loan Parties shall have
delivered to the Lender a collateral assignment of rights under business interruption insurance policy, in
form and substance acceptable to the Lender.

                                              ARTICLE VI
                                            Negative Covenants

      Until all Secured Obligations shall have been Paid in Full, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan Parties, with the Lender
that:

         SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

                (a)      the Secured Obligations and the Pre-Petition Obligations;

                 (b)     the PAO TMK Indebtedness and other Indebtedness existing on the date hereof
and set forth in Section 6.01 of the Disclosure Certificate and any extensions, renewals, refinancings and
replacements of any such other Indebtedness in accordance with clause (f) hereof;

                (c)     Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any Subsidiary that is not a Loan Party
to the Borrower or any other Loan Party shall be subject to Section 6.04 and shall be permitted to the extent



                                                     29
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 79 of 168



consistent with the Approved Budget, and (ii) Indebtedness of any Loan Party to any Subsidiary that is not
a Loan Party shall be subordinated to the Secured Obligations and the Pre-Petition Obligations on terms
reasonably satisfactory to the Lender;

                  (d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (ii) Guarantees by the Borrower or other Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to Section 6.04 and shall be
permitted to the extent consistent with the Approved Budget, and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations and Pre-Petition Obligations on the same terms
as the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

                (e)     Indebtedness of the Borrower or any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations, in each case in existence on the Effective Date;

                   (f)     Indebtedness which represents extensions, renewals, refinancing or replacements
(such Indebtedness being so extended, renewed, refinanced or replaced being referred to herein as the
“Refinance Indebtedness”) of any of the Indebtedness described in clauses (b) and (e) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided that (i) such Refinance
Indebtedness does not increase the principal amount or interest rate of the Original Indebtedness, (ii) any
Liens securing such Refinance Indebtedness are not extended to any additional property of any Loan Party
or any Subsidiary, (iii) no Loan Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with respect to such Refinance
Indebtedness, (iv) such Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (v) the terms of such Refinance Indebtedness are not less favorable
to the obligor thereunder than the original terms of such Original Indebtedness, (vi) if such Original
Indebtedness is the PAO TMK Indebtedness, (A) in the reasonable judgment of the Lender, the
representations and warranties, covenants, events of default, and other provisions of such Refinance
Indebtedness (including any guarantees thereof, scheduled payments and mandatory prepayment provisions
thereof) shall be, in the aggregate, not materially less favorable to the Lender than those contained in the
PAO TMK Indebtedness Documents as in effect on the date hereof, and (B) such Refinance Indebtedness
shall in all respects be subject to the terms and conditions of the PAO TMK Intercreditor Agreement, and
(vii) if such Original Indebtedness was subordinated in right of payment to the Secured Obligations, then
the terms and conditions of such Refinance Indebtedness must include subordination terms and conditions
that are at least as favorable to the Lender as those that were applicable to such Original Indebtedness;

                  (g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability insurance, pursuant to reimbursement
or indemnification obligations to such Person, in each case incurred in the ordinary course of business; and

                (h)     Indebtedness of any Loan Party (other than Parent) in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each case provided in the ordinary
course of business.

Notwithstanding any of the foregoing, no Indebtedness permitted under this Section 6.01 shall be permitted
to have an administrative expense claim status under the Bankruptcy Code senior to or pari passu with the
superpriority administrative expense claims of (i) the Lender and (ii) the Pre-Petition Lender, in each case,
as set forth herein and in the applicable Order and subject to the Carve Out.




                                                     30
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 80 of 168



         SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including Accounts) or rights in respect of any thereof, except:

                (a)    Liens of the Lender and the Pre-Petition Lender granted by the Orders or created
pursuant to any Loan Document or Pre-Petition Loan Document;

                (b)      Permitted Encumbrances;

                 (c)      any Lien on any property or asset of the Borrower or any Subsidiary existing on
the date hereof and set forth in Section 6.02 of the Disclosure Certificate; provided that (i) such Lien shall
not apply to any other property or asset of the Borrower or Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

                 (d)      Liens on fixed or capital assets acquired, constructed or improved by the Borrower
or any Subsidiary; provided that (i) such Liens secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the Indebtedness secured thereby
does not exceed 80% of the cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens shall not apply to any other property or assets of the Borrower or Subsidiary;

               (e)      Liens of a collecting bank arising in the ordinary course of business under Section
4-208 of the UCC in effect in the relevant jurisdiction covering only the items being collected upon;

                (f)      Liens arising out of Sale and Leaseback Transactions permitted by Section 6.06;

               (g)      Liens granted by a Subsidiary that is not a Loan Party in favor of the Borrower or
another Loan Party in respect of Indebtedness owed by such Subsidiary;

                 (h)   Liens on any real property and/or Equipment now or hereafter acquired by the
Borrower or any Subsidiary which secure the PAO TMK Indebtedness and are expressly permitted under
the terms of the PAO TMK Intercreditor Agreement and subject to the Orders; and

                (i)      such other Liens as may be permitted under the terms of any Rider attached hereto;

                (j)      Liens securing the Pre-Petition Obligations; and

                (k)      the Adequate Protection Liens and Adequate Protection Superpriority Claims.

         Notwithstanding the foregoing, (A) none of the Liens permitted pursuant to this Section 6.02 may
at any time attach to any Loan Party’s (1) Accounts, other than those permitted under clause (a) of the
definition of Permitted Encumbrances and clause (a) above, or (2) Inventory, other than those permitted
under clauses (a) and (b) of the definition of Permitted Encumbrances and clause (a) above, and (B) Liens
permitted under this Section 6.02 shall at all times be junior and subordinate to the Liens under the Loan
Documents and the applicable Order securing the Obligations (other than Liens on real property in favor of
PAO TMK). The prohibition provided for in this Section 6.02 specifically includes any effort by any Loan
Party, as debtor, any official committee in any Chapter 11 Case or any other party in interest in the Chapter
11 Cases, as applicable, to prime or create pari passu to any claims, Liens or interests of (x) the Lender or
(y) for so long as the Pre-Petition Obligations have not been Paid in Full, the Pre-Petition Lender, any Lien,




                                                     31
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 81 of 168



in each case, other than as set forth in the applicable Orders and irrespective of whether such claims, Liens
or interests may be “adequately protected.”

          SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit any Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate, dissolve, or divide, except that, if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing (i) any Subsidiary of the Borrower may
merge into the Borrower in a transaction in which the Borrower is the surviving entity, (ii) any Loan Party
(other than the Borrower or Parent) may merge into any other Loan Party in a transaction in which the
surviving entity is a Loan Party and (iii) any Subsidiary that is not a Loan Party may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lender; provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

                 (b)     No Loan Party will, nor will it permit any Subsidiary to, engage to any material
extent in any business other than businesses of the type conducted by the Borrower and its Subsidiaries on
the date of hereof and businesses reasonably related thereto.

                  (c)     No Loan Party will, nor will it permit any Subsidiary to, change its fiscal year from
the basis in effect on the Effective Date.

                (d)      No Loan Party will change the accounting basis upon which its financial
statements are prepared.

                 (e)      No Loan Party will change the tax filing elections it has made under the Code.

                 (f)      No Loan Party will change the type of entity that it is.

                  (g)     No Loan Party will change its organization identification number, if any, issued by
its state of incorporation or other organization

                 (h)     No Loan Party will change its state of incorporation or organization, in each case,
unless the Lender shall have received at least 30 days prior written notice of such change and the Lender
shall have acknowledged in writing that either (1) such change will not adversely affect the validity,
perfection or priority of the Lender’s security interest in the Collateral, or (2) any reasonable action
requested by the Lender in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Lender in any Collateral), provided that, any new
location of incorporation or organization shall be in the continental U.S.

         SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan Party will,
nor will it permit any Subsidiary to, form any subsidiary after the Effective Date, or purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan Party and a wholly owned
Subsidiary prior to such merger) any evidences of Indebtedness or Equity Interests or other securities
(including any option, warrant or other right to acquire any of the foregoing) of, make or permit to exist
any loans or advances to, Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit (whether through purchase of assets,
merger or otherwise), except:




                                                        32
         Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 82 of 168



               (a)    Permitted Investments in accordance with the Approved Budget, subject to Control
Agreements in favor of the Lender or otherwise subject to a perfected security interest in favor of the
Lender;

                (b)     investments in existence on the date hereof and described in Section 6.04 of the
Disclosure Certificate;

                (c)      investments by the Borrower and the Subsidiaries in Equity Interests in their
respective Subsidiaries;

                (d)      loans or advances made by any Loan Party (other than Parent) to another Loan
Party;

                (e)      Guarantees constituting Indebtedness permitted by Section 6.01;

                (f)      [reserved];

                (g)      notes payable, or stock or other securities, issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such Account Debtor’s Accounts in
the ordinary course of business, consistent with past practices in accordance with the Approved Budget;

                (h)      investments in the form of Swap Agreements permitted by Section 6.07;

                (i)      [reserved];

                (j)      [reserved];

                (k)     investments constituting deposits described in clauses (c) and (d) of the definition
of the term “Permitted Encumbrances;” and

                (l)      investments, purchases or acquisitions as may be permitted by the terms of any
Rider attached hereto.

        SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary to, sell, transfer,
lease or otherwise dispose of any asset, including any Equity Interest owned by it, nor will the Borrower
permit any Subsidiary to issue any additional Equity Interest in such Subsidiary (other than to the Borrower
or another Subsidiary in compliance with Section 6.04), except for the following, and in each case subject
to the Loan Parties obtaining Court approval, as applicable:

                 (a)     sales, transfers and dispositions of (i) Inventory in the ordinary course of business
and (ii) used, obsolete, worn out or surplus Equipment or property in the ordinary course of business;
provided, that no Inventory may be sold, transferred or disposed of below the lower of the Borrower’s cost
or market value without the prior written consent of the Lender;

                (b)     sales, transfers and dispositions of assets to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary that is not a Loan Party shall
be made in compliance with Section 6.09;

                 (c)      sales, transfers and dispositions of Accounts in connection with the compromise,
settlement or collection thereof;

                (d)      [reserved];


                                                     33
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 83 of 168



                 (e)     Sale and Leaseback Transactions permitted by Section 6.06;

               (f)     dispositions resulting from any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any property or asset of the
Borrower or any Subsidiary; and

                (g)     sales, transfers and other dispositions of assets (other than Equity Interests in a
Subsidiary unless all Equity Interests in such Subsidiary are sold) that are not permitted by any other
paragraph of this Section, provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed $200,000 during any fiscal year
of the Borrower;

provided that all sales, transfers, leases and other dispositions permitted hereby (other than those permitted
by paragraphs (b) and (f) above) shall be made for fair value and for 100% cash consideration.

         SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it permit any
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred (a “Sale and Leaseback Transaction”), except for
any such sale of any fixed or capital assets by the Borrower or any Subsidiary that is (a) made for cash
consideration in an amount not less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset and (b) is otherwise in accordance with the Approved Budget or for which the Loan Parties
have obtained Court approval.

        SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any Subsidiary to, enter
into any Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of Equity Interests of the
Borrower or any Subsidiary), and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from floating to fixed rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of the Borrower or any Subsidiary.

         SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan Party will,
nor will it permit any Subsidiary to, declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends or other distributions with respect to its existing Equity Interests payable solely
in additional Equity Interests of Borrower that are comparable in class and priority to the applicable existing
Equity Interests, and (ii) Subsidiaries may declare and pay dividends or other distributions ratably with
respect to their Equity Interests.

                  (b)      No Loan Party will, nor will it permit any Subsidiary to, make or agree to pay or
make, directly or indirectly, any payment or other distribution (whether in cash, securities or other property)
of or in respect of principal of or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of any Indebtedness, except (i)
payment in respect of the Secured Obligations and Pre-Petition Obligations, (ii) payment of accrued and
unpaid interest and payment, of outstanding principal under the applicable terms of the PAO TMK
Indebtedness Documents, in each case made in accordance with the Approved Budget, (iii) payment of
regularly scheduled interest and principal payments as and when due in respect of any other Indebtedness
permitted under Section 6.01, other than payments in respect of the Subordinated Indebtedness prohibited


                                                      34
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 84 of 168



by the subordination provisions thereof, to the extent permitted by Sections 6.16 and 6.17 and made in
accordance with the Approved Budget, (iv) refinancings of Indebtedness to the extent permitted by Section
6.01(f), (v) payment of secured Indebtedness that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness to the extent such sale or transfer is permitted by the
terms of Section 6.05 and in accordance with the Approved Budget, and (vi) any payments in respect of
accrued payroll and related expenses as of the commencement of the Chapter 11 Cases made in accordance
with the Approved Budget.

          SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it permit any Subsidiary
to, sell, lease or otherwise transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any of such Loan Parties’
Affiliates, PAO TMK or any Affiliates of PAO TMK, except (a) transactions that (i) are in the ordinary
course of business and (ii) are at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and any Subsidiary that is a Loan Party not involving any
other Affiliate, (c) any investment permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness permitted
under Section 6.01(c), (e) any Restricted Payment permitted by Section 6.08, (f) [reserved], (g) the payment
of reasonable fees to directors of the Borrower or any Subsidiary who are not employees of the Borrower
or any Subsidiary, and compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, partners, managing members, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business, in each case in accordance with the Approved Budget, and
(h) any issuances of securities or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership plans approved by the
Borrower’s partners, managing members or directors; provided, that in addition to the foregoing, and for
purposes of clarity, in no event shall any Loan Party amend, modify, supplement, waive, or otherwise
change, or permit the amendment, modification, supplementation, waiver, or other change of, in any manner
that is less favorable to such Loan Party, to the Loan Parties as a whole, or to the Lender, (A) the terms
(including, without limitation, payment terms) of any account payable by such Loan Party to PAO TMK,
any parent entity of the Borrower and/or any of their respective non-Loan Party Affiliates, (whether arising
out of an Inventory purchase and sale transaction (to the extent permitted under clause (a) above), or
otherwise), or (B) the terms (including, without limitation, amounts and payment terms) of any
intercompany receivable payable to such Loan Party by PAO TMK, any parent entity of the Borrower
and/or any of their respective Affiliates; and provided, further, that each of the parties hereto acknowledge
and agree that, as of the Effective Date, payment terms with respect to accounts payable by any Loan Party
which arise out of inventory purchase and sale transactions with PAO TMK and/or its non-Loan Party
Affiliates, are net 90 days, without payment of interest or other premium or penalty.

          SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of such Loan Party or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or any
other Subsidiary; provided that (i) the foregoing shall not apply to restrictions and conditions imposed by
any Requirement of Law, by any Loan Document, by any Pre-Petition Loan Document or by any PAO
TMK Indebtedness Document, (ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Section 6.10 of the Disclosure Certificate (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing shall


                                                      35
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 85 of 168



not apply to restrictions or conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

        SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it permit any
Subsidiary to, amend, modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness, (b) its charter, articles or certificate of incorporation or organization, by-laws,
operating, management or partnership agreement or other organizational or governing documents or (c) any
Material Agreement, to the extent any such amendment, modification or waiver would be adverse to the
Lender.

         SECTION 6.12. Amendments to Fermata License; Payments to Fermata. The Borrower will not
(a) make any royalty payments to Fermata under the Fermata License, notwithstanding that such payment
is reflected on the Approved Budget, if the Actual Net Paydown Amounts for the most recently ending
Cumulative Four-Week Period are less than the Budgeted Net Paydown Amount for such Cumulative Four-
Week Period for four consecutive weeks, (b) make any other payments to Fermata (whether arising from
the sale of goods or provision of services by Fermata, or otherwise), unless such payment is reflected on
the Approved Budget, or (c) amend or modify, or permit any amendment or modification of, the Fermata
License without the prior written consent of the Lender

        SECTION 6.13. Amendment of PAO TMK Indebtedness Documents. The Borrower will not
amend or modify, or permit any amendment or modification of, any of the PAO TMK Indebtedness
Documents without the prior written consent of the Lender, if and to the extent the applicable amendment
or modification is not permitted to be made under the terms of the PAO TMK Intercreditor Agreement
without the written consent of the Lender.

        SECTION 6.14. Subsidiaries. No Loan Party will form any direct or indirect Subsidiary or acquire
any direct or indirect Subsidiary after the Effective Date.

        SECTION 6.15. Orders. Notwithstanding anything to the contrary herein, no Loan Party shall use
any portion or proceeds of the Loans or the Collateral, or disbursements set forth in the Approved Budget,
for payments or purposes that would violate the terms of the Paragraph entitled “Limitations on Use of DIP
Proceeds, Cash Collateral and Carve Out” of the Interim Order, and the corresponding paragraph of the
Final Order.

        SECTION 6.16. Prepayments of Other Debt. Other than pursuant to an order of the Court and in
accordance with the Approved Budget, no Loan Party will directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (i) the Obligations and the Pre-Petition
Obligations or (ii) any payments in respect of accrued payroll and related expenses as of the commencement
of the Chapter 11 Cases in accordance with the Approved Budget.

         SECTION 6.17. Repayment of Indebtedness. Without limiting any other provision hereof, except
pursuant to the Approved Budget, without express prior written consent of the Lender and pursuant to an
order of the Court (including any Order) after notice and a hearing, no Loan Party shall make any payment
or transfer with respect to any Lien or Indebtedness incurred or arising prior to the Petition Date that is
subject to the automatic stay provisions of the Bankruptcy Code whether by way of “adequate protection”
under the Bankruptcy Code or otherwise.




                                                     36
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 86 of 168



         SECTION 6.18. Reclamation Claims. No Loan Party shall enter into any agreement to return any
of its Inventory to any of its creditors for application against any pre-petition Indebtedness, pre-petition
trade payables or other pre-petition claims under Section 546(c) of the Bankruptcy Code or allow any
creditor to take any setoff or recoupment against any of its pre-petition Indebtedness, pre-petition trade
payables or other pre-petition claims based upon any such return pursuant to Section 553(b)(1) of the
Bankruptcy Code or otherwise.

         SECTION 6.19. Chapter 11 Claims. No Loan Party shall incur, create, assume, suffer to exist or
permit any other superpriority administrative claim which is pari passu with or senior to the claims of the
Lender against Borrower or any other Loan Party, except for the Carve-Out and as otherwise set forth in
the Interim Order or the Final Order, as applicable.

                                               ARTICLE VII
                                              Events of Default

        Notwithstanding the provisions of Section 362 of the Bankruptcy Code, if any of the following
events (“Events of Default”) shall occur:

              (a)    the Borrower shall fail to pay any principal of any Loan when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

                (b)    the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable;

                  (c)      any representation or warranty made or deemed made by or on behalf of any Loan
Party or any Subsidiary in, or in connection with, this Agreement or any other Loan Document, or in any
report, certificate, financial statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document, shall prove to have been materially incorrect when made or
deemed made;

                 (d)     any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02(a), 5.03 (with respect to a Loan Party’s existence), 5.06 (with
respect to inspection rights), 5.08, 5.10, 5.12, 5.13, 5.18, 5.19, 5.20, 5.21, or Article VI;

                   (e)     any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a default under another Section
of this Article), and such failure shall continue unremedied for a period of (i) five (5) days after the earlier
of any Loan Party’s knowledge of such breach or notice thereof from the Lender if such breach relates to
terms or provisions of Section 5.01, 5.02 (except as provided in clause (d) above), 5.03 (except as provided
in clause (d) above), 5.04, 5.05, 5.06 (except as provided in clause (d) above), 5.07, 5.11, 5.15, or 5.16 or
(ii) fifteen (15) days after the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Lender if such breach relates to terms or provisions of any other Section of this Agreement;

                 (f)     any Loan Party or Subsidiary shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable;

                 (g)    except for defaults arising solely due to the filing of the Chapter 11 Cases and the
defaults in existence on the Petition Date under the PAO TMK Indebtedness Documents, any event or



                                                      37
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 87 of 168



condition occurs that results in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing such Indebtedness to the extent
such sale or transfer is permitted by Section 6.05;

                 (h)     [reserved];

                 (i)     [reserved];

                 (j)     [reserved];

                 (k)     (1) one or more judgments for the payment of money in an aggregate amount in
excess of the Judgment Amount shall be rendered against any Loan Party, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or Subsidiary to enforce any such judgment; or (2) any
Loan Party or Subsidiary shall fail within 30 days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgments or orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

                (l)       (i) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect, (ii) any Loan Party or ERISA Affiliate fails to pay when due, after the expiration
of any grace period, any installment payment with respect to its Withdrawal Liability to a Multiemployer
Plan under Section 4201 of ERISA and such failure would reasonably be expected to result in a Material
Adverse Effect or (iii) the PBGC or other appropriate Governmental Authority or any Multiemployer Plan
imposes any Lien with respect to a Plan or a Multiemployer Plan on the Collateral having a priority senior
to or pari passu with the Liens and the security interests granted under the Loan Documents or the Pre-
Petition Loan Documents;

                 (m)     a Change in Control shall occur;

                (n)   the occurrence of any “default”, as defined in any Loan Document (other than this
Agreement) or the breach of any of the terms or provisions of any Loan Document (other than this
Agreement), which default or breach continues beyond any notice and cure periods or any period of grace
therein provided;

                 (o)      the Loan Guaranty or any Obligation Guaranty (each term as defined herein and in
the Pre-Petition Credit Agreement) shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty
(each term as defined herein and in the Pre-Petition Credit Agreement) or a Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty or any Obligation Guaranty (each as
defined herein and in the Pre-Petition Credit Agreement) to which it is a party, or any Loan Guarantor shall
deny that it has any further liability under the Loan Guaranty or any Obligation Guaranty (each term as
defined herein and in the Pre-Petition Credit Agreement) to which it is a party, or shall give notice to such
effect, including, but not limited to notice of termination delivered pursuant to Section 9.08 or any notice




                                                      38
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 88 of 168



of termination delivered pursuant to the terms of any Obligation Guaranty (as defined herein and in the Pre-
Petition Credit Agreement);

                 (p)      except as permitted by the terms of any Collateral Document (as defined herein
and in the Pre-Petition Credit Agreement), (i) any Collateral Document (as defined herein and in the Pre-
Petition Credit Agreement), shall for any reason fail to create a valid security interest in any material portion
of the Collateral purported to be covered thereby, or (ii) the Orders, any Collateral Document (as defined
herein and in the Pre-Petition Credit Agreement), shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected or recorded Lien on and security interest in any portion of the
Collateral (as defined herein and in the Pre-Petition Credit Agreement) purported to be covered thereby, or
such Lien or other security interest shall cease to have the status and priority provided in the Orders;

                 (q)      [reserved];

                 (r)      any material provision of any Loan Document (as defined herein and in the Pre-
Petition Credit Agreement) for any reason ceases to be valid, binding and enforceable in accordance with
its terms, or any Loan Party shall challenge the enforceability of any Loan Document (as defined herein
and in the Pre-Petition Credit Agreement) or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents (as defined herein and in the Pre-
Petition Credit Agreement) has ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms;

                 (s)    any Loan Party is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan Party having a fair market value
in excess of the $200,000;

                (t)     if there occurs any uninsured loss of any portion of the Collateral with a market or
book value in excess of $200,000;

                 (u)      the occurrence of any of the following in the Chapter 11 Cases:

                         (i)      the bringing of a motion, taking of any action or the filing of any plan of
reorganization or disclosure statement attendant thereto by any of the Loan Parties or any Subsidiary, or
any Person claiming by or through any Loan Party or any Subsidiary, in the Chapter 11 Cases: (A) to obtain
additional financing under Section 364(c) or Section 364(d) of the Bankruptcy Code not otherwise
permitted pursuant to this Agreement; (B) to grant any Lien other than Liens permitted pursuant to Section
6.02 upon or affecting any Collateral; (C) except as provided in the Interim Order or Final Order, as the
case may be, to use cash collateral of the Lender or Pre-Petition Lender under Section 363(c) of the
Bankruptcy Code without the prior written consent of the Lender; or (D) any other action or actions
materially adverse to (x) the Lender or Pre-Petition Lender, or their rights and remedies hereunder, under
any other Loan Documents, or their interest in the Collateral or (y) Pre-Petition Lender or their rights under
the Pre-Petition Credit Agreement or the other Pre-Petition Loan Documents or its interest in the Collateral
(as defined in the Pre-Petition Credit Agreement); or

                          (ii)     (A) the filing of any plan of reorganization or disclosure statement
attendant thereto, or any direct or indirect amendment to such plan or disclosure statement, by a Loan Party
that does not propose to indefeasibly repay in full in cash the Obligations under this Agreement and the
Pre-Petition Obligations or by any other Person to which the Lender does not consent, or any of the Loan
Parties or their Subsidiaries shall seek, support or fail to contest in good faith the filing or confirmation of
any such plan or entry of any such order, (B) the entry of any order terminating any Loan Party’s exclusive




                                                       39
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 89 of 168



right to file a plan of reorganization, or (C) the expiration of any Loan Party’s exclusive right to file a plan
of reorganization; or

                         (iii)    the entry of an order in any of the Chapter 11 Cases confirming a plan of
reorganization that (A) is not reasonably acceptable to the Lender, or (B) does not contain a provision for
termination of the Commitments and indefeasible repayment in full in cash of all of the Obligations under
this Agreement and the Pre-Petition Obligations on or before the effective date of such plan or plans; or

                         (iv)     (A) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying the Loan Documents or the Interim Order or the Final Order without the written
consent of the Lender or the filing of a motion by the Loan Parties or its Affiliates for reconsideration with
respect to the Interim Order or the Final Order, or the Interim Order or the Final Order shall otherwise not
be in full force and effect without the prior written consent of the Lender in its sole discretion or (B) any
Loan Party or any Subsidiary shall fail to comply with the Orders in any material respect; or

                         (v)     the payment of, or application for authority to pay, any pre-petition claim
without the Lender’s prior written consent unless in accordance with the Approved Budget or pursuant to
an Order of the Court; or

                          (vi)    the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the Lender or any of the Collateral or against the Pre-Petition Lender
or any Collateral (as defined in the Pre-Petition Credit Agreement); or

                          (vii)   (A) the appointment of an interim or permanent trustee in the Chapter 11
Cases or the appointment of a trustee, receiver or an examiner in the Chapter 11 Cases with expanded
powers to operate or manage the financial affairs, the business, or reorganization of the Loan Parties; or (B)
the sale without the Lender’s consent of all or substantially all of the Loan Parties’ assets either through a
sale under Section 363 of the Bankruptcy Code, through a confirmed plan of reorganization in the Chapter
11 Cases or otherwise that does not result in payment in full in cash of all of the Obligations under this
Agreement and all Pre-Petition Obligations at the closing of such sale or initial payment of the purchase
price or effectiveness of such plan, as applicable; or

                         (viii) the dismissal of any Chapter 11 Case, or the conversion of any Chapter 11
Case from one under Chapter 11 to one under Chapter 7 of the Bankruptcy Code or any Loan Party shall
file a motion or other pleading seeking the dismissal of the Chapter 11 Cases under Section 1112 of the
Bankruptcy Code or otherwise or the conversion of the Chapter 11 Cases to Chapter 7 of the Bankruptcy
Code; or

                         (ix)     any Loan Party shall file a motion seeking, or the Court shall enter an order
granting, relief from or modifying the automatic stay of Section 362 of the Bankruptcy Code (A) to allow
any creditor (other than the Lender) to execute upon or enforce a Lien on any Collateral not approved by
the Lender, (B) approving any settlement or other stipulation not approved by the Lender with any secured
creditor of any Loan Party providing for payments as adequate protection or otherwise to such secured
creditor, (C) with respect to any Lien on or the granting of any Lien on any Collateral not approved by the
Lender to any federal, state or local environmental or regulatory agency or authority, which in either case
involves a claim that would have a Material Adverse Effect on the Loan Parties or their estates or more or
(D) permit other actions that would have a Material Adverse Effect on the Loan Parties or their estates; or

                          (x)    any Loan Party shall file a motion seeking, or the Court shall enter an order
granting, relief from or modifying the automatic stay of Section 362 of the Bankruptcy to permit PAO TMK
to exercise any remedies (by foreclosure or otherwise) with respect to any Lien granted by any Loan Party



                                                      40
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 90 of 168



on any real property securing the PAO TMK Indebtedness, or any Loan Party fails to timely oppose a
motion seeking such relief filed by PAO TMK or any other Person (other than a Loan Party); or

                         (xi)     the commencement of a suit or an action (but not including a motion for
standing to commence a suit or an action) against either the Lender or Pre-Petition Lender and, as to any
suit or action brought by any Person other than a Loan Party or a Subsidiary, officer or employee of a Loan
Party, the continuation thereof without dismissal for thirty (30) days after service thereof on either the
Lender or Pre-Petition Lender, that asserts or seeks by or on behalf of a Loan Party, any state or federal
environmental protection or health and safety agency, any official committee in any Chapter 11 Case or
any other party in interest in any of the Chapter 11 Cases, a claim or any legal or equitable remedy that
would (x) have the effect of invalidating, subordinating or challenging any or all of the Obligations or Liens
of the Lender under the Loan Documents or the Pre-Petition Obligations or Liens of the Pre-Petition Lender
under the Pre-Petition Loan Documents to any other claim, or (y) have a material adverse effect on the
rights and remedies of the Lender or Pre-Petition Lender under any Loan Document or the Pre-Petition
Lender under the Pre-Petition Loan Documents or the collectability of all or any portion of the Obligations
or the Pre-Petition Obligations; or

                        (xii)    the entry of an order in the Chapter 11 Cases avoiding or permitting
recovery of any portion of the payments made on account of the Obligations owing under this Agreement
or the other Loan Documents or the Pre-Petition Obligations owing under the Pre-Petition Loan Documents;
or

                           (xiii) the failure of any Loan Party to perform any of its material obligations
under the Interim Order, the Final Order or any order of the Court approving any plan of reorganization,
sale of all or substantially all assets under Section 363 of the Bankruptcy Code, or to perform in any material
respect its material obligations under any order of the Court approving bidding procedures; or

                          (xiv) the existence of any claims or charges, or the entry of any order of the
Court authorizing any claims or charges, other than in respect of this Agreement and the other Loan
Documents, or as otherwise permitted under the applicable Loan Documents or permitted under the Orders,
entitled to superpriority administrative expense claim status in any Chapter 11 Case pursuant to Section
364(c)(1) of the Bankruptcy Code pari passu with or senior to the claims of the Lender under this
Agreement and the other Loan Documents, or there shall arise or be granted by the Court (A) any claim
having priority over any or all administrative expenses of the kind specified in clause (b) of Section 503 or
clause (b) of Section 507 of the Bankruptcy Code or (B) any Lien on the Collateral having a priority senior
to or pari passu with the Liens and security interests granted herein, except, in each case, as expressly
provided in the Loan Documents or in the Orders then in effect (but only in the event specifically consented
to by the Lender), whichever is in effect; or

                           (xv)     the Orders shall cease to create a valid and perfected Lien on the Collateral
or to be in full force and effect, shall have been reversed, modified, amended, stayed, vacated, or subject to
stay pending appeal, in the case of modification or amendment, without prior written consent of Lender; or

                        (xvi) an order in the Chapter 11 Cases shall be entered (A) charging any of the
Collateral under Section 506(c) of the Bankruptcy Code against the Lender or (B) limiting the extension
under Section 552(b) of the Bankruptcy Code of the Liens of the Pre-Petition Lender on the Collateral to
any proceeds, products, offspring, or profits of the Collateral acquired by any Loan Party after the Petition
Date, or the commencement of other actions that is materially adverse to Lender or its respective rights and
remedies under the Loan Documents in any of the Chapter 11 Cases or inconsistent with any of the Loan
Documents; or




                                                       41
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 91 of 168



                         (xvii) if the Final Order does not include a waiver, in form and substance
satisfactory to the Lender, of (A) the right to surcharge the Collateral under Section 506(c) of the
Bankruptcy Code and (B) any ability to limit the extension under Section 552(b) of the Bankruptcy Code
of the Liens of the Pre-Petition Lender on the Collateral to any proceeds, products, offspring, or profits of
the Collateral acquired by any Loan Party after the Petition Date; or

                        (xviii) without the Lender’s consent, an order of the Court shall be entered
denying or terminating use of cash collateral by the Loan Parties; or

                       (xix) an order materially adversely impacting the rights and interests of the
Lender, as determined by the Lender in its Permitted Discretion, shall have been entered by the Court; or

                         (xx)     any Loan Party shall challenge, support or encourage a challenge of any
payments made to the Lender with respect to the Obligations or the Pre-Petition Lender with respect to the
Pre-Petition Obligations, or without the consent of the Lender, the filing of any motion by the Loan Parties
seeking approval of (or the entry of an order by the Court approving) adequate protection to any Pre-Petition
Lender that is inconsistent with the Order; or

                         (xxi) without the Lender’s consent, the entry of any order by the Court granting,
or the filing by any Loan Party or any of its Subsidiaries of any motion or other request with the Court (in
each case, other than the Orders and motions seeking entry thereof or permitted amendments or
modifications thereto) seeking, authority to use any cash proceeds of any of the Collateral without the
Lender’s consent or to obtain any financing under Section 364 of the Bankruptcy Code other than the Loan
Documents without the Lender’s consent; or

                        (xxii) any Loan Party or any person on behalf of any Loan Party shall file any
motion seeking authority to consummate a sale of assets of the Loan Parties or the Collateral to the extent
having a value in excess of $100,000 outside the ordinary course of business and not otherwise permitted
hereunder and without the Lender’s consent; or

                         (xxiii) any Loan Party shall make any payment (whether by way of adequate
protection or otherwise) of principal or interest or otherwise on account of any pre-petition Indebtedness or
payables other than payments (A) in respect of accrued payroll and related expenses as of the
commencement of the Chapter 11 Cases, (B) in respect of certain creditors as may be reasonably acceptable
to the Lender and (C) permitted under this Agreement, in each case, to the extent authorized or required by
one or more “first day” or “second day” orders or any of the Orders (or other orders with the consent of the
Lender) and consistent with the Approved Budget; or

                         (xxiv) if, unless otherwise approved by the Lender, an order of the Court shall be
entered providing for a change of venue with respect to any of the Chapter 11 Cases and such order shall
not be reversed or vacated within ten (10) days; or

                          (xxv) without the Lender’s consent, any Loan Party or any Subsidiary thereof
shall file any motion or other request with the Court seeking (A) to grant or impose, under Section 364 of
the Bankruptcy Code or otherwise, liens or security interests in any DIP Collateral (as defined in the
Orders), whether senior, equal or subordinate to the Lender’s liens and security interests; or (B) to modify
or affect any of the rights of the Lender under the Orders, the Loan Documents, and related documents by
any plan of reorganization confirmed in the Chapter 11 Cases or subsequent order entered in the Chapter
11 Cases;




                                                     42
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 92 of 168



then, and in every such event, and at any time thereafter during the continuance of such event, subject to
the Orders and notwithstanding Section 362 of the Bankruptcy Code, the Lender may deliver a written
notice of its intention to declare a termination of the Borrower’s and the other Loan Parties’ ability and
rights to access or use of proceeds of any Loans (any such declaration, a “Termination Declaration”). The
Termination Declaration shall be given by written notice (including electronic mail) to the Loan Parties,
the U.S. Trustee and counsel to the Committee (as defined in the Orders), if any. If a Termination
Declaration is delivered as provided above, the Loan Parties consent to a hearing being held before the
Court on an expedited basis and the Lender will file a motion with the Court on at least five (5) Business
Days’ notice (subject to the Court’s availability) to cause the Automatic Stay to be lifted to enable the
Lender to exercise its rights and remedies against the Loan Parties under the Loan Documents, the Orders,
or applicable law. The Loan Parties hereby waive their right to and shall not be entitled to seek relief,
including under Section 105 of the Bankruptcy Code or otherwise, to the extent that such relief would in
any way impair or restrict the express rights and remedies granted to the Lender under this paragraph.

                                               ARTICLE VIII
                                               Miscellaneous

         SECTION 8.01. Notices. (a) Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each case to paragraph (b) below),
all notices and other communications provided for herein shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by facsimile, to the addresses set
forth on the Terms Schedule attached hereto. All such notices and other communications (i) sent by hand
or overnight courier service, or mailed by certified or registered mail, shall be deemed to have been given
when received, (ii) sent by facsimile shall be deemed to have been given when sent, provided that if not
given during normal business hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the recipient or (iii) delivered through
Electronic Systems to the extent provided in paragraph (b) below shall be effective as provided in such
paragraph.

                  (b)     Notices and other communications to the Lender hereunder may be delivered or
furnished by Electronic Systems pursuant to procedures approved by the Lender; provided that the
foregoing shall not apply to notices pursuant to Article II or to compliance and no Default certificates
delivered pursuant to item (c) of the Reporting Schedule attached hereto unless otherwise agreed by the
Lender. Each of the Lender and the Borrower (on behalf of the Loan Parties) may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be limited to particular notices
or communications. Unless the Lender otherwise proscribes, all such notices and other communications (i)
sent to an e-mail address shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet website shall be deemed received
upon the deemed receipt by the intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice, e-mail or other communication is
not sent during the normal business hours of the recipient, such notice or communication shall be deemed
to have been sent at the opening of business on the next Business Day of the recipient.

                (c)    Any party hereto may change its address, facsimile number or e-mail address for
notices and other communications hereunder by notice to the other parties hereto.



                                                      43
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 93 of 168



         SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that it would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Lender may have had notice or knowledge of such
Default or Event of Default at the time.

                (b)     Neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Lender, or (ii) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered into by the Lender and
the Loan Party or Loan Parties that are parties thereto.

         SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties, jointly and
severally, shall pay all (i) reasonable out-of-pocket expenses incurred by the Lender and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the Lender, in connection with the
credit facilities provided for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers of the provisions of the Loan Documents, the Interim Order, the
Final Order and any transaction contemplated thereby (whether or not the transactions contemplated hereby
or thereby shall be consummated) and any refinancing of the obligations hereunder or any “exit financing”
requested by the Loan Parties in connection with the Chapter 11 Cases (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) out-of-pocket expenses in connection with the
administration of actions related to the Collateral, including any actions taken to perfect or maintain priority
of the Lender’s Liens in the Collateral, to maintain any insurance required hereunder, to verify the
Collateral, or any audit, inspection, or appraisal related to any Loan Party or the Collateral, and (iii) out-of-
pocket expenses incurred by the Lender, including the fees, charges and disbursements of any counsel for
the Lender, in connection with the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans. Expenses being reimbursed by the Loan Parties under this Section include, without
limiting the generality of the foregoing, fees, costs and expenses incurred in connection with: (A) appraisals
and insurance reviews; (B) field examinations and the preparation of Reports based on the fees charged by
a third party retained by the Lender or the internally allocated fees for each Person employed by the Lender
with respect to each field examination; provided, however, that the Borrower and any other Loan Parties
shall not be obligated to reimburse the Lender for the costs of more than the number of field examinations
set forth in the Terms Schedule attached hereto during any calendar year, unless a Default or Event of
Default has occurred and exists at the time any additional field examinations are ordered or commissioned;
(C) background checks regarding senior management and/or key investors, as deemed necessary or
appropriate in the sole discretion of the Lender; (D) Taxes, fees and other charges for (1) lien and title
searches and title insurance and (2) filing financing statements and continuations, and other actions to
perfect, protect, and continue the Lender’s Liens; (E) sums paid or incurred to take any action required of
any Loan Party under the Loan Documents that such Loan Party fails to pay or take; and (F) forwarding
loan proceeds, collecting checks and other items of payment, and establishing and maintaining the accounts
and lock boxes, and costs and expenses of preserving and protecting the Collateral. All of the foregoing



                                                       44
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 94 of 168



fees, costs and expenses may be charged to the Borrower as Revolving Loans or to another deposit account,
all as described in Section 2.17(c).

                  (b)     The Loan Parties, jointly and severally, shall indemnify the Lender, and each
Related Party of the Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties, incremental taxes, liabilities and
related expenses, including the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as a result of (i) the execution
or delivery of the Loan Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, and any refinancing of the obligations hereunder or any “exit
financing” requested by Loan Parties in connection with the Chapter 11 Cases (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental Liability related in any way to a
Loan Party or a Subsidiary, (iv) the failure of a Loan Party to deliver to the Lender the required receipts or
other required documentary evidence with respect to a payment made by a Loan Party for Taxes pursuant
to Section 2.16, or (v) any actual or prospective claim, litigation, investigation, arbitration or proceeding
relating to any of the foregoing, whether or not such claim, litigation, investigation, arbitration or
proceeding is brought by any Loan Party or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. WITHOUT LIMITATION OF THE
FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES AND THE LOAN PARTIES
AGREE THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE
WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF
LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE, BUT NOT GROSS NEGLIGENCE, OF
SUCH (AND/OR ANY OTHER) INDEMNITEE. This Section 8.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any non-Tax claim.

                  (c)     To the extent permitted by applicable law, no Loan Party shall assert, and each
Loan Party hereby waives, any claim against any Indemnitee (i) for any damages arising from the use by
others of information or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that, nothing in this paragraph (c) shall relieve any Loan Party of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages asserted against such Indemnitee
by a third party.

                (d)      All amounts due under this Section shall be payable promptly after written demand
therefor.

        SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its rights or obligations


                                                     45
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 95 of 168



hereunder without the prior written consent of the Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the Related Parties of the
Lender) any legal or equitable right, remedy or claim under or by reason of this Agreement.

                 (b)      The Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that, except in the case of an assignment to
an Affiliate of the Lender or an Approved Fund, the Borrower must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld; provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by written notice to the Lender
within five Business Days after having received notice thereof); and provided further that no consent of the
Borrower shall be required if an Event of Default has occurred and is continuing. Subject to notification of
an assignment, the assignee shall be a party hereto and, to the extent of the interest assigned, have the rights
and obligations of the Lender under this Agreement, and the Lender shall, to the extent of the interest
assigned, be released from its obligations under this Agreement (and, in the case of an assignment covering
all of the Lender’s rights and obligations under this Agreement, the Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.16 and 8.03). The Borrower and each
other Loan Party hereto hereby agrees to execute any amendment and/or any other document that may be
necessary to effectuate such an assignment, including an amendment to this Agreement to provide for
multiple lenders and an administrative agent to act on behalf of such lenders. Any assignment or transfer
by the Lender of rights or obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by the Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

        For the purposes of this Section 8.04(b), the terms “Approved Fund” and “Ineligible Institution”
have the following meanings:

                 “Approved Fund” means any Person (other than a natural person) that is engaged in
        making, purchasing, holding or investing in bank loans and similar extensions of credit in the
        ordinary course of its business and that is administered or managed by (a) the Lender, (b) an
        Affiliate of the Lender or (c) an entity or an Affiliate of an entity that administers or manages the
        Lender.

                 “Ineligible Institution” means a (a) natural person, (b) holding company, investment
        vehicle or trust for, or owned and operated for the primary benefit of, a natural person or relative(s)
        thereof; provided that, with respect to clause (b), such holding company, investment vehicle or trust
        shall not constitute an Ineligible Institution if it (x) has not been established for the primary purpose
        of acquiring any Loans or Commitments, (y) is managed by a professional advisor, who is not such
        natural person or a relative thereof, having significant experience in the business of making or
        purchasing commercial loans, and (z) has assets greater than $25,000,000 and a significant part of
        its activities consist of making or purchasing commercial loans and similar extensions of credit in
        the ordinary course of its business, or (c) a Loan Party or a Subsidiary or other Affiliate of a Loan
        Party.

                  (c)     The Lender may, without the consent of, or notice to, the Borrower, sell
participations to one or more banks or other entities other than an Ineligible Institution (a “Participant”) in
all or a portion of the Lender’s rights and obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) the Lender’s obligations under this Agreement
shall remain unchanged, (ii) the Lender shall remain solely responsible to the other parties hereto for the


                                                      46
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 96 of 168



performance of such obligations and (iii) the Borrower shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this Agreement. Subject to paragraph
(d) of this Section, the Borrower agrees that each Participant shall be entitled to the benefits of Sections
2.14 and 2.16 (subject to the requirements and limitations therein) to the same extent as if it were the Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this Section; provided that such
Participant shall not be entitled to receive any greater payment under Section 2.14 or 2.16, with respect to
any participation, than its participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

         To the extent permitted by law, each Participant also shall be entitled to the benefits of Section 8.08
as though it were a Lender. If the Lender shall sell a participation, it shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant Register”); provided that
the Lender shall have no obligation to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s interest in any Commitment, Loans,
or its other obligations under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

                  (d)      The Lender may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of the Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such pledge or assignment of a
security interest shall release the Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for the Lender as a party hereto.

         SECTION 8.05. Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other party or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitment has not expired or
terminated. The provisions of Sections 2.14, 2.16 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitment or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

        SECTION 8.06. Counterparts; Integration; Effectiveness; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together shall constitute a single contract.
This Agreement, the other Loan Documents and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written, relating to the subject matter


                                                       47
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 97 of 168



hereof. Except as provided in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and assigns.

                 (b)      Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import in or relating to any
document to be signed in connection with this Agreement and the transactions contemplated hereby or
thereby shall be deemed to include Electronic Signatures, deliveries or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

          (c)   THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

         SECTION 8.07. Severability. Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate
such provision in any other jurisdiction.

         SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be continuing, the
Lender and each of its Affiliates is hereby authorized (subject to the Termination Declaration requirements
for seeking relief from the Automatic Stay) at any time and from time to time, to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by the Lender or such Affiliate to or for the credit
or the account of the Borrower or any Loan Guarantor against any and all of the Secured Obligations held
by the Lender or such Affiliate, irrespective of whether or not the Lender shall have made any demand
under the Loan Documents and although such obligations may be contingent or unmatured or are owed to
a branch office or Affiliate of the Lender different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness. The rights of the Lender and its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) which the Lender and its Affiliates
may have.

        SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process. (a) The Loan
Documents (other than those containing a contrary express choice of law provision) shall be governed by
and construed in accordance with the internal laws of the Governing State, but giving effect to federal laws
applicable to national banks.

                 (b)     Each Loan Party hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any U.S. Federal or Governing State court sitting in the Primary
City, and any appellate court from any thereof, in any action or proceeding arising out of or relating to any
Loan Documents, the transactions relating hereto or thereto, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally agrees that all claims in


                                                       48
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 98 of 168



respect of any such action or proceeding may (and any such claims, cross-claims or third party claims
brought against the Lender or any of its Related Parties may only) be heard and determined in the Governing
State or, to the extent permitted by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law. Nothing in this Agreement or any other
Loan Document shall affect any right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

                 (c)     Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

                  (d)     Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 8.01. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other manner permitted by law.

      SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

         SECTION 8.11. Headings. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall not affect the construction
of, or be taken into consideration in interpreting, this Agreement.

         SECTION 8.12. Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of this Section, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g) with the consent of the Borrower,


                                                       49
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 99 of 168



(h) to holders of Equity Interests in the Borrower, (i) to any Person providing a Guarantee of all or any
portion of the Secured Obligations or (j) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the Lender on a non-confidential
basis from a source other than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential information.

         SECTION 8.13. Nonreliance; Violation of Law. The Lender hereby represents that it is not relying
on or looking to any margin stock for the repayment of the Borrowings provided for herein. Anything
contained in this Agreement to the contrary notwithstanding, the Lender shall not be obligated to extend
credit to the Borrower in violation of any Requirement of Law.

          SECTION 8.14. USA PATRIOT Act. The Lender is subject to the requirements of the USA
PATRIOT Act and hereby notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will allow the Lender to
identify such Loan Party in accordance with the USA PATRIOT Act.

         SECTION 8.15. Disclosure. Each Loan Party hereby acknowledges and agrees that the Lender
and/or its Affiliates from time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

         SECTION 8.16. Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender in accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated and the interest and Charges
payable to the Lender in respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by the Lender.

        SECTION 8.17. Marketing Consent. The Borrower hereby authorizes the Lender, at its sole
expense, but without any prior approval by the Borrower, to publish such tombstones and give such other
publicity to this Agreement as it may from time to time determine in its sole discretion. The foregoing
authorization shall remain in effect unless and until the Borrower notifies the Lender in writing that such
authorization is revoked.

        SECTION 8.18. No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that Lender will not have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and Lender is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with respect to the Loan Documents
and the transaction contemplated therein and not as a financial advisor or a fiduciary to, or an agent of, the
Borrower or any other person. The Borrower agrees that it will not assert any claim against the Lender


                                                      50
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 100 of 168



based on an alleged breach of fiduciary duty by the Lender in connection with this Agreement and the
transactions contemplated hereby. Additionally, the Borrower acknowledges and agrees that the Lender is
not advising the Borrower as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the transactions contemplated
hereby, and the Lender shall have no responsibility or liability to the Borrower with respect thereto. In
addition, the Borrower acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
the Lender and its affiliates may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have conflicting interests
regarding the transactions described herein and otherwise. The Lender will not use confidential information
obtained from the Borrower by virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by the Lender of services for other
companies, and the Lender will not furnish any such information to other companies. The Borrower also
acknowledges that the Lender has no obligation to use in connection with the transactions contemplated by
the Loan Documents, or to furnish to the Borrower, confidential information obtained from other
companies.

                                              ARTICLE IX
                                              Loan Guaranty

         SECTION 9.01. Guaranty. Each Loan Guarantor (other than those that have delivered a separate
Guaranty) hereby agrees that it is jointly and severally liable for, and, as a primary obligor and not merely
as surety, absolutely, unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations and all costs and expenses including, without limitation, all court costs and
attorneys’ and paralegals’ fees (excluding allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Lender in endeavoring to collect all or any part of the Secured Obligations from, or
in prosecuting any action against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant of security interest by any
Loan Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor. Each Loan Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of the Lender that extended any portion of the Guaranteed Obligations.

         SECTION 9.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not of
collection. Each Loan Guarantor waives any right to require the Lender to sue the Borrower, any Loan
Guarantor, any other guarantor of, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment against any collateral securing
all or any part of the Guaranteed Obligations.

        SECTION 9.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as otherwise
provided for herein, the obligations of each Loan Guarantor hereunder are unconditional and absolute and
not subject to any reduction, limitation, impairment or termination for any reason (other than the Payment
in Full of the Guaranteed Obligations), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed Obligations, by operation of law
or otherwise; (ii) any change in the corporate existence, structure or ownership of the Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,


                                                     51
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 101 of 168



reorganization or other similar proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated Party, the Lender, or
any other Person, whether in connection herewith or in any unrelated transactions.

                 (b)     The obligations of each Loan Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

                 (c)     Further, the obligations of any Loan Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Lender to assert any claim or demand or to enforce
any remedy with respect to all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the obligations of the Borrower for all or
any part of the Guaranteed Obligations or any obligations of any other Obligated Party liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other circumstance, act, omission or
delay that might in any manner or to any extent vary the risk of such Loan Guarantor or that would otherwise
operate as a discharge of any Loan Guarantor as a matter of law or equity (other than the Payment in Full
of the Guaranteed Obligations).

         SECTION 9.04. Defenses Waived. To the fullest extent permitted by applicable law, each Loan
Guarantor hereby waives any defense based on or arising out of any defense of the Borrower or any Loan
Guarantor or the unenforceability of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of the Borrower, any Loan Guarantor, or any other Obligated Party
other than the Payment in Full of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Loan Guarantor irrevocably waives acceptance hereof, presentment, demand, protest and,
to the fullest extent permitted by law, any notice not provided for herein, as well as any requirement that at
any time any action be taken by any Person against any Obligated Party, or any other Person. Each Loan
Guarantor confirms that it is not a surety under any state law and shall not raise any such law as a defense
to its obligations hereunder. The Lender may, at its election, foreclose on any Collateral held by it by one
or more judicial or nonjudicial sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been Paid in Full. To the fullest extent permitted by applicable
law, each Loan Guarantor waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of reimbursement or subrogation
or other right or remedy of any Loan Guarantor against any Obligated Party or any security.

        SECTION 9.05. Rights of Subrogation. No Loan Guarantor will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution or indemnification that it has
against any Obligated Party, or any collateral, until the Loan Parties and the Loan Guarantors have fully
performed all their obligations to the Lender.

        SECTION 9.06. Reinstatement; Stay of Acceleration. If at any time any payment of any portion
of the Guaranteed Obligations (including a payment effected through exercise of a right of setoff) is


                                                       52
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 102 of 168



rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy, or reorganization of
any Obligated Party or otherwise (including pursuant to any settlement entered into by a Secured Party in
its discretion), each Loan Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and whether or not the Lender is
in possession of this Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any Obligated Party, all such
amounts otherwise subject to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on demand by the Lender.

         SECTION 9.07. Information. Each Loan Guarantor assumes all responsibility for being and
keeping itself informed of each Obligated Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees
that the Lender shall not have any duty to advise any Loan Guarantor of information known to it regarding
those circumstances or risks.

         SECTION 9.08. Termination. The Lender may continue to make loans or extend credit to the
Borrower based on this Loan Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan Guarantor will continue to be
liable to the Lender for any Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions, modifications and amendments with
respect to, or substitutions for, all or any part of such Guaranteed Obligations. Nothing in this Section 9.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or otherwise impair any rights or
remedies the Lender may have in respect of, any Default or Event of Default that shall exist under clause
(o) of Article VII hereof as a result of any such notice of termination.

        SECTION 9.09. Taxes. Each payment of the Guaranteed Obligations will be made by each Loan
Guarantor without withholding for any Taxes, unless such withholding is required by law. If any Loan
Guarantor determines, in its sole discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes are Indemnified Taxes,
then the amount payable by such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable under this Section), the
Lender receives the amount it would have received had no such withholding been made.

          SECTION 9.10. Maximum Liability. Notwithstanding any other provision of this Loan Guaranty,
the amount guaranteed by each Loan Guarantor hereunder shall be limited to the extent, if any, required so
that its obligations hereunder shall not be subject to avoidance under Section 548 of the Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act,
Uniform Voidable Transactions Act or similar statute or common law. In determining the limitations, if
any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence, it is
the intention of the parties hereto that any rights of subrogation, indemnification or contribution which such
Loan Guarantor may have under this Loan Guaranty, any other agreement or applicable law shall be taken
into account.

        SECTION 9.11. Contribution.

                 (a)      To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor Payments then previously
or concurrently made by any other Loan Guarantor, exceeds the amount which otherwise would have been
paid by or attributable to such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed


                                                      53
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 103 of 168



Obligations satisfied by such Guarantor Payment in the same proportion as such Loan Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Payment in Full of the Guaranteed Obligations and the termination of this Agreement,
such Loan Guarantor shall be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor Payment.

                   (b)    As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such Loan Guarantor over the total
liabilities of such Loan Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming each other Loan Guarantor that
is also liable for such contingent liability pays its ratable share thereof), giving effect to all payments made
by other Loan Guarantors as of such date in a manner to maximize the amount of such contributions.

                (c)     This Section 9.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 9.11 is intended to or shall impair the obligations of the
Loan Guarantors, jointly and severally, to pay any amounts as and when the same shall become due and
payable in accordance with the terms of this Loan Guaranty.

                (d)      The parties hereto acknowledge that the rights of contribution and indemnification
hereunder shall constitute assets of the Loan Guarantor or Loan Guarantors to which such contribution and
indemnification are owing.

                (e)      The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 9.11 shall be exercisable upon the Payment in Full of the Guaranteed Obligations and
the termination of this Agreement.

         SECTION 9.12. Liability Joint and Several. The liability of each Loan Party as a Loan Guarantor
under this Article IX is in addition to and shall be joint and several with all liabilities of each Loan Party to
the Lender under this Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability specifically provides to the contrary.

        SECTION 9.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other support as may be needed from
time to time by each other Loan Party to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only be liable under this
Section 9.13 for the maximum amount of such liability that can be hereby incurred without rendering its
obligations under this Section 9.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any greater amount). Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under this Section 9.13 shall
remain in full force and effect until the termination of all Swap Obligations. Each Qualified ECP Guarantor
intends that this Section 9.13 constitute, and this Section 9.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all purposes of Section
la(18)(A)(v)(II) of the Commodity Exchange Act.

                                 [Remainder of page left intentionally blank]




                                                       54
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 104 of 168



               IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and year first above written.

                                                BORROWER:

                                                OFS INTERNATIONAL LLC,
                                                a Delaware limited liability company


                                                By:
                                                Name:
                                                Title:


                                                LOAN GUARANTOR AND OTHER LOAN
                                                PARTIES:

                                                OFSI HOLDING LLC, a Delaware limited liability
                                                company

                                                By:
                                                Name:
                                                Title:


                                                THREADING AND PRECISION MANUFACTURING
                                                LLC, a Delaware limited liability company


                                                By:
                                                Name:
                                                Title:




          [Senior Secured, Priming and Super-Priority Debtor-in-Possession Credit Agreement]
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 105 of 168



                                       LENDER:

                                       SANDTON CAPITAL SOLUTIONS MASTER
                                       FUND V, LP

                                       By: Sandton Capital Solutions V GP LLC, its General
                                           Partner

                                          By: Sandton Fund Advisors, LLC, its Sole Member


                                              By:
                                              Name:
                                              Title:




  [Senior Secured, Priming and Super-Priority Debtor-in-Possession Credit Agreement]
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 106 of 168



                                        DEFINITIONS SCHEDULE

       The following terms shall have the meanings given to them in the Terms Schedule attached hereto:
“Borrower’s Accountants”, “Closing Fee”, “Governing State”, “Investment Limit”, “Judgment Amount”,
“Maturity Date”, “Primary City”, and “Reference Fiscal Year”.

        The following terms shall have the meanings assigned to them in the Borrowing Base Schedule
attached hereto. “Borrowing Base”, “Eligible Accounts”, “Eligible Equipment”, and “Eligible Inventory”.

       The following terms shall have the meaning given to them in the UCC: “Account”, “Chattel Paper”,
“Deposit Account”, “Document”, “Equipment”, “General Intangible”, “Inventory” and “Securities
Account”.

        “Account Debtor” means any Person obligated on an Account.

         “Acquisition” means any transaction, or any series of related transactions, consummated on or after
the Effective Date, by which any Loan Party (a) acquires any going business or all or substantially all of
the assets of any Person, whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the Equity Interests of a Person which has ordinary voting power for the
election of directors or other similar management personnel of a Person (other than Equity Interests having
such power only by reason of the happening of a contingency) or a majority of the outstanding Equity
Interests of a Person.

        “Actual 503(b)(9) Payments” means the sum of all cash expenditures made by the Loan Parties
during the relevant period of determination which corresponds to each of the budgeted cash expenditures
described in the line item contained in the Approved Budget across from the heading “Critical Vendor -
503(b)(9)” as determined in a manner consistent with the Approved Budget.

        “Actual Cash Receipts” means the sum of all cash receipts received by the Loan Parties (excluding
any borrowings under this Agreement) during the relevant period of determination which corresponds to
the budgeted cash receipts described in the line item contained in the Approved Budget across from the
heading “Total Collections”, as determined in a manner consistent with the Approved Budget.

        “Actual Disbursement Amount” means the sum of all cash expenditures made by the Loan Parties
during the relevant period of determination which corresponds to each of the budgeted cash expenditures
described in the line item contained in the Approved Budget across from the headings “Total
Disbursements” determined in a manner consistent with the Approved Budget.

       “Actual Net Cash Flow” means the net cash flow of the Loan Parties during the relevant period of
determination which corresponds to the budgeted net cash flow described in the line item contained in the
Approved Budget across from the heading “Net Cash Flow”, as determined in a manner consistent with the
Approved Budget.

         “Actual Net Paydown Amount” means the sum of all repayments of the Pre-Petition Obligations
and the Secured Obligations (net of any borrowings under this Agreement) during the relevant period of
determination which corresponds to the budgeted amount of borrowings and paydowns described in the
line item contained in the Approved Budget across from the heading “Draw/(Paydown)”, as determined in
a manner consistent with the Approved Budget.
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 107 of 168



         “Adequate Protection Liens” has the meaning assigned to the term “Adequate Protection Liens” in
the Interim Order (or the Final Order, when applicable).

        “Adequate Protection Superpriority Claims” has the meaning assigned to the term “Adequate
Protection Superpriority Claims” in the Interim Order (or the Final Order, when applicable).

        “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control with the
specified Person.

      “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction applicable to the
Borrower or any of its Subsidiaries from time to time concerning or relating to bribery or corruption.

          “Approved Budget” means the budget prepared by the Borrower in the form of Annex A and
initially furnished to the Lender on the Effective Date and which is approved by, and in form and substance
satisfactory to, the Lender in its sole discretion, as the same may be updated, modified or supplemented
from time to time as provided in Section 5.18.

        “Approved Budget Variance Report” means a weekly report provided by the Borrower to the
Lender (i) showing, in each case, by line item the Actual Cash Receipts, the Actual Disbursement Amount,
Actual 503(b)(9) Payments, Availability and total available liquidity for the last day of the Prior Week, the
Cumulative Four-Week Period and the Cumulative Period, noting therein all variances required by Section
5.18, on a line-item and cumulative basis, from the amounts set forth for such period in the Approved
Budget, and shall include explanations for all material variances, and (ii) certified by a Responsible Officer
of the Borrower. The Approved Budget Variance Report shall be in a form, and shall contain supporting
information, reasonably satisfactory to the Lender in its sole discretion.

        “Automatic Stay” means the automatic stay provided under Section 362 of the Bankruptcy Code.

        “Availability” means, at any time, an amount equal to (a) the lesser of (i) the Revolving
Commitment and (ii) the Borrowing Base, minus (b) the Revolving Exposure, minus (c) the Availability
Block, minus (d) Reserves established against Availability by the Lender in its Permitted Discretion.

        “Availability Block” means, at any time, the outstanding principal amount of the Term Loans at
such time.

         “Availability Period” means the period from and including the Effective Date to but excluding the
earlier of the Maturity Date and the date of termination of the Revolving Commitment.

         “Banking Services” means each and any of the following bank services provided to any Loan Party
by the Lender or any of its Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value cards, (c) merchant processing
services, and (d) treasury management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts, cash pooling services and interstate
depository network services).

        “Banking Services Obligations” means any and all obligations of the Loan Parties, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor) in connection with Banking
Services.




                                                      2
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 108 of 168



        “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”, as now and
hereafter in effect, or any successor statute.

         “Bankruptcy Event” means, with respect to any Person, when such Person becomes the subject of
a voluntary or involuntary bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business, appointed for it, or, in the good faith determination of the
Lender, has taken any action in furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment or has had any order for relief in such proceeding entered in respect
thereof, provided that a Bankruptcy Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental Authority or instrumentality
thereof, unless such ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the U.S. or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

         “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as now and hereafter in
effect and applicable to the Chapter 11 Cases.

        “Beneficial Ownership Certification” means a certification regarding the beneficial ownership as
required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

        “Borrowing” means (a) Revolving Loans, (b) a Protective Advance, (c) a Term Loan, and (d) in
the case of any other Loan made pursuant to a Rider attached hereto, any such Loan made on the same date.

        “Borrowing Base Certificate” means a certificate, signed and certified as accurate and complete by
a Financial Officer of the Borrower, in form which is acceptable to the Lender in its sole discretion.

        “Borrowing Request” means a request by the Borrower for a Borrowing of (a) a Revolving Loan
in accordance with Section 2.03, (b) a Term Loan in accordance with Section 2.02, or (c) for another Loan
made pursuant to a Rider attached hereto, in accordance with such Rider.

        "Budget Compliance Certificate" has the meaning assigned to such term in Section 5.18(c).

        “Budgeted 503(b)(9) Payments” means the sum of the expenditures described in the line item
contained in the Approved Budget across from the heading “Critical Vendor - 503(b)(9)” during the relevant
period of determination.

       “Budgeted Cash Receipts” means the line item contained in the Approved Budget across from the
heading “Total Collections” during the relevant period of determination.

        “Budgeted Disbursement Amount” means the sum of the expenditures described in the line item
contained in the Approved Budget across from the heading “Total Disbursements”, in each case, during the
relevant period of determination.

       “Budgeted Net Cash Flow” means the line item contained in the Approved Budget across from the
heading “Net Cash Flow” during the relevant period of determination.




                                                      3
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 109 of 168



        “Budgeted Net Paydown Amount” means the line item contained in the Approved Budget across
from the heading “Draw/(Paydown)” during the relevant period of determination.

        “Burdensome Restriction” means any consensual encumbrance or restriction of the type described
in Section 6.10.

        “Business Day” means any day that is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed.

        “Capital Lease Obligations” of any Person means the obligations of such Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and accounted for as capital or
financing leases on a balance sheet of such Person under GAAP, and the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP.

       “Carve-Out” has the meaning assigned to the term “Carve Out” in the Interim Order (or Final Order,
when applicable).

         “Cash Management Order” means the order of the Court entered in the Chapter 11 Cases after the
“first day” hearing, together with all extensions, modifications and amendments thereto, in form and
substance satisfactory to the Lender, which among other matters authorizes the Loan Parties to maintain
their existing cash management and treasury arrangements (as set forth in the Pre-Petition Credit
Agreement) or such other arrangements as shall be reasonably acceptable to the Lender in all material
respects.

         “Change in Control” means (a) Konstantin Semerikov shall cease to own and Control, directly or
indirectly, free and clear of all Liens or other encumbrances, 100% of the outstanding voting Equity
Interests of Parent on a fully diluted basis, (b) Parent shall cease to own, free and clear of all Liens or other
encumbrances, 100% of the outstanding voting Equity Interests of the Borrower on a fully diluted basis, or
(c) the Borrower shall cease to own, free and clear of all Liens or other encumbrances, 100% of the
outstanding voting Equity Interests of each other Loan Party on a fully diluted basis.

         “Change in Law” means the occurrence after the date of this Agreement of any of the following:
(a) the adoption of or taking effect of any law, rule, regulation or treaty; (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) compliance by the Lender (or, for purposes of Section 2.14(b), by any
lending office of the Lender or by the Lender’s holding company, if any) with any request, guideline,
requirement or directive (whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in the implementation thereof,
and (y) all requests, rules, guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued or implemented.

        “Chapter 11 Cases” has the meaning assigned to such term in the Recitals.

         “Code” means the Internal Revenue Code of 1986, as amended from time to time.




                                                       4
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 110 of 168



        “Collateral” means any and all property owned, leased or operated by a Person covered by the
Collateral Documents and any and all other property of any Loan Party, now existing or hereafter acquired,
that may at any time be, become or intended to be, subject to a security interest or Lien in favor of the
Lender, on behalf of the Secured Parties, to secure the Secured Obligations; provided, however, that
notwithstanding any provision to the contrary contained in this Agreement, any Security Agreement and/or
any other Loan Document, none of the real property of any Loan Party shall be required to serve as
Collateral for any Secured Obligations, it being understood that such real property may be pledged by the
Loan Parties as collateral for the PAO TMK Indebtedness and any extensions, renewals, refinancings and
replacements of the PAO TMK Indebtedness made in accordance with the requirements of Section 6.01(f)
hereof, but not any other Indebtedness of any Loan Party.

        “Collateral Access Agreement” means any landlord waiver or other agreement, in form and
substance satisfactory to the Lender, between the Lender and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any Collateral or any landlord of any
Loan Party for any real property where any Collateral is located, as such landlord waiver or other agreement
may be amended, restated, or otherwise modified from time to time.

        “Collateral Deposit Account” shall have the meaning assigned to such term in Section 5.13(b).

         “Collateral Documents” means, collectively, the Orders, the Security Agreement, and any other
agreements, instruments and documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including, without limitation, all other
security agreements, pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other written matter whether theretofore, now or hereafter executed by any Loan Party
and delivered to the Lender.

        “Collection Account” shall have the meaning assigned to such term in Section 2.09(b).

        “Commitment” means each of (a) the Revolving Commitment, (b) the Term Loan Commitment,
and (c) any other commitment, if any, to make Loans pursuant to a Rider attached hereto.

        “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

        “Connection Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits Taxes.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the direction
of the management or policies of a Person, whether through the ability to exercise voting power, by contract
or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

         “Control Agreement” means an agreement, in form and substance satisfactory to the Lender, among
any Loan Party, a bank, financial institution, securities intermediary or other Person holding such Loan
Party’s funds or maintaining a Deposit Account or Securities Account for such Loan Party, and the Lender,
with respect to collection and control of all deposits, balances, securities and other assets held in a Deposit
Account or Securities Account maintained by such Loan Party with such bank, financial institution,
securities intermediary or other Person.

        “Court” has the meaning assigned to such term in the Recitals.




                                                      5
       Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 111 of 168



        “Cumulative Four-Week Period” means the four-week period up to and through the Saturday of
the most recent week then ended, or if a four-week period has not then elapsed from the Petition Date, such
shorter period since the Petition Date through the Saturday of the most recent week then ended.

        “Cumulative Period” means the period from the Petition Date through the most recent week ended.

         “Default” means any event or condition which constitutes an Event of Default or which upon notice,
lapse of time or both would, unless cured or waived, become an Event of Default.

        “Disclosed Matters” means the actions, suits and proceedings and the environmental matters
disclosed in Section 3.06 of the Disclosure Certificate.

       “Disclosure Certificate” means the disclosure certificate prepared, executed and delivered by the
Loan Parties to the Lender.

         “dollars” or “$” refers to lawful money of the United States of America.

        “Domestic Subsidiary” means a Subsidiary organized under the laws of a jurisdiction located in the
U.S.

        “ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of the Commodity
Exchange Act or any regulations promulgated thereunder and the applicable rules issued by the Commodity
Futures Trading Commission and/or the SEC.

       “Effective Date” means the date on which the conditions specified in Section 4.01 are satisfied (or
waived in accordance with Section 8.02).

         “Electronic Signature” means an electronic sound, symbol, or process attached to, or associated
with, a contract or other record and adopted by a Person with the intent to sign, authenticate or accept such
contract or record.

        “Electronic System” means any electronic system, including e-mail, e-fax, web portal access for
the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the Lender or any of its respective
Related Parties or any other Person, providing for access to data protected by passcodes or other security
system.

         “Environmental Laws” means all laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to (i) the environment, (ii) the preservation or reclamation of
natural resources, (iii) the management, Release or threatened Release of any Hazardous Material or (iv) to
health and safety matters.

         “Environmental Liability” means any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities), of the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials,
(c) any exposure to any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.




                                                     6
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 112 of 168



          “Equity Interests” means shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity ownership interests in a Person, and
any warrants, options or other rights entitling the holder thereof to purchase or acquire any such equity
interest.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to
time, and the rules and regulations promulgated thereunder.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that, together with
the Borrower, is treated as a single employer under Section 414(b) or (c) of the Code or Section 4001(14)
of ERISA or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

         “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or the
regulations issued thereunder, with respect to a Plan (other than an event for which the 30-day notice period
is waived); (b) the failure to satisfy the “minimum funding standard” (as defined in Section 412 of the Code
or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to terminate any Plan or Plans
or to appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal of the Borrower or any ERISA Affiliate
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA.

        “Event of Default” has the meaning assigned to such term in Article VII.

         “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap Obligation if, and to
the extent that, all or a portion of the Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an ECP at the time the Guarantee of such Guarantor or the grant of such security interest
becomes or would become effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to the Lender or
required to be withheld or deducted from a payment to the Lender: (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in each case, (i) imposed as
a result of the Lender being organized under the laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, and (b) any withholding Taxes imposed under FATCA.

        “Exit Fee” has the meaning assigned to such term in Section 2.11(b).




                                                      7
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 113 of 168



         “Extension Conditions” means each of the following conditions, as determined by the Lender in its
sole discretion (a) the Borrower shall have delivered a written request to the Lender, no later than 30 days
prior to the Maturity Date in effect on the Effective Date requesting that the term of the Commitment be
extended by six months (an “Extension Request”), (b) no Default or Event of Default exists at the time of
such Extension Request, (c) the Lender shall have indicated in writing to the Borrower that it has accepted
the Extension Request, and (d) the Lender shall have received payment of the Extension Fee.

          “Extension Fee” means, on any date of determination, an amount equal to (a) the sum of the
principal amount (including any PIK Interest) of Pre-Petition Loans and Loans outstanding on such date
(or, if such date is after the Maturity Date, the sum of the principal amount (including any PIK Interest) of
Pre-Petition Loans and Loans outstanding immediately prior to the Maturity Date), multiplied by (b) 2.5%.

        “Extension Request” has the meaning assigned to such term in the definition of “Extension
Conditions”.

         “Extenuating Circumstance” means any period during which the Lender has determined in its sole
discretion (i) that due to unforeseen and/or nonrecurring circumstances, it is impractical and/or not feasible
to submit or receive a Borrowing Request by email or fax or through Electronic System, and (ii) to accept
a Borrowing Request telephonically.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.

        “Federal Funds Effective Rate” means, for any day, the rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions (as determined in such manner as the
NYFRB shall set forth on its public website from time to time) and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

        “Federal Reserve Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

        “Fermata” means, Fermata Technologies, LLC, a Texas limited liability company.

        “Fermata License” means, collectively, the following agreements: (a) License Agreement – Sales
and Marketing, dated as of April 1, 2019, between Fermata and the Borrower, (b) License Agreement –
Manufacturing, dated as of April 1, 2019, between Fermata and the Borrower, and (c) Field Service
Agreement, dated as of June 14, 2019, between Fermata and the Borrower, in each case as in effect on the
Effective Date or amended thereafter with the Lender’s prior written consent.

         “Final Order” means, collectively, the order of the Court entered in the Chapter 11 Cases after a
final hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the Court, which
order shall be satisfactory in form and substance to the Lender in all respects and in the Lender’s sole
discretion, and which order is in effect and not stayed, together with all extensions, modifications, and
amendments thereto, in form and substance satisfactory to the Lender in its sole discretion, which, among
other matters but not by way of limitation, authorizes the Loan Parties to obtain credit, incur (or guaranty)


                                                      8
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 114 of 168



Indebtedness, and grant Liens under this Agreement and the other Loan Documents, as the case may be,
and provides for the super-priority of the Lender’s claims.

        “Financial Officer” means the chief financial officer, chief accounting officer, treasurer or
controller of the Borrower.

       “Funding Account” means the deposit account of the Borrower to which the Lender is authorized
by the Borrower to transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.

        “GAAP” means generally accepted accounting principles in the U.S.

        “Governmental Authority” means the government of the U.S., any other nation or any political
subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

         “Guarantee” of or by any Person (the “Guarantor”) means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the “Primary Obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other financial statement condition
or liquidity of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

        “Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.

        “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous
or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental Law.

          “Indebtedness” of any Person means, without duplication, (a) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding current accounts payable incurred
in the ordinary course of business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations of such Person under any liquidated earn-out, (l) any other Off-Balance
Sheet Liability of such Person, and (m) all obligations of such Person, whether absolute or contingent and



                                                       9
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 115 of 168



howsoever and whensoever created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap Agreements, and (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap Agreement transaction.
The Indebtedness of any Person shall include the Indebtedness of any other entity (including any partnership
in which such Person is a general partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

         “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in the foregoing clause (a) hereof, Other Taxes.

        “Initial Term Loan” has the meaning assigned to such term in Section 2.02(a)(i).

         “Interest Payment Date” means (a) with respect to any Loan and any interest accruing under the
terms of Section 2.12(d), the first Business Day of each calendar month and the Maturity Date, and (b) with
respect to all Loans, the Maturity Date.

         “Interim Order” means, collectively, the order of the Court entered in the Chapter 11 Cases after
an interim hearing (assuming satisfaction of the standard prescribed in Section 324 of the Bankruptcy Code
and Bankruptcy Rule 4001 and other applicable law), together with all extensions, modifications, and
amendments thereto, in form and substance reasonably satisfactory to the Lender, which, among other
matters but not by way of limitation, authorizes, on an interim basis, the Loan Parties to execute and perform
under the terms of this Agreement and the other Loan Documents.

        “Lender’s Advisors” means any financial advisor, attorney, accountant, appraiser, auditor, business
valuation expert, environmental engineer or consultant, turnaround consultant, and other consultants,
professionals and experts retained by the Lender or the attorneys or other advisors of the Lender.

         “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with respect to such securities.

        “Loan Documents” means, collectively, this Agreement, any promissory notes issued pursuant to
this Agreement, the Collateral Documents, the Loan Guaranty, any Obligation Guaranty, each Budget
Compliance Certificate, and all other agreements, instruments, documents and certificates identified in or
contemplated by Section 4.01 executed and delivered to, or in favor of, the Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any employee of any Loan
Party, and delivered to the Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan Document shall include
all appendices, exhibits, riders or schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, all waivers thereunder, and shall refer to this Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

        “Loan Guarantor” means each Loan Party other than the Borrower.

       “Loan Guaranty” means Article IX of this Agreement and each separate Guarantee (if any), in form
and substance satisfactory to the Lender, delivered by each Loan Guarantor.



                                                      10
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 116 of 168



         “Loan Parties” means the Borrower, the Borrower’s Domestic Subsidiaries (if any), and any other
Person who becomes a party to this Agreement pursuant to a joinder agreement and their respective
successors and assigns, and the term “Loan Party” shall mean any one of them or all of them individually,
as the context may require.

        “Loans” means the loans and advances made by the Lender pursuant to this Agreement, including
Protective Advances and any loans made pursuant to a Rider hereto.

        “Lock Box” shall have the meaning assigned to such term in Section 5.13(b).

        “Lock Box Agreement” shall have the meaning assigned to such term in Section 5.13(b).

         “Margin Stock” means margin stock within the meaning of Regulations T, U and X, as applicable.

        “Material Adverse Effect” means a material adverse effect on (a) the business, assets, operations,
prospects or condition, financial or otherwise, of the Loan Parties taken as a whole, (b) the ability of any
Loan Party to perform any of its Obligations, (c) the Collateral, or the Lender’s Liens on the Collateral or
the priority of such Liens, or (d) the rights of or benefits available to the Lender under any of the Loan
Documents.

        “Material Agreements” means all material agreements and contracts identified in Section 3.12 of
the Disclosure Certificate, which in no event shall include any agreements or contract whose contract value
or amount is less than $200,000.

         “Material Indebtedness” means (a) the PAO TMK Indebtedness and (b) any other Indebtedness
(other than the Loans), or obligations in respect of one or more Swap Agreements, of any one or more of
the Loan Parties or any Subsidiary in an aggregate principal amount exceeding the $200,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations of the Loan Parties or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

        “Moody’s” means Moody’s Investors Service, Inc.

        “Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA.

         “Net Proceeds” means, with respect to any event, (a) the cash proceeds received in respect of such
event including (i) any cash received in respect of any non-cash proceeds (including any cash payments
received by way of deferred payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments), but only as and when
received, (ii) in the case of a casualty, insurance proceeds and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, minus (b) the sum of (i) all reasonable fees and out-of-
pocket expenses paid to third parties (other than Affiliates) in connection with such event, (ii) in the case
of a sale, transfer or other disposition of an asset (including pursuant to a sale and leaseback transaction or
a casualty or a condemnation or similar proceeding), the amount of all payments required to be made as a
result of such event to repay Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred or the next succeeding year
and that are directly attributable to such event (as determined reasonably and in good faith by a Financial
Officer).



                                                      11
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 117 of 168



        “NYFRB” means the Federal Reserve Bank of New York.

        “NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective Rate in effect on
such day and (b) the Overnight Bank Funding Rate in effect on such day(or for any day that is not a Business
Day, for the immediately preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds transaction
quoted at 11:00 a.m. on such day received by the Lender from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

        “Obligated Party” has the meaning assigned to such term in Section 9.02.

       “Obligation Guaranty” means any Guarantee of all or any portion of the Secured Obligations
executed and delivered to the Lender by a guarantor who is not a Loan Party.

         “Obligations” means all unpaid principal of and accrued and unpaid interest on the Loans, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Loan Parties to the Lender or any indemnified party individually or
collectively, existing on the Effective Date or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or unsecured, arising by contract,
operation of law or otherwise, arising or incurred under this Agreement or any of the other Loan Documents
or in respect of any of the Loans made or other instruments at any time evidencing any thereof.

        “Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or liability of such
Person with respect to accounts or notes receivable sold by such Person, (b) any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a liability on the balance sheet
of such Person (other than operating leases).

        “Orders” means, collectively, the Interim Order and the Final Order.

         “Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a result of a present
or former connection between the Lender and the jurisdiction imposing such Taxes (other than a connection
arising from the Lender having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, engaged in any other transaction
pursuant to, or enforced, any Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

         “Other Taxes” means all present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

        “Overnight Bank Funding Rate” means, for any day, the rate comprised of both overnight federal
funds and overnight eurodollar borrowings by U.S.-managed banking offices of depository institutions (as
such composite rate shall be determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight bank funding rate.



                                                       12
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 118 of 168



        “Paid in Full”, “Pay in Full” or “Payment in Full” means, (i) the indefeasible payment in full in
cash of all outstanding Loans, together with accrued and unpaid interest thereon, (ii) [reserved], (iii) the
indefeasible payment in full in cash of the accrued and unpaid fees, including the applicable Exit Fee and
Extension Fee, if any, (iv) the indefeasible payment in full in cash of all reimbursable expenses and other
Secured Obligations (other than Unliquidated Obligations for which no claim has been made and other
obligations expressly stated to survive such payment and termination of this Agreement), together with
accrued and unpaid interest thereon, (vi) the indefeasible payment in full in cash of all Pre-Petition
Obligations, (vii) the termination of all Commitments, and (viii) the termination of the Swap Agreement
Obligations and the Banking Services Obligations or entering into other arrangements satisfactory to the
Secured Parties counterparties thereto.

        “PAO TMK” means, collectively, PAO TMK, a public joint-stock company incorporated and
acting under the laws of the Russian Federation, and its successors and assigns as “Lender” under the PAO
TMK Loan Agreement.

        “PAO TMK Indebtedness” means, collectively, (a) that certain advancing line of credit in the
principal amount of up to, but not exceeding, $25,000,000.00 and (b) all other Indebtedness now or hereafter
outstanding and evidenced by the PAO TMK Indebtedness Documents. As of the Petition Date, the
aggregate amount of the PAO TMK Indebtedness is $14,363,296.29.

       “PAO TMK Intercreditor Agreement” means that certain Intercreditor Agreement dated as of July
13, 2018, by and between PAO TMK and the Lender, as said Intercreditor Agreement may hereafter be
amended, modified, restated and/or replaced from time to time in accordance with the terms thereof.

        “PAO TMK Indebtedness Documents” means (a) the PAO TMK Loan Agreement, and (b) all other
loan documents, if any, now or hereafter evidencing, securing or otherwise executed in connection with the
PAO TMK Loan Agreement, in each case as in effect on the Effective Date, and as each of the same may
be hereafter amended, modified, refinanced, supplemented, renewed, restated or replaced in accordance
with the terms of the PAO TMK Intercreditor Agreement.

       “PAO TMK Loan Agreement” means that certain Loan Agreement dated as of September 19, 2017,
by and between the Borrower and PAO TMK, as said Loan Agreement may hereafter be amended,
modified, refinanced, restated and/or replaced from time to time in accordance with the terms of the PAO
TMK Intercreditor Agreement.

        “Parent” means OFSI Holding LLC, a Delaware limited liability company.

        “Participant” has the meaning assigned to such term in Section 8.04(c).

        “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in ERISA and
any successor entity performing similar functions.

        “Permitted Discretion” means a determination made in good faith and in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

        “Permitted Encumbrances” means:

               (a)     Liens imposed by law for Taxes that are not yet due or are being contested in
        compliance with Section 5.04;




                                                    13
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 119 of 168



               (b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
       Liens imposed by law, arising in the ordinary course of business and securing obligations that are
       not overdue by more than 30 days or are being contested in compliance with Section 5.04;

               (c)     subject to the Orders, pledges and deposits made in the ordinary course of business
       in compliance with workers’ compensation, unemployment insurance and other social security laws
       or regulations;

               (d)      deposits to secure the performance of bids, trade contracts, leases, statutory
       obligations, surety and appeal bonds, performance bonds and other obligations of a like nature, in
       each case in the ordinary course of business, in each case, in accordance with the Approved Budget;

               (e)     judgment Liens in respect of judgments arising after the Petition Date that do not
       constitute an Event of Default under clause (k) of Article VII; and

                (f)     easements, zoning restrictions, rights-of-way and similar encumbrances on real
       property imposed by law or arising in the ordinary course of business that do not secure any
       monetary obligations and do not materially detract from the value of the affected property or
       interfere with the ordinary conduct of business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien securing Indebtedness, except
with respect to clause (e) above.

       “Permitted Investments” means:

                (a)     direct obligations of, or obligations the principal of and interest on which are
       unconditionally guaranteed by, the U.S. (or by any agency thereof to the extent such obligations
       are backed by the full faith and credit of the U.S.), in each case maturing within one year from the
       date of acquisition thereof;

                (b)     investments in commercial paper maturing within 270 days from the date of
       acquisition thereof and having, at such date of acquisition, the highest credit rating obtainable from
       S&P or from Moody’s;

                (c)     investments in certificates of deposit, bankers’ acceptances and time deposits
       maturing within 180 days from the date of acquisition thereof issued or guaranteed by or placed
       with, and money market deposit accounts issued or offered by, any domestic office of any
       commercial bank organized under the laws of the U.S. or any State thereof which has a combined
       capital and surplus and undivided profits of not less than $500,000,000;

                (d)      fully collateralized repurchase agreements with a term of not more than 30 days
       for securities described in clause (a) above and entered into with a financial institution satisfying
       the criteria described in clause (c) above; and

              (e)    money market funds that (i) comply with the criteria set forth in Securities and
       Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA
       by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

        “Person” means any natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.




                                                    14
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 120 of 168



        “Petition Date” has the meaning assigned to such term in the Recitals.

        “PIK Interest” has the meaning assigned to such term in Section 2.12(a)(ii).

        “Plan” means any employee pension benefit plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

       “Post-Petition” means the time period commencing immediately upon the filing of the applicable
Chapter 11 Case.

        “Prepayment Event” means:

                 (a)     any sale, transfer or other disposition (including pursuant to a sale and leaseback
        transaction) of any property or asset of any Loan Party, other than dispositions described in Section
        6.05(a); or

                 (b)    any casualty or other insured damage to, or any taking under power of eminent
        domain or by condemnation or similar proceeding of, any property or asset of any Loan Party with
        a fair value immediately prior to such event equal to or greater than the $100,000; or

                (c)      the issuance by the Borrower of any Equity Interests, or the receipt by the Borrower
        of any capital contribution; or

                (d)     the incurrence by any Loan Party of any Indebtedness, other than Indebtedness
        permitted under Section 6.01.

        “Pre-Petition Credit Agreement” has the meaning assigned to such term in the Recitals.

        “Pre-Petition Lender” means Sandton Capital Solutions Master Fund V, LP, in its capacity as lender
under any of the Pre-Petition Loan Documents.

      “Pre-Petition Loan Documents” means the “Loan Documents” as defined in the Pre-Petition Credit
Agreement.

        “Pre-Petition Loans” means the “Loans” as defined in the Pre-Petition Credit Agreement.

      “Pre-Petition Obligations” means “Secured Obligations” as defined in the Pre-Petition Credit
Agreement.

       “Prior Week” means, as of any date of determination, the immediately preceding week ended on a
Saturday and commencing on the prior Sunday.

         “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
total assets exceeding $10,000,000 at the time the relevant Loan Guaranty or grant of the relevant security
interest becomes or would become effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




                                                    15
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 121 of 168



        “Receivables” means the Accounts, Chattel Paper, Documents, Investment Property, Instruments
and any other rights or claims to receive money which are General Intangibles or which are otherwise
included as Collateral.

         “Regulation T” means Regulation T of the Federal Reserve Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

         “Regulation U” means Regulation U of the Federal Reserve Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

         “Regulation X” means Regulation X of the Federal Reserve Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

        “Related Parties” means, with respect to any specified Person, such Person’s Affiliates and the
respective directors, officers, partners, members, trustees, employees, agents, administrators, managers,
representatives and advisors of such Person and such Person’s Affiliates.

        “Release” means any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, disposing or dumping of any substance into the
environment.

        “Report” means reports prepared by the Lender or another Person showing the results of appraisals,
field examinations or audits pertaining to the assets of the Loan Parties from information furnished by or
on behalf of the Borrower, after the Lender has exercised its rights of inspection pursuant to this Agreement.

         “Requirement of Law” means, with respect to any Person, (a) the charter, articles or certificate of
organization or incorporation and bylaws or operating, management or partnership agreement, or other
organizational or governing documents of such Persons and (b) any statute, law (including common law),
treaty, rule regulation, code, ordinance, order, decree, writ, judgment, injunction or determination of any
arbitrator or court or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which such Person or any of its
property is subject.

         “Reserves” means any and all reserves which the Lender deems necessary, in its Permitted
Discretion, to maintain (including, without limitation, an availability reserve, reserves for accrued and
unpaid interest on the Secured Obligations, Banking Services Reserves, volatility reserves, reserves for rent
at locations leased by any Loan Party and for consignee’s, warehousemen’s and bailee’s charges, reserves
for dilution of Accounts, reserves for Inventory shrinkage, reserves for customs charges and shipping
charges related to any Inventory in transit, reserves for Swap Agreement Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, unindemnified or under indemnified liabilities or potential liabilities with respect
to any litigation and reserves for taxes, fees, assessments, and other governmental charges) with respect to
the Collateral or any Loan Party.

      “Responsible Officer” means the president, Financial Officer or other executive officer of the
Borrower.

        “Restricted Payment” means any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interests in any Loan Party or Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar deposit, on account of the purchase,




                                                      16
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 122 of 168



redemption, retirement, acquisition, cancellation or termination of any such Equity Interests or any option,
warrant or other right to acquire any such Equity Interests.

        “Restructuring Advisor” means a financial advisor reasonably acceptable to the Lender.

       “Revolving Commitment” means the commitment of the Lender to make Revolving Loans
hereunder up to the amount set forth in the Term Schedule.

         “Revolving Exposure” means, at any time, the sum of (a) the outstanding principal amount of
Revolving Loans at such time, plus (b) the aggregate principal amount of Protective Advances outstanding
at such time.

        “Revolving Loan” means a Loan made pursuant to Section 2.01.

        “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC
business.

         “Sanctioned Country” means, at any time, a country, region or territory which is itself the subject
or target of any Sanctions (at the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

        “Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State or by the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority, (b) any Person operating, organized or resident in a Sanctioned Country, (c) any Person
owned or controlled by any such Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

        “Sanctions” means economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom or other relevant sanctions authority.

        “SEC” means the Securities and Exchange Commission of the U.S.

         “Secured Obligations” means all Obligations, together with all (i) Banking Services Obligations
and (ii) Swap Agreement Obligations owing to the Lender or its Affiliates; provided, however, that the
definition of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of (or grant of
security interest by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of such
Loan Guarantor for purposes of determining any obligations of any Loan Guarantor.

        “Secured Parties” means (a) the Lender, (b) each Affiliate of the Lender that provides Banking
Services, (c) each Affiliate of the Lender that is a counterparty to any Swap Agreement, (d) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan Document, and (e) the
successors and assigns of each of the foregoing.

        “Security Agreement” means, collectively, each pledge or security agreement entered into by any
Loan Party (as required by this Agreement or any other Loan Document or requested by the Lender pursuant
to Section 5.14(c)), or any other Person, for the benefit of the Secured Parties.




                                                     17
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 123 of 168



        “Specified Term Loan” has the meaning assigned to such term in Section 2.02(a)(iii).

        “Specified Term Loan Draw Conditions” means, with respect to each Specified Term Loan, the
following conditions:

                (a)      no more than one request for a Specified Term Loan is made in any calendar week;

                (b)     the proceeds of such Term Loan are to be used exclusively for the purchase of
Inventory in connection with the Borrower’s business;

                (c)      the purchase of such Inventory is consistent with the Approved Budget;

                (d)     at least three (3) Business Days before the date such Term Loan is to be made, the
Borrower shall have delivered to the Lender copies of the proposed purchase order demonstrating that the
aggregate amount of such Term Loan shall not exceed 100% of the purchase price of such Inventory;

                (e)      Lender has agreed, in its sole discretion, to approve the making of such Term Loan
for the purchase of such Inventory; and

                (f)    the amount of such Term Loan when added to the initial principal amount of all
other Specified Term Loans will not exceed the $2,500,000.

        “Subordinated Indebtedness” of a Person means any Indebtedness of such Person the payment of
which is subordinated to payment of the Secured Obligations to the written satisfaction of the Lender.

          “subsidiary” means, with respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting power or, in the case of
a partnership, more than 50% of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

        “Subsidiary” means any direct or indirect subsidiary of the Borrower or any other Loan Party, as
applicable.

         “Swap Agreement” means any agreement with respect to any swap, forward, spot, future, credit
default or derivative transaction or option or similar agreement involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

        “Swap Agreement Obligations” means any and all obligations of the Loan Parties, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with the Lender or an Affiliate of the Lender, and (b) any and all




                                                     18
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 124 of 168



cancellations, buy backs, reversals, terminations or assignments of any such Swap Agreement transaction
permitted hereunder with the Lender or an Affiliate of the Lender.

        “Swap Obligation” means, with respect to any Guarantor, any obligation to pay or perform under
any agreement, contract or transaction that constitutes a “swap” within the meaning of section 1 a(47) of
the Commodity Exchange Act or any rules or regulations promulgated thereunder.

        “Taxes” means any and all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), value added taxes, or any other goods and services, use or sales taxes,
assessments, fees or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

        “Termination Declaration” has the meaning assigned to such term in the last paragraph of
Article VII.

        “Term Loan” has the meaning assigned to such term in Section 2.02(a).

        “Term Loan Commitment” has the meaning assigned to such term in Section 2.02(a).

        “Transactions” means the execution, delivery and performance by the Loan Parties of this
Agreement and the other Loan Documents, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof.

        “UCC” means the Uniform Commercial Code as in effect from time to time in the Governing State
or any other state the laws of which are required to be applied in connection with the issue of perfection of
security interests.

         “Unliquidated Obligations” means, at any time, any Secured Obligations (or portion thereof) that
are contingent in nature or unliquidated at such time, including any Secured Obligation that is: (i) an
obligation to reimburse a bank for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time; or (iii) an obligation to provide
collateral to secure any of the foregoing types of obligations.

        “U.S.” means the United States of America.

       “USA PATRIOT Act” means the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001.

       “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title IV of
ERISA.




                                                       19
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 125 of 168



                                    BORROWING BASE SCHEDULE

        “Borrowing Base” means, at any time, the following amount:

        (a)      (i) for the period beginning on the Effective Date through June 30, 2021, 85% of Eligible
                 Accounts at such time and (ii) at all times thereafter, 80% of Eligible Accounts at such
                 time; plus

        (b)       (i) for the period beginning on the Effective Date through July 15, 2021, 40% of Eligible
                 Inventory, (ii) for the period beginning July 16, 2021 through August 31, 2021, 35% of
                 Eligible Inventory, and (iii) at all times thereafter, 30% of Eligible Inventory, in each case
                 valued at the lower of cost or market value, determined on a first-in-first-out basis, at such
                 time; plus

        (c)      50% multiplied by the NOLV Percentage for the applicable type of Eligible Equipment
                 identified in the most recent Equipment appraisal ordered by the Lender multiplied by the
                 applicable type of Eligible Equipment; minus

        (c)      Reserves established against the Borrowing Base by the Lender in its Permitted Discretion.

        The Lender may, in its Permitted Discretion, reduce the advance rates set forth above or reduce one
or more of the other elements used in computing the Borrowing Base.

        “Eligible Accounts” means, at any time, the Accounts of the Borrower or any other Loan Party
which the Lender determines in its Permitted Discretion are eligible as the basis for the extension of
Revolving Loans. Without limiting the Lender’s discretion provided herein, Eligible Accounts shall not
include any Account:

        (a)      which do not constitute an Account or “payment intangible” (as defined in the UCC);

        (b)      which is not subject to a first priority perfected security interest in favor of the Lender;

      (c)    which is subject to any Lien other than (i) a Lien in favor of the Lender and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the Lender;

        (d)      (i) which is unpaid more than 90 days after the date of the original invoice therefor or more
than 60 days after the original due date therefor, or (ii) which has been written off the books of the applicable
Loan Party or otherwise designated as uncollectible;

       (e)    which is owing by an Account Debtor for which more than 50% of the Accounts owing
from such Account Debtor and its Affiliates are ineligible hereunder;

        (f)      which is owing by an Account Debtor to the extent the aggregate amount of Accounts
owing from such Account Debtor and its Affiliates to the Loan Parties exceeds (the “Concentration
Threshold”) (i) with respect to Pyramid Tubular Products-GP L.L.C., 60% of the aggregate Eligible
Accounts, (ii) with respect to CTAP LLC, 50% of the aggregate Eligible Accounts, (iii) with respect to
Tex-Isle Supply, Inc, 35% of the aggregate Eligible Accounts and (iv) with respect to each other Account
Debtor, 25% of the aggregate Eligible Accounts (it being agreed that for purposes of this subparagraph,
only the aggregate amount of such Accounts owing from the applicable Account Debtor and its Affiliates
in excess of the Concentration Threshold applicable to such Account Debtor shall be excluded from Eligible
Accounts); provided, that the Lender may reduce the Concentration Threshold for one or more of the
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 126 of 168



Account Debtors referenced in clauses (i), (ii) and (iii) of this paragraph (f), if the Lender determines, in its
Permitted Discretion, that such Account Debtor has materially extended the timing of its payment of
Accounts from its historical practice as exists on the Effective Date;

      (g)      with respect to which any covenant, representation, or warranty contained in this
Agreement or in the Security Agreement has been breached or is not true;

         (h)      which (i) does not arise from the sale of goods or performance of services in the ordinary
course of business, (ii) is not evidenced by an invoice or other documentation satisfactory to the Lender
which has been sent to the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon any
Loan Party’s completion of any further performance, (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any other repurchase or return
basis, or (vi) relates to payments of interest;

        (i)      for which the goods giving rise to such Account have not been shipped to the Account
Debtor (other than Rack Transfer Inventory, for which the Accounts arising from the sale thereof may be
included in Eligible Accounts subject to compliance with all other applicable Eligible Accounts criteria) or
for which the services giving rise to such Account have not been performed by any Loan Party or if such
Account was invoiced more than once;

        (j)      with respect to which any check or other instrument of payment has been returned
uncollected for any reason;

        (k)       which is owed by an Account Debtor which has (i) applied for, suffered, or consented to
the appointment of any receiver, custodian, trustee, or liquidator of its assets, (ii) has had possession of all
or a material part of its property taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally unable to, pay its debts as they
become due, (v) become insolvent, or (vi) ceased operation of its business;

        (l)      which is owed by any Account Debtor which has sold all or a substantially all of its assets;

        (m)      which is owed by an Account Debtor which does not maintain its chief executive office in
the U.S. (including any territory thereof) or Canada;

        (n)      which is owed in any currency other than dollars;

         (o)     which is owed by (i) any Governmental Authority of any country other than the U.S. unless
such Account is backed by a letter of credit acceptable to the Lender which is in the possession of, and is
directly drawable by, the Lender, or (ii) any Governmental Authority of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal Assignment of Claims Act of
1940 (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect or
protect the Lien of the Lender in such Account, have been complied with to the Lender’s satisfaction;

        (p)     which is owed by any Affiliate of any Loan Party or any employee, officer, director, agent
or stockholder of any Loan Party or any of its Affiliates;

       (q)      which is owed by an Account Debtor or any Affiliate of such Account Debtor to which any
Loan Party is indebted, but only to the extent of such indebtedness, or is subject to any security deposit,




                                                       2
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 127 of 168



progress payment, retainage or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

         (r)    which is subject to any counterclaim, deduction, defense, setoff or dispute but only to the
extent thereof;

        (s)      which is evidenced by any promissory note, chattel paper, or instrument;

        (t)     which is owed by an Account Debtor (i) located in any jurisdiction which requires filing
of a “Notice of Business Activities Report” or other similar report in order to permit the applicable Loan
Party to seek judicial enforcement in such jurisdiction of payment of such Account, unless the applicable
Loan Party has filed such report or qualified to do business in such jurisdiction or (ii) which is a Sanctioned
Person;

         (u)    with respect to which the applicable Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in the ordinary course of
business, or any Account which was partially paid and the applicable Loan Party created a new receivable
for the unpaid portion of such Account;

        (v)      which does not comply in all material respects with the requirements of all applicable laws
and regulations, whether Federal, state or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Federal Reserve Board;

        (w)      which is for goods that have been sold under a purchase order or pursuant to the terms of
a contract or other agreement or understanding (written or oral) that indicates or purports that any Person
other than any Loan Party has or has had an ownership interest in such goods, or which indicates any party
other than a Loan Party as payee or remittance party;

        (x)      which was created on cash on delivery terms;

         (y)      which is owing by Schlumberger Technology Corporation or any of its subsidiaries or other
Affiliates, so long as the UCC Financing Statement filed by Citibank Europe PLC covering the Accounts
owing by Schlumberger Technology Corporation or any of its subsidiaries or other Affiliates remains in
effect; or

       (z)      which the Lender determines in its Permitted Discretion may not be paid by reason of the
Account Debtor’s inability to pay or which the Lender otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever.

In the event that an Account which was previously an Eligible Account ceases to be an Eligible Account
hereunder, the Borrower shall notify the Lender thereof on and at the time of submission to the Lender of
the next Borrowing Base Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Lender’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance charges or other allowances
(including any amount that any Loan Party may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan Party to reduce the amount
of such Account.




                                                      3
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 128 of 168



         “Eligible Equipment” means the equipment listed on Annex B attached hereto that is owned by the
Borrower on the Effective Date and for which Lender determines in its Permitted Discretion is eligible as
a basis for the extension of Revolving Loans hereunder. Without limiting the Lender’s discretion provided
herein, in no event shall any Equipment be Eligible Equipment unless:

        (a)      it is in good working and saleable condition;

        (b)     the Lender has a perfected security interest in such Equipment subject to no other Liens
other than a Permitted Encumbrance which does not have priority over the Liens in favor of the Lender;

        (c)     it is located at all times at a location owned or leased by the Borrower and (i) the Lender
has received a Collateral Access Agreement or (ii) a Reserve for rent, charges, and other amounts due or to
become due with respect to such facility has been established by the Lender in its Permitted Discretion;

       (d)      it is covered by insurance in an amount and type required by the Lender and the Lender is
named the sole lender’s loss payee with respect thereto;

        (e)      it is not leased and is not on consignment; and

        (f)      it does not constitute a fixture under applicable law.

        “Eligible Inventory” means, at any time, the Inventory of the Borrower or any other Loan Party
which the Lender determines in its Permitted Discretion is eligible as the basis for the extension of
Revolving Loans. Without limiting the Lender’s discretion provided herein, Eligible Inventory shall not
include any Inventory:

        (a)      which is not subject to a first priority perfected Lien in favor of the Lender;

      (b)    which is subject to any Lien other than (i) a Lien in favor of the Lender and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the Lender;

         (c)      which is, in the Lender’s opinion, slow moving, obsolete, unmerchantable, defective, used,
unfit for sale, not salable at prices approximating at least the cost of such Inventory in the ordinary course
of business, or unacceptable due to age, type, category and/or quantity;

        (d)    with respect to which any covenant, representation, or warranty contained in this
Agreement or the Security Agreement has been breached or is not true, or which does not conform to all
standards imposed by any Governmental Authority;

         (e)      in which any Person, other than the Borrower or any other Loan Party, shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any purchase order or invoice with respect
to such Inventory as having or purporting to have an interest therein;

        (f)      which is unfinished goods or which constitutes work-in-process, spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold or ship-in-place goods (including Rack Transfer Inventory), goods
that are returned or marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary course of business;

        (g)      which is not located in the U.S. or is in transit with a common carrier from vendors and
suppliers;



                                                        4
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 129 of 168



        (h)     which is located in any location leased by any Loan Party unless (i) the lessor has delivered
to the Lender a Collateral Access Agreement or (ii) a Reserve for rent, charges, and other amounts due or
to become due with respect to such facility has been established by the Lender in its Permitted Discretion;

         (i)       which is located in any third party warehouse or is in the possession of a bailee (other than
a third party processor) and is not evidenced by a Document, unless (i) such warehouseman or bailee has
delivered to the Lender a Collateral Access Agreement and such other documentation as the Lender may
require or (ii) if and to the extent allowed by the Lender, an appropriate Reserve has been established by
the Lender in its Permitted Discretion;

         (j)     which is being processed offsite at a third party location or outside processor, or is in transit
to or from such third party location or outside processor;

        (k)    which does not meets all applicable laws and standards imposed by any Governmental
Authority having regulatory authority over it;

        (l)      which is a discontinued product or component thereof;

        (m)      which is the subject of a consignment by any Loan Party as consignor;

        (n)      which is perishable;

         (o)     which contains or bears any intellectual property rights licensed to any Loan Party unless
the Lender is satisfied that it may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or (iii) incurring any liability with
respect to payment of royalties other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;

        (p)      which is not reflected in a current perpetual inventory report of the Borrower;

        (q)      for which reclamation rights have been asserted by the seller;

        (r)      which has been acquired from a Sanctioned Person; or

        (s)    which the Lender otherwise determines in its Permitted Discretion is unacceptable for any
reason whatsoever.

        In the event that any Inventory which was previously Eligible Inventory ceases to be Eligible
Inventory hereunder, the Borrower shall notify the Lender thereof on and at the time of submission to the
Lender of the next Borrowing Base Certificate.

        “NOLV Percentage” means, as of any date of determination, the percentage of the book value of
the Loan Parties’ applicable type of Equipment that is estimated to be recoverable in an orderly liquidation
thereof net of all associated costs of such liquidation, as such percentage is specified in the most recent
appraisal received by Lender from an appraiser selected by Lender.

         “Rack Transfer Inventory” means bill-and-hold Inventory of any Loan Party which satisfies all of
the following criteria: (i) the applicable purchasing customer has accepted and acknowledged that title and
ownership of such Inventory has been transferred by the applicable Loan Party to such customer; (ii) the
applicable purchasing customer bears the insurance risk and other risk of loss for such Inventory; and (iii)




                                                        5
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 130 of 168



such Inventory is clearly identified as third-party owned Inventory and effectively segregated and separated
from other Inventory of the applicable Loan Parties at the applicable premises.




                                                     6
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 131 of 168



                                        TERMS SCHEDULE

1.     Revolving Commitment (Definitions Schedule):

       $12,500,000

2.     Maturity Date (Definitions Schedule):

       December 31, 2021, or any earlier date on which the Revolving Commitment is reduced to zero or
       otherwise terminated pursuant to the terms hereof; provided that such date shall be extended by six
       months upon satisfaction of the Extension Conditions.

3.     [Reserved]

4.     [Reserved]

5.     [Reserved]

6.     Closing Fee (Section 2.11):

       Closing Fee - $100,000

7.     Fiscal Periods and Accountants (Section 3.04):

       Reference Fiscal Year - the fiscal year ended December 31, 2019.
       Borrower’s Accountants – Briggs & Veselka Co., independent public accountants.
       Interim Fiscal Period - the portion of the fiscal year ended April 30, 2021.

8.     [Reserved]

9.     Investment Limit (Section 6.04):

       $-0-.

10.    Judgment Amount (Article VII):

       $200,000

11.    Notice Addresses (Section 8.01):

       if to any Loan Party, to the Borrower at:

       OFS International LLC
       7735 Miller Road #3
       Houston, Texas 77049
       Attention: Alexei Ratnikov, Chief Financial Officer
       Email: aratnikov@ofsint.com
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 132 of 168



       With a copy to:

       Porter Hedges LLP
       1000 Main Street, 36th Floor
       Houston, TX 77002
       Attn: Aaron Power
       Facsimile: (713) 226-6248
       Email: apower@porterhedges.com

       if to Lender, at:

       Sandton Capital Solutions Master Fund V, LP
       c/o Sandton Capital Partners
       16 W. 46th Street, 11th Floor
       New York, NY 10036
       Attention: OSF International Loan Administration

       with a copy to:

       McGuireWoods LLP
       Tower Two-Sixty
       260 Forbes Avenue, Suite 1800
       Pittsburgh, PA 15222-3142
       Attention: Mark Freedlander
       Facsimile No: (412) 667-7967

12.    [Reserved]

13.    Governing State and Primary City (Section 8.09):

       Governing State – New York
       Primary City – New York, New York




                                                 2
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 133 of 168



                                        REPORTING SCHEDULE

        The Borrower will furnish to the Lender:

         (a)     within ninety (90) days after the end of each fiscal year of the Borrower, its audited
consolidated and, if applicable, consolidating balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by independent public accountants
acceptable to the Lender to the effect that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, accompanied by any management
letter prepared by said accountants;

         (b)      within thirty (30) days after the end of each fiscal month of the Borrower, its consolidated
and, if applicable, consolidating balance sheet and related statements of operations, stockholders’ equity,
cash flows and sales reports by tonnage as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by its Financial Officer as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and the absence of footnotes;

         (c)     concurrently with any delivery of financial statements under clause (a) or (b) above
(including the monthly financial statements of the Borrower to be delivered as of the last calendar month
of any fiscal year), a certificate of the Financial Officer of the Borrower in form and detail acceptable to
the Lender, (i) certifying, in the case of the financial statements delivered under clause (b), as presenting
fairly in all material respects the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP, consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes, (ii) certifying that no Default or Event
of Default has occurred or, if such a Default or Event of Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with respect thereto, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the date of the audited
financial statements of the Borrower referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying such certificate;

        (d)      during the thirty (30) day period prior to the beginning of each fiscal year of the Borrower,
a copy of the plan and forecast (including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Borrower for each month of such fiscal year in form and detail
reasonably satisfactory to the Lender;

         (e)     within three (3) Business Days after the end of each calendar week, and twenty (20) days
of the end of each calendar month, a Borrowing Base Certificate and supporting information in connection
therewith, together with any additional reports with respect to the Borrowing Base as the Lender may
reasonably request; provided, that each weekly Borrowing Base Certificates to shall be updated to only
include weekly sales and collections information and Inventory summary information only for such
calendar week then ended, together with any additional reports with respect to the Borrowing Base as the
Lender may reasonably request;

        (f)     within twenty (20) days of the end of each calendar month, and at such other times as may
be requested by the Lender, as of the period then ended, all delivered electronically in a file format
acceptable to the Lender; provided, however, that during any Weekly Reporting Period, such information
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 134 of 168



shall be furnished weekly within three (3) Business Days after the end of each week, as the calendar week
then ended:

                (i)     a detailed aging of the Borrower’s Accounts including all invoices (1) aged by
        invoice date and due date (with an explanation of the terms offered), and (2) reconciled to the
        Borrowing Base Certificate delivered by the Borrower as of such date, all prepared in a manner
        reasonably acceptable to the Lender, together with a summary specifying the name, address, and
        balance due for each Account Debtor; and

                 (ii)     a summary of the Borrower’s Inventory, in form satisfactory to the Lender;

         (g)     as soon as available but in any event within twenty (20) days of the end of each calendar
month, and at such other times as may be necessary to re-determine Availability or as may be reasonably
requested by the Lender, as of the calendar month then ended, all of the following delivered electronically
in a text formatted file acceptable to the Lender:

                 (i)     a schedule detailing the Borrower’s Inventory, in form satisfactory to the Lender,
        (1) by location (showing Inventory in transit and any Inventory located with a third party under any
        consignment, bailee arrangement, or warehouse agreement), by class (raw material, work-in-
        process and finished goods), by product type, and by volume on hand, which Inventory shall be
        valued at the lower of cost (determined on a first-in, first-out basis) or market and adjusted for
        Reserves as the Lender has previously indicated to the Borrower are deemed by the Lender to be
        appropriate and, in the event of any material decrease in the market value of any Inventory, a
        calculation of the impact of such decrease on the valuation of the Borrower’s inventory for
        Borrowing Base purposes, and (2) including a report of any variances or other results of Inventory
        counts performed by the Borrower since the last Inventory schedule (including information
        regarding sales or other reductions, additions, returns, credits issued by the Borrower and
        complaints and claims made against the Borrower);

                (ii)   a worksheet of calculations prepared by the Borrower to determine Eligible
        Accounts and Eligible Inventory, such worksheets detailing the Accounts and Inventory excluded
        from Eligible Accounts and Eligible Inventory and the reason for such exclusion;

                (iii)   a reconciliation of the Borrower’s Accounts and Inventory between (A) the
        amounts shown in the Borrower’s general ledger and financial statements and the reports delivered
        pursuant to clauses (i) and (ii) above, and (B) the amounts and dates shown in the reports delivered
        pursuant to clauses (i) and (ii) above and the Borrowing Base Certificate delivered pursuant to
        clause (e) above as of such date; and

                (iv)    a reconciliation of the loan balance per the Borrower’s general ledger to the loan
        balance under this Agreement;

                 (v)     a schedule and aging of the Borrower’s accounts payable, delivered electronically
        in a text formatted file acceptable to the Lender;

        (h)      at the request of the Lender, no later than three (3) days prior to the entry of the Final Order
and three (3) days prior to confirmation of a plan of reorganization, a budget of the Borrower and its
Subsidiaries for the remaining months of the then current fiscal year, containing, among other things, a pro
forma balance sheet, statement of income and projected borrowing base and statement of cash flows for
each such remaining month of such fiscal year, which budget shall be based on reasonable estimates,




                                                       2
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 135 of 168



information and assumptions that are reasonable at the time in light of the circumstances then existing, with
detail and calculations supporting such assumptions, in form and substance acceptable to the Lender;

        (i)     promptly upon the Lender’s request:

               (i)    copies of invoices issued by the Borrower in connection with any Accounts, credit
        memos, shipping and delivery documents, and other information related thereto;

                (ii)   copies of purchase orders, invoices, and shipping and delivery documents in
        connection with any Inventory purchased by any Loan Party; and

                (iii)    a schedule detailing the balance of all intercompany accounts of the Loan Parties;

                (iv)     an updated customer list for the Borrower and its Subsidiaries, which list shall state
        the customer’s name, mailing address and phone number, delivered electronically in a text
        formatted file acceptable to the Lender and certified as true and correct by a Financial Officer;

                (v)      the Borrower’s sales journal, cash receipts journal (identifying trade and non-trade
        cash receipts) and debit memo/credit memo journal;

                (vi)     copies of all tax returns filed by any Loan Party with the U.S. Internal Revenue
        Service;

                 (vii)    a certificate of good standing or the substantive equivalent available in the
        jurisdiction of incorporation, formation or organization for each Loan Party from the appropriate
        governmental officer in such jurisdiction;

        (j)      promptly after any request therefor by the Lender, copies of (i) any documents described
in Section 101(k)(1) of ERISA that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1)(1) of ERISA that the Borrower or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided that if the Borrower or any
ERISA Affiliate has not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate shall promptly make a
request for such documents and notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; and

        (k)      promptly following any request therefor, (x) such other information regarding the
operations, assets, liabilities, changes in ownership of Equity Interests, business affairs and financial
condition of any Loan Party or any Subsidiary, or compliance with the terms of the Loan Documents, as
the Lender may reasonably request, and (y) information and documentation reasonably requested by the
Lender tor purposes of compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and the Beneficial Ownership Regulation.




                                                      3
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 136 of 168



                                 CLOSING CONDITIONS SCHEDULE

         (a)     Closing Certificates; Certified Certificate of Incorporation; Good Standing Certificates.
The Lender shall have received (i) a certificate of each Loan Party, dated the Effective Date and executed
by its respective manager, managing member, general partner or other authorized officer acceptable to the
Lender, as applicable, which shall (A) certify the resolutions or consents of its respective partners, members,
board of directors or other body authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, (B) identify by name and title and bear the signatures of each Financial
Officer and any other officers or representatives of such Loan Party authorized to sign the Loan Documents
to which it is a party, and (C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and a true and correct copy of its by-laws or operating, management or
partnership agreement, and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.

         (b)      Financial Statements and Projections. The Lender shall have received (i) audited
consolidated financial statements of the Borrower for its 2019 fiscal year, (ii) unaudited interim
consolidated financial statements of the Borrower for each fiscal month and quarter ended after the date of
the latest applicable financial statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in the reasonable judgment of
the Lender, reflect any material adverse change in the consolidated financial condition of the Borrower, as
reflected in the financial statements, other than those events or circumstances customarily resulting from
the commencement of the Chapter 11 Cases, and (iii) satisfactory projections for the Borrower (including
Borrowing Base and Availability forecasts) of the Borrower’s 13-week DIP budget and monthly DIP
forecast, in each case of this clause (iii), from the Petition Date through the Maturity Date, all in form and
substance satisfactory to the Lender.

        (c)      Fees. The Lender shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date. All such amounts will be paid with proceeds of Revolving Loans made on the
Effective Date and will be reflected in the funding instructions given by the Borrower to the Lender on or
before the Effective Date. Without limiting the foregoing, the Borrower authorizes the Lender to make a
Revolving Loan on the Effective Date in the amount of the Closing Fee, the proceeds of which shall be
retained by the Lender.

        (d)      [Reserved].

         (e)     Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or under law or reasonably
requested by the Lender to be filed, registered or recorded in order to create in favor of the Lender, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described therein, prior and superior in
right to any other Person (other than with respect to Liens expressly permitted by Section 6.02), shall be in
proper form for filing, registration or recordation.

         (f)     Closing Certificate. The Lender shall have received a certificate, signed by the Financial
Officer of the Borrower, certifying that (i) the conditions specified in this Schedule and in Sections 4.01
and 4.02 have been satisfied and (ii) on the initial Borrowing date that no Default or Event of Default has
occurred and is continuing, (ii) all documents delivered pursuant to this Schedule and Section 4.01 are in
full force and effect.

        (g)      [Reserved].
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 137 of 168



         (h)      Lien Searches. The Lender shall have received the results of a recent lien search in such
jurisdictions as the Lender shall deem appropriate, and such search shall reveal no liens on any of the assets
of any of the Loan Parties except for liens permitted by Section 6.02 or discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory to the Lender.

       (i)       Funding Account. The Lender shall have received a notice designating the Funding
Account.

       (j)    Collateral Access and Control Agreements. The Lender shall have received each Collateral
Access Agreement and Control Agreement required by the Lender to be provided as of the Effective Date.

        (k)     Security Interest. Subject to the Initial Order, the Lender shall be satisfied that the Loan
Documents and the Initial Order shall be effective to create in favor of the Lender a legal, valid, perfected
and enforceable security interest and Lien upon the Collateral, with the priority set forth in the Initial Order
and the terms thereof.

       (l)      Borrowing Base Certificate. The Lender shall have received a Borrowing Base Certificate
which calculates the Borrowing Base as of a recent date determined by the Lender.

        (m)     Money Transfer Authorizations. The Borrower shall have delivered money transfer
authorizations as the Lender may have reasonably requested.

         (n)     Audits, Appraisals, etc. The Loan Parties shall have delivered (i) Collateral audits,
satisfactory to the Lender, prepared by an independent firm engaged directly by the Lender, and (ii)
appraisals, prepared by an independent appraiser engaged directly by the Lender, of the Borrower’s
Inventory, prepared by an independent appraiser engaged directly by the Lender, all of which audits and
appraisals shall be satisfactory to the Lender, together with evidence of compliance with applicable federal
regulations governing loans in areas having special flood hazards.

       (o)      Insurance. The Lender shall have received evidence of insurance coverage in form, scope,
and substance reasonably satisfactory to the Lender and otherwise in compliance with the terms of Section
5.10.

        (p)     ERISA. If the Borrower has any Plans, the Borrower shall have delivered to the Lender its
most recent statement of the unfunded liabilities of each such Plan, certified as correct by an actuary
enrolled under ERISA.

       (q)     USA PATRIOT Act. The Lender shall have received (i) all documentation and other
information regarding the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Borrower.

         (r)      PAO TMK Indebtedness Documents. The Lender shall have received copies of each of
the fully executed PAO TMK Indebtedness Documents, including all amendments and schedules thereto,
certified as true and correct copies in all material respects by an authorized officer of Borrower.

         (s)     Other Closing Deliverables. The Loan Parties shall have delivered to the Lender, in each
case in form and substance reasonably satisfactory to the Lender, each of the other agreements, instruments,
certificates and items set forth in the closing checklist or schedule of closing documents most recently
provided by the Lender (or its counsel) to the Borrower (or its counsel).



                                                       2
      Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 138 of 168



        (t)      No Material Adverse Effect.

                (i)     Since the Petition Date, other than those events or circumstances arising from the
        commencement of the Chapter 11 Cases, there has been no event or circumstance, either
        individually or in the aggregate, that has or could reasonably be expected to have a Material
        Adverse Effect.

                (ii)     Except for actions, suits, investigations, proceedings, claims or disputes stayed by
        Section 362 of the Bankruptcy Code, no orders, injunctions or pending litigation exists which could
        reasonably be expected to have a Material Adverse Effect or which challenges this Agreement, the
        Loan Documents or the credit facilities contemplated hereunder.

                (iii)    Since the Petition Date, there has been no material increase in the liabilities,
        liquidated or contingent, of the Borrower and the Loan Guarantors taken as a whole, or material
        decrease in the assets of the Borrower and the Loan Guarantors taken as a whole.

                (iv)   Except for any defaults or events of default arising solely as a result of the
        commencement of the Chapter 11 Cases, any defaults or events of default under the Pre-Petition
        Credit Agreement to the extent the Pre-Petition Obligations have not been converted to the
        Obligations under (and in accordance with) this Agreement, no Default or Event of Default shall
        have occurred and be continuing or shall arise hereunder immediately after giving effect to this
        Agreement and the transactions contemplated hereby.

                 (v)     Other than those resulting from the commencement of the Chapter 11 Cases, since
        the Petition Date there shall have been no adverse change in the ability of the Lender to enforce the
        Loan Documents and the Obligations of the Borrower and the Loan Guarantors hereunder.

        (u)      Approved Budget. The Lender shall have received the Approved Budget.

          (v)    Insolvency Matters – Chapter 11 Cases. (i) The Court shall have entered the Interim Order;
(ii) the Lender shall have received drafts of the “first day” pleadings for the Chapter 11 Cases, in each case,
in form and substance reasonably satisfactory to the Lender not later than a reasonable time in advance of
the Petition Date for Lender’s counsel to review and analyze the same; and (iii) all motions, orders
(including the “first day” orders and the Cash Management Order) and other documents to be filed with
and submitted to the Court on the Petition Date shall be in form and substance reasonably satisfactory to
the Lender, and the Court shall have approved and entered all “first day” orders, including, without
limitation, the Cash Management Order.




                                                      3
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 139 of 168



                             ANNEX A

                        APPROVED BUDGET



                            See attached.
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 140 of 168



                             ANNEX B

                        ELIGIBLE EQUIPMENT



                            See attached.
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 141 of 168




                          EXHIBIT B
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 142 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 143 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 144 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 145 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 146 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 147 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 148 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 149 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 150 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 151 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 152 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 153 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 154 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 155 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 156 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 157 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 158 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 159 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 160 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 161 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 162 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 163 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 164 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 165 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 166 of 168
Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 167 of 168




                          EXHIBIT C
                                                              Case 21-31784 Document 42 Filed in TXSB on 06/02/21 Page 168 of 168


                                                               31-May           7-Jun           14-Jun          21-Jun          28-Jun           5-Jul          12-Jul                19-Jul          26-Jul          2-Aug           9-Aug          16-Aug          23-Aug
                                                               Forecast        Forecast        Forecast        Forecast        Forecast        Forecast        Forecast              Forecast        Forecast        Forecast        Forecast       Forecast        Forecast
Week Ending
                                                                                                June                                                                          July                                                                  August
                I. Cash Flows
                Operating Receipts                                  780,069       1,040,091       1,040,091       2,080,183         260,023         664,881         886,508             2,216,271         664,881         606,131         808,175        808,175       1,616,349
                 Total Collections                                  780,069       1,040,091       1,040,091       2,080,183         260,023         664,881         886,508             2,216,271         664,881         606,131         808,175        808,175       1,616,349

                Operating Disbursements
                 Royalties                                                                                                                                                                230,000                                                        230,000
                 Maintenance & Supplies                              33,083          44,110          44,110          88,220          11,028          32,967          43,956               109,889          32,967          32,833          43,777         43,777          87,554
                 Transportation                                       1,320           1,760           1,760           3,520             440           1,320           1,760                 4,400           1,320           1,320           1,760          1,760           3,520
                 Office & Facility                                    2,753           3,670           3,670           7,340             918           2,753           3,670                 9,175           2,753           2,753           3,670          3,670           7,340
                 Ordinary Course Professional Fees                      -               -            35,000             -               -               -               -                  35,000             -               -               -           35,000             -
                 Pipe purchase                                      880,000             -               -               -               -           880,000             -                     -               -           880,000             -              -               -
                 Insurance                                              -             5,000         100,000             -               -            34,000             -                     -               -               -            34,000            -               -
                 Restructuring Costs                                    -               -               -               -           300,000             -               -                  30,109         679,000             -               -              -               -
                     Subtotal                                       917,155          54,540         184,540          99,080         312,385         951,039          49,386               418,573         716,039         916,905          83,207        314,207          98,414

                Operating Cash Flow                                (137,087)        985,551         855,551       1,981,103         (52,362)       (286,158)        837,123             1,797,698         (51,158)       (310,774)        724,968        493,968       1,517,936

                Payments PPP Loan
                 Payroll                                                  -         499,340             -           499,340               -         473,101               -               473,101               -         442,701               -        442,701               -
                 Benefits                                                                           190,000                                                                               190,000                                                        190,000
                 Utilities                                           11,000          11,000          11,000          11,000          32,000          11,000          11,000                11,000          32,000          11,000          11,000         11,000          11,000
                 Lease Payments                                      12,280          13,300          71,015          21,495          60,422          20,580          67,015                 8,508          66,129          12,280          13,300         71,015          21,495
                     Subtotal                                        23,280         523,640         272,015         531,835          92,422         504,681          78,015               682,609          98,129         465,981          24,300        714,716          32,495

                 PPP Loan Open Balance                            2,000,000       2,000,000       2,000,000       2,000,000       2,000,000       2,000,000       1,495,319             1,417,304         734,696         636,567         170,586        146,286               -
                 PPP Loan Close Balance                           2,000,000       2,000,000       2,000,000       2,000,000       2,000,000       1,495,319       1,417,304               734,696         636,567         170,586         146,286            -                 -

                Total Disbursements                                 940,435         578,180         456,555         630,916         404,807       1,455,720         127,401             1,101,182         814,168       1,382,886         107,507      1,028,922         130,909
                Net Cash Flow                                      (160,367)        461,911         583,536       1,449,267        (144,784)       (790,839)        759,108             1,115,089        (149,287)       (776,755)        700,668       (220,748)      1,485,441

              II. Cash Balance
                  Beginning PPP Cash                              2,000,000       2,000,000       2,000,000       2,000,000       2,000,000       2,000,000       1,495,319             1,417,304         734,696         636,567         170,586        146,286               -
                  PPP Cash Disbursements                                                                                                            504,681          78,015               682,609          98,129         465,981          24,300        146,286               -
                  Ending PPP Cash                                 2,000,000       2,000,000       2,000,000       2,000,000       2,000,000       1,495,319       1,417,304               734,696         636,567         170,586         146,286            -                 -

                Beginning Cash Balance (excluding PPP Cash)         253,253         664,907         525,038         725,553         465,528       1,674,078          56,794               481,359         823,445       1,054,441          95,688      1,015,031         150,545
                Operating Cash Activity                            (160,367)        461,911         583,536       1,449,267        (144,784)       (286,158)        837,123             1,797,698         (51,158)       (310,774)        724,968        (74,461)      1,485,441
                Cash Interest                                           -               -               -               -           (60,507)            -               -                     -               -           (50,020)            -              -               -
                Draw / (Paydown) on Loan                            572,021        (601,780)       (383,022)     (1,709,292)      1,413,841      (1,331,126)       (412,557)           (1,455,612)        282,154        (597,959)        194,376       (790,025)       (670,648)
                Ending Cash Balance (excluding PPP Cash)            664,907         525,038         725,553         465,528       1,674,078          56,794         481,359               823,445       1,054,441          95,688       1,015,031        150,545         965,338

                Ending Loan                                      13,072,021      12,470,241      12,087,219      10,377,927      11,842,191      10,511,065      10,098,508             8,642,896       8,925,049       8,368,773       8,563,149      7,773,124       7,102,476
